I declare the sitting open.
Mr President, although I very much support this request for urgent procedure, I would, however, like to point out that care needs to be taken in implementing this proposal not to destroy the local economy, especially the fishing industry. Subject to that proviso, we support this proposal and the request for urgent procedure.
Mr President, my point of order is not about the vote on tsunami vessels but about interpretation problems in Parliament. Yesterday I spoke here in plenary. I had a two-minute speech and my political message was totally turned upside down by the interpreters. It made me look stupid. My colleagues could not understand a word I was saying in Finnish.
This is a constant problem for all the small language groups in Parliament. I shall not use Finnish any more in plenary if the result is that my political message is turned upside down. The same thing happened at the start of this sitting with Polish, a very nice language. Interpretation is not up to its task and this is a terrific problem for this House. I want this noted for the record.
Your concerns will be noted in the record, Mrs Kauppi. I understand why you spoke in English rather than Finnish. It is a serious matter and we shall look into it.
– Mr President, the chairman of the Committee on Fisheries will let you know how much we appreciate this request for urgent procedure. We have followed what Commissioner Borg has done since the tragedy took place and have supported him. On a practical level, we shall hold an extraordinary meeting of the Committee on Fisheries at 5.30 p.m. in order to decide whether each measure, as Mr Swoboda said, is in the meeting’s best interests. In principle, however, and I believe that this reflects the opinion of most Members, I am entirely in favour of the urgent procedure.
Mr President, we have now heard two speakers in favour and, according to the rules, we are entitled to hear one speaker against. Let us firstly agree that everyone wants to give aid as quickly as possible in the most efficient way possible. I would, however, advise against urgent procedure.
It is a nice idea, that of exporting old fishing vessels, but it would not work very well. The FAO has still not received any lists of the vessels countries want. Moreover, it is warning against problems involving incorrect equipment and unduly high capacity. These matters must firstly be investigated.
What is more, a conference of the regional fishing organisations held a meeting last week in Sumatra, involving representatives from, for example, Indonesia, Thailand and Sri Lanka. They are opposed to the export of old vessels. They would rather have help developing their local shipyards and fishing fleets. In order to obtain a proposal that works and that is just what is needed, usual procedures should be used so that local considerations can better be put into the equation. We need more dialogue with the FAO and local fishermen before we are ready to vote.
– Mr President, in adopting this report, the Committee on Civil Liberties, Justice and Home Affairs of course supported the Council’s request for urgent procedure, but at the same time called on the Council, by means of an amendment to the legislative resolution and to the recital in the regulation, to provide every opportunity for diplomacy before finally adopting the text. Mr President, ladies and gentlemen, I therefore invite this House to follow the suggestion made by the committee that I have the honour to chair, a suggestion that was also unanimously supported by the Committee on Development.
From a procedural point of view, and in order to pre-empt any disputes from third parties, I ask you to draw the Council’s attention to the need, at the legislative consultation stage, to forward complete texts to Parliament, including annexes.
The next item is the joint debate on the following reports:
- (A6-0026/2005) by Mr Goebbels, on behalf of the Committee on Economic and Monetary Affairs, on the European economic situation – preparatory report on the Broad Economic Policy Guidelines [2004/2269(INI)];
- (A6-0025/2005) by Mr Karas, on behalf of the Committee on Economic and Monetary Affairs, on Public Finances in EMU – 2004 [2004/2268(INI)].
. – Mr President, Commissioner, ladies and gentlemen, the debate on macroeconomic policy is becoming increasingly ideological. In this context, a conservative and liberal majority distorted my preparatory report on the broad economic policy guidelines by removing all references to the need to coordinate European economic policies, even though this is required by Article 4 of the Treaty. That majority refuses to accept the evidence; the Stability and Growth Pact must be adjusted to the economic cycles and the Commission must also assess the quality of public expenditure by analysing any deficit that a country may have accrued. Fortunately, the Ecofin Council is soon set to disappoint these devotees of stability at all costs. In order to confirm this ultraliberal pigheadedness, that majority adopted two amendments, one demanding a reduction in the general level of taxation, the other considering that an overall rise in working time is unavoidable. For some Members, that probably represents the balance between flexibility and security advocated in the Koch report; more work for the workers and less tax for the wealthy.
Mr President, let us calmly take stock of the European economy. 2004 was a vintage year for the world’s economy. The volume of international trade has never been so great. The new report by the International Labour Organisation (ILO) says, however, that despite strong economic growth – more than 5% – unemployment across the world has scarcely gone down. Relative poverty has fallen sharply, though. The EU has experienced only moderate growth and a very slight fall in unemployment, particularly in the new Member States, yet productivity in the EU of the 25 has, according to the ILO, ‘improved at a faster rate than the world average’. This probably explains why the Union is the biggest exporter of goods and services and why Germany alone is performing better than the United States, China or Japan.
A Europe that is the biggest exporter and the biggest buyer in the world – a Europe that manages to balance its books – cannot be in as bad a situation as the prevailing euro-pessimism would have us believe. I am not about to lapse into blissful euro-optimism. The Union could do better. There is not enough growth and there is too much unemployment, particularly in certain large countries, starting with the Union’s traditional powerhouses, Germany and France. For these ultraliberals, the root cause is clear; the problem lies with the constraints of the stability policy and the absence of structural reforms. Yet structural reforms have been implemented in a number of countries; the Raffarin Government has pursued pension reforms and Chancellor Schröder has secured the adoption of Hartz 1, Hartz 2 and more recently Hartz 3 and 4.
Without growth, however, the boldest structural measures run out of steam. This is the view of the Economic Policy Committee, whose annual report on the structural reforms clearly states that governments ‘will only enjoy the fruits of their structural reforms in terms of growth and jobs in an appropriate macroeconomic environment’. Whilst it is true that the euro zone’s overall deficit has increased, albeit remaining significantly inferior to that of the United States or Japan, the result will astonish the defenders of the faith. The Stability and Growth Pact was designed to prevent public debt from leading to spiralling interest rates and thus to prevent the euro from becoming a weak currency. As things have transpired, the European Central Bank has been able to set all-time low interest rates, and the euro is performing almost too strongly against the king dollar. Despite fluctuations and the oil markets, the inflation rate in the euro zone has remained very low, and the purchasing power of those living in the euro zone is superior to that of residents of the US and the UK.
According to the evidence, the euro zone’s problem is not a lack of stability but a lack of growth. In Germany and France in particular, but also in Italy, internal demand is insufficient. All countries have reduced investment in order to limit government deficit. Because the Germans and the French are not consuming enough, private investment also remains hamstrung. Why invest if demand is so moribund? The rate of saving, on the other hand, is at high levels in the euro zone, particularly in France and Germany. This is indicative of a lack of confidence and a fear of the future. One major European country, however, is experiencing considerable growth and a less alarming unemployment rate, and that country is the United Kingdom. Why is that the case? The UK Government has supported internal demand by means of a more active investment policy and a tax policy which does not become bogged down in blind devotion to the orthodoxy of stability, but which aims for balance throughout the economic cycle. Furthermore, the British are consuming, even if they are running up almost US-scale amounts of debt. The one disadvantage for the British in comparison with the euro zone is that they pay a basic interest rate of 4.75%, as opposed to 2% in the euro zone.
The EU, and in particular the euro zone, needs more growth, and that growth can only come from internal demand, from public and private investment and from consumption. Some 90% of the Union’s trade is carried out between the countries of the 25. Even though the Union remains competitive in world trade, growth cannot come from external demand. Whilst certain small countries live primarily off external demand, the large countries always rely primarily on internal demand. Furthermore, those clamouring for European competitiveness based on the social lowest bidder and on lower salaries must acknowledge that most trade is with countries with salary levels and social security costs that are similar to those of Europe. Accordingly, it is not by slashing salaries, and hence consumption, that the Union will move forward. Consumption and, most importantly, investment must be reinvigorated in a coordinated fashion. Article 4 of the Treaty calls for economic policies to be coordinated. Thanks to the intelligent reform of the Stability and Growth Pact, the Union will see a regeneration of growth and jobs.
Mr President, Commissioner, ladies and gentlemen, it is the job of the two rapporteurs not only to present the position of their parties, but also the report agreed upon. That both reports led to a very intense political debate in our committee, given that they are reports on decisions concerning the way forward rather than legislative reports, is evident from the fact that although both reports were approved by very large majorities, one group largely abstained on both. This demonstrates the importance of the fundamental policy considerations and questions of overall direction addressed in both reports.
I will restrict my comments to the report as adopted. I have three preliminary observations here. Firstly, the European Union is a legal Community, and although we are a legal Community, 12 Member States have breached the provisions of the Stability and Growth Pact or of the Treaty since that Pact was introduced. Five of them belong to the euro area: Portugal, Germany, France, the Netherlands and Greece, together with the United Kingdom, to which the excessive deficit procedure does not apply, but which is nevertheless bound by the requirement laid down in Article 116(4) of the Treaty.
My second preliminary observation is that we have, in the euro, a successful common currency, one that has turned the internal market into a home market, but we do not have a common budget policy. That is why we need a common policy framework, so that the euro can achieve its full potential and the European Union can achieve its growth and employment policy objectives. There is however, a contradiction here: in 2002 only four Member States within the euro area, accounting in total for 18% of the euro area’s GDP, had a more or less balanced budget, rising to five euro area Member States in 2004.
My third preliminary observation is that the Lisbon strategy provides us with a basis for achieving more growth and employment, and for increasing our competitiveness. The reality presented in the report is that over the last decade the EU economy has grown well below its potential, with a decrease not only in private investment but also in gross public investment, which in the euro area has fallen from 4% of GDP in the early 1970s to 2.4%.
People draw differing conclusions from all this. Some people blame the Stability and Growth Pact, because we say that legally binding provisions are not being complied with, and others say that we have not done our homework and that there is a lack of political will. We need to embark on structural reforms. We need to make demographic trends the starting point for changing our realities. The Stability and Growth Pact is a success because it highlights the political debate about the structural reforms that are required, about the failure of budget policies, and about the risks for the euro, and thus leads to political debate.
A majority of the committee supported this viewpoint. This report, the theme of which was that we need a stronger political will as regards implementation, more courage as regards long-term reforms, a more serious approach and less excuses, also states that we need a greater willingness for reform combined with more honesty towards the public. Germany’s present contention that the costs of reunification have so far been left out of the equation is an example of how insincere the debate has become, because Germany has complied with the stability and growth criteria since the beginning of this decade; it has gone along with the Stability and Growth Pact and has had no problems with it for 10 years.
I urge you to support the report before you if you wish to see greater stability, growth and employment, and if you wish to see compliance with European law and with the Treaty.
. Mr President, I would like to begin, on behalf of the Commission and on my own behalf, by congratulating the two rapporteurs for the two reports subject to debate, Mr Goebbels and Mr Karas, and all the members of the Committee on Economic and Monetary Affairs who have contributed to producing the text we are discussing here today in plenary.
I must tell you that I largely agree with the analysis appearing in each report. In the case of the Lisbon strategy, five years after its approval by the European Council, we can all agree on the need to reaffirm the objectives and the pillars of the strategy, to ratify our support for them, and to express our regret that the implementation of the policies necessary to move towards achieving those objectives has been delayed.
In the case of the situation of public finances and the existing framework for monitoring the evolution of budgets and public accounts — the Stability and Growth Pact — we agree with the reference values, with the pillars established in the Treaty. Generally speaking, the evolution of public finances in the Economic and Monetary Union since the pact came into force has moved in the right direction, but, as Mr Karas said, there are too many countries, ten at the moment, in a situation of excessive deficit; some Member States of the Union have levels of public debt compared to their gross domestic product above the 60% reference value laid down in the Treaty, and we therefore need to reflect and seek improvements in the application of the pact, and we need to strengthen the instruments we rely on to make this framework for fiscal governance a success.
With regard to the first of the reports, I would like to explain the Commission’s point of view to you. It is clear that the European Union, and the eurozone in particular, has a lower rate of growth than our competitors, than the other economic regions of the industrialised world, not to mention the emerging countries which have rates of growth of 6, 7 or even 10%. That low growth creates a situation of high unemployment and lack of jobs and seriously calls into question the sustainability of our social model and the sustainability of our model of society in general.
Structural reforms are therefore necessary and, from that point of view, as the honourable Members know, in its Communication of 2 February the Commission proposed certain guidelines for moving towards a review and improvement of the application of the Lisbon strategy, establishing a series of priorities based around three key elements: firstly, making Europe a more attractive place for investment and work, extending and developing the internal market, improving regulations, guaranteeing open and competitive markets, extending and improving European infrastructure networks; secondly, improving knowledge and innovation as fundamental factors for growth, increasing and improving research and development, promoting innovation and the adoption of information technologies, and contributing to the creation of a solid European industrial base; thirdly, pursuing the objective of creating more and better jobs, establishing policies capable of attracting more people to the labour market, modernising social protection systems, increasing the adaptability of workers and companies and investing more in human capital.
On the basis of these elements, we can restore the impetus that the creators, the founders, of the Lisbon strategy — if I may use that expression — had in mind five years ago, and make up for the time lost; at the same time, we will have to act with greater ‘ownership’ at national level, because there is no question that many of the actions necessary to make the Lisbon strategy a success basically fall within national competence.
In the Commission’s view, the role of macroeconomic policy in this regard is to sustain growth. But increasing growth potential is a basic function of structural reforms. We cannot rely on macroeconomic policy to achieve it. That task must be entrusted to the structural reforms such as those appearing in the list that the European Commission has presented.
With regard to the second report — the Stability and Growth Pact, the situation of public finances — which Mr Karas has just presented, I must point out that the negotiations within Ecofin are making very satisfactory progress: further progress was made at last week's meeting. There will be more meetings, of the Eurogroup on 7 March, and of Ecofin on 8 March, which are going to be very useful in terms of reaching an agreement.
I am optimistic about the possibility of reaching an agreement at the European Council of 22 and 23 March which maintains the principles and reference values of the Treaty, as well as the pillars of fiscal and budgetary discipline laid down in the Treaty, which we must all respect. That agreement should improve the instruments so that the governance of the Stability and Growth Pact can prevent the failings we have experienced over recent years, contribute to helping the countries with excessive deficit problems to move towards adjustment, to comply with the reference values of the Treaty, both in terms of deficit and debt, to place more emphasis on sustainability and on the long term, because we are going to have to face the challenge of the ageing of the population and, at the same time, to create a better link between the budgetary discipline that continues to be a necessary element for growth and the growth strategy, more employment, sustainability — in other words the Lisbon Strategy — because the two strategies are linked to each other.
Macroeconomic balance is a condition necessary to growth, but more policies are needed: structural reforms are needed. It will be very positive for the two important issues being debated in Parliament today and being debated in the Commission and in the Council to come together at the March European Council, so that we can reach a forward-looking agreement, improving the relationship between the two strategies and, of course, keeping a clear view of the principles of each of them. One of them being more sustainability, more social cohesion, more growth, more employment and more competitiveness; the other, better budgetary discipline and greater sustainability of public finances as a necessary basis for economic stability and in order to create the conditions that all investors, all wealth creators, need in order to look to the future with more confidence.
Mr President, first of all, I should like to say that the deficits in the public finances in a number of different countries are symptomatic of the problems in the national economies. We shall not solve that problem by permitting increased deficits. We should then, in actual fact, be in danger of undermining the stable condition for growth constituted by low interest rates. We would risk reducing the boost given to households by low interest rates, and we should weaken that basic condition for long-term growth also formed by low interest rates.
It is therefore important to emphasise the importance of structural reforms, as the Commissioner also did in his speech. It is European economies that need flexibility, not our common rules. It is with common basic conditions for companies under construction that we can create new prosperity and new jobs. It is unfortunate that the Socialist Group in the Committee on Economic and Monetary Affairs chose to abstain when we voted on Mr Goebbels’ report. The report now contains a number of practical proposals for creating higher potential for growth in Europe.
We believe that improved basic conditions for work should exist, but not by the means mentioned just now by Mr Goebbels, namely through increasing people’s working time. We wish to bring about improved basic conditions for enabling more people to be in work and for enabling people to work for longer periods of their lives, as well as, if they so wish, for longer hours at different stages of their lives. This requires changes in terms of enterprise, research and the internal market. Right now, we are in a period of change that is significant because of the competition we see.
Now, the important task is to ensure that we make the European economy still stronger through increased competition. We are concerned here with the Directive on Services and with making competition keener within a number of areas. That is our task, the goals being higher growth, more jobs and the best wages in Europe.
.  Mr President, thank you. I think that Mr Karas was right in saying that in this debate, this Parliament is involved in a kind of battle about the direction we should take and in a debate about how to address macro-economic policy in the European Union.
I often have the strong impression that in this debate, the Group of the European People’s Party (Christian Democrats) and European Democrats, as well as sections of the Group of the Alliance of Liberals and Democrats for Europe are busy fighting the previous battle and are still, while being wedged in old discussions, working out reforms about the Stability and Growth Pact and fail to face today’s challenges head-on. Moreover, I often have the impression that we are engaged in national politics and that this House pursues national discussions rather than focusing on the European dimension.
My group prefers the approach for which the Commission has opted with regard to reforming the Stability and Growth Pact and also the approach that the Luxembourg Presidency has adopted in this regard. I would refer to the decisions taken by the ECOFIN Council on 13 September, which clearly favour reform of the Stability and Growth Pact within the context of wider discussions and also in relation to the Lisbon strategy and the global guidelines for economic policy.
Reform of the Stability Pact should address the preventive aspects, the differences in economic developments in the Member States and the corrective aspects, while also promoting an improvement in the excessive deficit procedure. What is of key importance in this, though, and that is something which our group would like to emphasise and which President Bush echoed recently in the context of foreign policy, is that we should pursue true macro-economic policy in Europe and, in this respect, treat Europe as an economic unit, a single entity. I think that that should very much be part of macro-economic policy, that we do not in the first instance compete as Member States against each other, and create distinct profiles for ourselves which also need defending in terms of the Stability and Growth Pact, but that we opt for this European perspective and adopt economic policies in line with that.
That is why close examination of the Lisbon strategy and also of its link with the reform of the Stability and the Growth Pact is necessary; that is also why my group is still keen to underline in that discussion that we should focus on investments and also on how we, within the parameters prescribed in that Stability and Growth Pact, should draw a distinction between current expenses and expenses that are really intended for investment in that knowledge economy that we seek as part of that Lisbon strategy. We do not want to do this in a way that Member States can decide how to do their accounts creatively, but by making choices that are clearly intended for Europe and by setting out a strategy at European level so that it is possible, for example, to depreciate investments made in the long term, as is customary in industry.
We do hope that some of these points will be addressed in those reports and that this discussion will be followed up in the March plenary, when we will be reviewing the Lisbon strategy and preparing for the spring summit.
Mr President, Commissioner, ladies and gentlemen, a majority of the members of the Committee on Economic and Monetary Affairs agreed on a largely balanced report, even if Mr Goebbels is distancing himself from that report today. I think it is important for us to ask the Commission to take the following four points on board.
Firstly, there has been a considerable delay in implementing the Lisbon strategy. One of the reasons for this is that the strategy includes a large number of objectives. In November, the Kok group recommended concentrating on a limited number of priorities. That is a sensible strategy and one we support. We would encourage the Commission to concentrate its efforts on the priorities proposed by the Kok group, and the statements made by the Commission in this context give us grounds for optimism. We are also calling on the Commission to analyse best practice in the Member States and to learn from it. This best practice approach will make it possible, on the basis of successful examples in one Member State, to make recommendations to other Member States.
Secondly, the Commission should concentrate even more on the completion of the internal market, in order clearly to demonstrate to consumers the concrete benefits of the European single market, in the form of better and cheaper products and services. There are still barriers to trade in some areas. This is indefensible both in terms of a properly functioning internal market and of fair competition. The public needs to see clear progress on this.
Thirdly, we are not against reforming the Stability and Growth Pact, contrary to what Mr Goebbels has suggested, but we are opposed to watering down the pact, which guarantees not only the independence of the ECB but also the stability of the euro. We support the Commission’s wish to strengthen the preventive side of the pact, but that does not mean, as Mr Goebbels is perhaps suggesting, that it should be permissible to have a deficit of less than 3% when things are going well but to run up a deficit of over 3% in bad times. When the going is good, reserves should be built up so that the deficit criteria can also be complied with or only marginally exceeded in economically difficult times, so that the overall cumulative level of debt can be gradually reduced.
I now come to my fourth and final point. The members of the ALDE Group on the Committee on Economic and Monetary Affairs tabled an amendment on the necessary structural reforms in the Member States. Although that amendment was accepted, as the result of an error – on whose part I do not know – it was not incorporated into the final version. We would therefore like to table this amendment once again here in the plenary, as an oral amendment. The text of this amendment is as follows: the European Parliament recommends that the Member States should implement the long overdue structural reforms required to achieve the improvement in the investment climate that is a prerequisite for economic growth.
What matters here is that we highlight the enormous importance of structural reforms for economic growth, and make it clear that responsibility for this lies with the Member States. It is high time that the EU overcame the problem of the continuing excessive commitment of resources to preserving outdated structures. Furthermore, the Member States should take targeted measures to bring the black economy under control, as it is an obstacle to healthy growth and stability. Only in that way can we make rapid progress towards achieving the Lisbon objectives.
. – Mr President, Commissioner, a well-respected French economist has recently published a book entitled ‘’ (The politics of powerlessness), and I believe that this is a feeling that many of our fellow citizens can justifiably empathise with. I would add, however, that the politics of powerlessness is in fact a deliberate strategy chosen since Maastricht, since 1992, which is broadly based on three axes: the structural reform of the markets – as we call it in our jargon – the reduction of public deficit and the focus on conquering external markets.
Furthermore, as regards the institutions and the allocation of powers, the EU has exclusive competence in the area of competition law and monetary union; otherwise, the Member States must cope and must compete with one another. I feel that 15 years on – unfortunately, in my view – this institutional choice has been given succour by the Constitutional Treaty, a document that I endorse, even though it contains numerous gaps. 15 years on, we have seen the results of this – or rather, a lack of results – in terms of growth, particularly the quality of growth, and in terms of job creation.
Accordingly, Commissioner, our message as the ecologists’ group is that there really must be a change of strategy. We have the impression that discussions on the Stability and Growth Pact are conducted on the margins and that if we truly want to achieve the best results, we must pursue a more proactive policy at euro zone level, one in which ministers ultimately share a support framework based on more ambitious objectives and in which efforts are channelled into achieving convergence between the different national economies. As I do not have much time, I shall mention three of these objectives.
The first objective, in my view, is to implement massive reductions in taxation on labour and to seek alternative ways of funding social security systems, taking account of the diverse nature of each country. I feel that it is very important, however, to be able to say to the citizens that people who work – people who have the opportunity to work – must be able to make a decent living from their work. I believe that this can be achieved by means of massive reductions in taxation on labour.
The second objective – you will not be surprised to learn – is that we need high-quality growth, which means saving more energy and polluting much less. Please look at the Commission’s documents on the assessment of the Community’s sustainable development strategy: the results are abysmal, hence the urgent need for a sea change in this regard.
Thirdly and lastly, we must support internal demand in the Union. There is no need to focus entirely on conquering external markets, as though the economy were made up solely of innovative large companies or small or medium-sized enterprises taking on the Chinese and Indian markets. Internal demand must be supported, which entails public and private investment and involves sending a clear message to the public authorities, both at EU and Member State level, that we are proud to be European and that we have established monetary union along with an internal market. What we now need is a genuine economic and social union that offers every citizen a future.
Mr President, ladies and gentlemen, where European economic policy is concerned, we could of course continue on the same course. We could continue, on the pretext of allegedly necessary structural reforms, to tear Europe’s social structures apart, to force the unions to their knees with threats of high unemployment and ever more low-grade jobs, exposing more and more public services to market forces and thus limiting the services that are offered to those that the private sector can make a profit from. And we could also create a situation, thanks to a further round of tax dumping, whereby an employee on average earnings will soon be contributing more to the public purse than many a European company with profits running into billions.
Although we could, of course, continue along this path and be guaranteed plaudits from those who gain from a policy of this kind, we should not try to fool the people of Europe into believing that this policy will promote growth and employment. Who could seriously believe that the extended working hours for which the report calls will create additional jobs instead of destroying yet more? Who could seriously believe that further cuts in public investment will boost internal demand as opposed to sending more small and medium-sized enterprises to the wall? Who could seriously believe, on the basis of our experience to date of privatisation, that it increases employment rather than cutting it?
It is true to say that the economic performance of most countries in Europe is unimpressive, but it is a lie to suggest that the cause for this is a lack of competitiveness. Labour costs have fallen in many European countries in recent years; this trend has been particularly marked in Germany, where employees have had to accept an average cut in real wages of over 2% in the course of the last 12 months.
Has this meant that a particularly large number of jobs has been created in Germany? Quite the opposite! The unemployment rate has hit a new record high. The same, though, is true for exports, and not just in Germany. I say that because the only thing that the political priorities set out in the report before us can achieve is a further increase in the investment returns of European global players and export companies. That might please the European Round Table of Industrialists, but for most people it is a disaster. My group will never agree to a policy of this kind, but we will do everything we can to encourage opposition to it.
, . Mr President, Mr Goebbels' report is a frank admission of much that is wrong with the European Union. He has recognised that high economic growth is necessary to achieve low unemployment, to pay pensions and to achieve what is here called 'social cohesion' or 'social protection'.
So why is growth so poor? Several speakers have blamed the Stability and Growth Pact. Some say it is being interpreted too strictly and that governments are not spending enough. Others say the opposite, that we must stick to the Pact more tightly. They cannot both be right. I suggest that both sides are missing the point.
Mr Goebbels says we will raise growth by promoting competition, enterprise, entrepreneurship, initiative, and risk-taking, particularly among small- and medium-sized enterprises. Let me analyse this. I agree that small businesses are important; large multinationals have all the influence, but create jobs outside the EU. However, I do not believe there is a shortage of small business opportunities, investment capital, or entrepreneurs who would be prepared to take risks in setting up businesses and taking on employees. So why is this not happening? And why, when it does happen, do so many fail? It is because we have gone out of our way to make it hard for them.
Go and talk to small businessmen. You will hear the same story repeated everywhere: too much red tape and too many rules, particularly those connected with employing people. These difficulties occur because the whole spirit of the EU is to use centralised direction in a vain attempt to achieve an idealised society by making laws and restricting activity. Examples of this include the Working Time Directive and the large numbers of rules introduced to uphold various rights, each of which has the major effects of crushing enterprise and enriching lawyers. The whole ethos is biased against the employer.
We all want high employment and to live in a compassionate, cohesive society. However, this is only possible when we have wealth. In trying to achieve our ideals by means of coercion, we kill off the source of our wealth. The whole model is in drastic need of revision.
My colleagues in the other British political parties still cling to the idea that they will be able to persuade the European Union to change its ways. In the UK Independence Party we have recognised that this will not be possible. The only way to preserve some prosperity in Britain is to leave the EU. We want our EU neighbours to prosper too, but when they fail to do so because of blind adherence to a flawed model we would prefer not to be dragged down with them.
. Mr President, we have all seen the success of the internal market, where there is free movement of goods, persons, services and capital. It is clearly the case that the single European currency system is operating well. It commands the confidence both of the citizens of Europe and of the business and investor communities.
For the European Union to succeed, there must be broad economic coordination from the 25 Member States. This is an integral part of the overall strategy to implement the Lisbon process, so as to guarantee that the European Union becomes the most competitive economy in the world by 2010. However, EU governments are going to have to hammer out an agreement as to how the rules governing economic and monetary union are going to operate into the future. The bottom line is that some countries are running up serious budget deficits, which is clearly in breach of EMU criteria.
Some countries want the rules governing the operation of the single currency regime to be opened up and made more flexible. I feel that this is an issue at which EU governments should look carefully so as to ensure that they can build the necessary infrastructure projects in the transport, energy and telecommunications fields.
I am not taking a belligerent approach with regard to the operation of EMU criteria, but we cannot allow the situation to go on forever where countries are running up large budget deficits and are clearly in breach of so-called strict rules governing the operation of the single currency regime. That undermines the credibility of the overall EMU framework.
If the broader international investor community is to have maximum confidence in economic and monetary union within the EU, the EU must put its house in order. We have all seen how volatile currency markets can be. Either all countries comply with the rules and have confidence in the system or we will have a credibility problem with regard to the issue for an indefinite period.
Mr President, I believe that the report before us is a further sign of the helplessness that has taken hold of the European Union. There are signs that things are starting to fall apart because of a wide variety of counteracting trends. Although the internal market is in place, we are lacking everything that we know is required for a reasonable economic policy, by which I mean the need for a minimum of common principles. The result is the greatest redistribution of financial assets in peacetime history. This does not only apply to this continent, although the situation here is particularly difficult, because we have a large middle class that is breaking up. I am therefore sorry to see that this report does not suggest any real approach for counteracting this. I believe that enlargement has come too soon, and that consequently we are promoting wages dumping, so that very many things we were warned about are now actually happening. The first approach to adopt must be to create genuine transparency, so as to ensure that these discrepancies are at least clear for all to see.
Mr President, Commissioner, we are discussing the Lisbon strategy and how Europe is intended to become the most competitive region in the world. We have not managed to achieve that over the last five years, and we have now identified the chief culprit: the Stability and Growth Pact! People are saying that if we scrap the pact Europe will be better off, because that will enable us to make better progress.
I have not heard anyone talking about the homework that needs to be done at national level, and about where the real culprits are to be found – in the Member States. Germany even believes that it is worth making higher net payments to Europe in return for the abolition of the Stability and Growth Pact.
Commissioner Almunia, your predecessor, the Spanish Socialist Mr Solbes, assured this House on several occasions that the Stability and Growth Pact is sufficiently flexible, and I am bound to agree with him. What I cannot accept is that we should keep the 3% and 60% criteria and then, as Chancellor Schröder has done, seek to have certain factors excluded in the run up to or even after the procedure. This is then sold to us under the Lisbon banner by saying that we no longer can or must take anything growth-intensive into account in the procedure from now on. It has to be taken into account. And Germany’s economists tell us that we will then end up with an 8% or 10% deficit. The appropriate sanctions are not being applied here.
If we are to take Lisbon seriously, then we first have to take the Stability and Growth Pact seriously, and not use the argument that ten Member States are in breach of it. I would be delighted if speed limits were applied by saying that if you get caught too often by a speed trap, we will just raise the relevant speed limit so that not so many people are fined in future! Rules are there to be respected.
We need to take the Lisbon strategy seriously. We need to take it seriously when framing EU legislation, so that in future every new directive is checked to see whether it conflicts with the Lisbon objectives or promotes them. The Member States need to make sure that they do not torpedo legislation on the internal market when it is inconvenient for them, and the Commission must take to task those Member States that are at fault. The Commission should introduce benchmarking and announce this in the clearest possible terms. We in Europe have to realise that the world is not flat and that we are engaged in global competition. We need to finally react to this so that people are aware we are taking this subject seriously.
– Mr President, Mr Karas is no longer here, but I would like to have said to him that I share the view that the EU is a Community of law. Above the Stability and Growth Pact is the Treaty, in which there is an article, which has not been changed, calling on Member States to consider their economic policy as a matter of common interest. Accordingly, growth throughout the euro zone is a matter of common interest and I do not feel that the Stability and Growth Pact in its current form is the instrument that we need.
I would say to Mr Radwan that the question before us is not whether we are exceeding the speed limit, but whether we want to drive slowly in a Mercedes, and it strikes me that, at the moment, this is more or less the case with the Stability and Growth Pact.
I should like to make three comments on the Stability and Growth Pact. Firstly, I feel that a good reform is one that provides the Union with a macroeconomic instrument with which to implement the Lisbon Strategy. Against this backdrop, the question of ‘taking expenditure into account’ will be high on the agenda. This is not a matter of opening street market-style negotiations, in which Member States compete to have their demands heard, but of finding where there can be added value for European growth, and only the Commission can tell us this, because the Commission embodies the common European interest.
Secondly, there are those who say that, for accounting reasons, the manner in which one Member State or another pursues structural reforms in the area of retirement could come under the heading of ‘taking expenditure into account’. I feel that this is dangerous, given that, again for accounting reasons, this would lead us into debates that go to the heart of national cohesion.
The third point I should like to make is that, in terms of the way in which we assess the situation in the Member States, it cannot in fact be said that everything takes place on a level playing field. The economic situation, as regards the Stability and Growth Pact, has a different meaning depending on the size of the country; it is inadequate to say that all Member States are alike when it comes to the Pact. Everyone in economic circles now accepts – although it remains frowned upon to say this in political circles – that the impact of using the budgetary instrument varies according to the size of a country’s economy. At the moment, two countries such as France and Germany are in a situation in which they are both responsible for and the victim of a state of affairs that no Member State, in the euro zone or in the EU as a whole, is taking advantage of. It is in nobody’s interest to see the economy of the euro zone weighed down by weak growth in the main economy of the euro zone. This runs counter both to the Treaty and to the Member States’ common interest.
Thank you Mr President. I would like to say that at the moment we are debating two documents at the same time, which have in essence been prepared splendidly and which complement each other. They must form an economic foundation for the Stability and Growth Pact, for a third group of documents which we are debating and, you see, perhaps it would be worthwhile considering that if we wish to send a clear message to our citizens, the citizens of the European Union, the business community, and ultimately the international community, then perhaps we should devote more attention to some of the provisions in one document, which would lay the foundation for macroeconomic stability, the Stability and Growth Pact. It would be naive to think that we can maintain or consolidate the Stability and Growth Pact with some legal provisions or criteria. I say this with fifteen years of experience of the reforms which my country has implemented. We must not look for differences, if we wish to implement reforms, we must look for consensus. I believe that there are four points on which we can agree and our experience of reforms tells us that these may have a positive influence on economics. First of all we must devote attention to the investment required for productivity, because we need a particular kind of investment. We must devote attention to structural reforms, however these are impossible without fiscal measures. As unemployment appears during structural reforms, support is needed, but one cannot devote all one's attention to support alone, as otherwise the budget cannot be sustained. We must devote attention to the expansion of new businesses, that is we must try to simplify tax administration, so that minor companies and small business can work successfully in Europe. As for the fourth and most complicated point – we must be aware that cheap goods are pouring into Europe, we are surrounded by cheap manufacturing countries and we must begin to think about how we can reduce taxes, of course without upsetting the macroeconomic balance, because much can be achieved, as our experience of reforms has shown, through the implementation of better tax administration. It is no surprise that many countries encounter problems with profit transfer and value added tax reduction, however there are many ways to administer taxes better and reduce the burden of taxation, as the experience of our countries shows. I believe that this is the most successful way to use the knowledge we have accumulated. Thank you.
– Mr President, the reports on public finances in EMU and the state of the European economy do not under any circumstances take account of grass-roots problems which are common to the workers of the Member States in that their cause is the same: the anti-grass roots policy of the European Union. The fact that these are common problems is clear from the workers' demonstrations being held in most countries against the cost of living, unemployment, low wages, redundancies, the privatisation of the health, education and welfare sectors, longer working times, insecurity and uncertainty about the future.
The rapporteurs, instead of replying to the foregoing, support stricter compliance with the Stability Pact, with extortionate tax and anti-grass roots austerity programmes to combat deficits. In other words, it is always the workers who pay, never the plutocracy. At the same time, they are calling for the anti-grass roots Lisbon strategy to be applied quickly, in order to promote greater exploitation of labour through part-time and temporary work, longer working hours, later retirement, the abolition of government participation in social security and the circumvention of collective agreements. This is the new redistribution of wealth, with even greater benefit for big business and even more inequality and injustice. They call for the European economy – by which they mean the profitability of the European monopolies – to be invigorated with new, harsher, more anti-grass roots austerity measures and for the workers to make greater sacrifices, for their own good, while demanding that governments reduce even the minimal social spending which remains and make immediate changes to insurance and pension systems which, as they say, are inadequate.
These are the European Union philosophies and policies which cause the workers to express their feelings by staying away from elections, such as the European elections, for which there was a 40% turnout, or the recent referendum in Spain on the so-called European Constitution, for which there was a 35-40% turnout. These are signs which express the workers' feelings of indifference and that is why they are turning their back on the European Union. However, the best response is a fight in the form of organised disobedience to this policy and a counter-attack designed to bring about its radical change.
Mr President, growth in the EU is clearly below what it potentially could be. The EU has high unemployment; it has a current account surplus in respect of other countries; and the figure for inflation is lower than that aimed for under monetary policy. As the report emphasises, there is a great need for structural reforms. The report does not, however, do enough to emphasise quite a few countries’ need for a more expansive policy.
One cause of the unduly restrictive policy is the way in which the Stability and Growth Pact has been designed. In my opinion, it is wrongly constructed, which leads to an unduly restrictive policy in certain countries. The mistake lies in focusing too much upon the budget deficit. Instead, the focus should be on the debt ratio.
A country with a debt ratio of less than 60% of GDP and which keeps inflation below 2% will have a decreasing debt ratio if its economy grows in real terms by one percentage point or more and if the budget deficit amounts to 3%. If a country’s economy grows by 5% and if inflation is at 2%, the nominal GDP will increase by 7%. The budget deficit could, then, amount to 7%, and the debt ratio would be stable in the case of such a deficit. Such a country would not put any strain on the eurozone. The increase in debt would be stable and therefore defensible in the long term. The country ought probably to have a sound credit rating and ought not to constitute any credit risk for the eurozone as a whole. Such a budget deficit is defensible in the long term. A limited deficit of 3% means that the national debt is continually decreasing as a percentage of GDP. Because a debt ratio of 60% of GDP is reasonable in economic terms, there is no reason to force such a financial restriction upon the country.
It is only natural for new, rapidly growing countries to have significant deficits in their balance of current payments and capital imports. Private savings may perhaps not be sufficient; the state too may have a budget deficit. The conclusion to be drawn from this is that countries with debt ratios of less than 60% of GDP and with inflation under control should be allowed to grow more quickly and to conduct a more expansive policy. In this way, the whole of the EU would be given a boost. I recommend that the Stability and Growth Pact be altered along these lines.
Mr President, ladies and gentlemen, the need for reform of the Stability Pact is also clear from the report on public finances in EMU. The Pact undoubtedly has an important role in terms of stability, but also needs to act as a stimulus to growth.
We are aware that Ministers at the Ecofin Council meeting are preparing the text for the reform, but Parliament must not opt out of the debate. It would therefore be desirable, prior to the final decision by the Council, for Parliament to have an opportunity to express its views on the procedures for reform of the Pact by holding a debate on the subject. Since the debate in September, Parliament appears to have adopted a passive stance, whereas it should instead be exercising a key role in the reform process, above all allowing all Members and groups to give a clear outline of the possible strategies.
We have to be practical and realistic. We cannot state in our documents that we have to become the most competitive economy in the world, while at the same time the figures are clearly showing growth to be stagnating. The Pact therefore has to be reformed. I refer to more flexible ways of applying the Pact during periods of economic difficulty, to the need to give due credit for the structural reforms undertaken by Member States, and, possibly, to allow expenditure on investments in support of the – still remote – objectives of the Lisbon strategy to be excluded.
To conclude, I believe Parliament must resume an active role in this debate, as the only institution directly representing the citizens of the Union.
Mr President, the rapporteur, Mr Goebbels, laments the lack of coordination of economic policies. I agree with that, but I reach a different conclusion.
Without those coordination rules, making the Stability Pact more flexible would be equivalent to breaking it and breaking the Stability Pact would mean neutralising the Central Bank’s efforts to maintain prices, it would mean rises in interest rates, it would mean a delay in growth, which is what we all want, a delay in the implementation of the structural reforms and, more dangerously, a serious threat to the welfare state. The resources we spend on paying interests and paying off public debt will mean less resources for guaranteeing finances.
What we need at the moment is more employment and more productivity. More employment, above all, means paying attention to those sectors of the population with most difficulties and we know that they are women, young people between 15 and 25 years old and people over 55. And more productivity means more investment, more effort in investment and development and more effort in education and professional training with a view to increasing the productivity of work.
The Commissioner’ speech also reminds me – to quote Mr Goebbels once again – of those speeches of the defunct Soviet Union that said that the transition to socialism would inevitably end the following year. When they became aware that that transition was possible, they concluded that the transition was complete and that they had already arrived at communism. A few years later the Iron Curtain fell.
There is no need to weaken macroeconomic stability, but it is essential that we continue to insist more strongly, more vigorously, on structural reforms as the only guarantee, the only serious formula, for achieving growth.
Mr President, ladies and gentlemen, Mr Karas said earlier that we are dealing here with decisions about our future direction, and he is quite right there. However, you can only make decisions about your direction if you can see the horizon. To be capable of making decisions about future direction, you have to be up to date in your analysis and your proposals, and I can tell most of the Members in the Conservative group that they, of all people, are not up to date with their proposals in these two reports, and not in a position to see the horizon.
You know very well that the Economic Policy Guidelines are the most tedious document to emerge from Brussels year after year. So what are your proposals in the Committee on Economic and Monetary Affairs to modernise this instrument? Where is your contribution to a meaningful debate?
Structural reforms, I hear you say! Quite right! Europe and its Member States need structural reforms. But you know very well that structural reforms can only work, and can only lead to more growth and higher employment if they form part of an active industrial policy, part of an active policy for small and medium-sized enterprises and part of a budgetary policy appropriate to our economic situation. I feel like weeping when I look at your proposals. You should read your texts through once before you adopt them, that would be a great help!
You want a general reduction in the level of taxation. It would be better if you were to discuss a decent policy for SMEs with us rather than putting this sort of nonsense in your reports. You want everyone to work longer hours. Why not help us to increase the employment rate, so that more people are in work? Europe stands to gain more from that. That is why you can only hope to get our agreement if you vote for some reasonable amendments. Otherwise we cannot support this nonsense.
– Mr President, the EU’s economic policy is currently made up of three elements: a platonic ambition – the Lisbon Strategy; a despised constraint – public spending controls; and a demand that has been ignored – support for purchasing power.
The Lisbon Strategy is a platonic ambition. Who could not support the objectives set in Lisbon? Who could not be in favour of a knowledge-based economy, of better training for people, of progress in research and development and of an innovation-based society? Who would not be in favour of these objectives? Who, on the other hand, cannot see that the term open cooperation is an empty shell? Open cooperation is nothing but the free policy of States that, from time to time, make imaginary appointments with the European Union, and the Council, the Commission and Parliament are reduced to institutions of comment and disapproval. We will not win the game this way.
Controls on public spending are a despised constraint. Behind a supposed dispute between Keynesians and liberals on the issues of the instruments of short-term economic policy and the use of public spending, for 25 years we have seen public spending spiral out of control and systematic deterioration, in a number of large countries, particularly in terms of debt, which prevents our children from taking control of their own futures. This is tantamount to death, or the past, taking away life, or the future.
The European Central Bank (ECB) stands unjustly accused in this case. What do we blame the ECB for? We blame it for excessively high interest rates, yet they have never been so low since the war; and for the policy of an excessively strong euro, a situation that has obviously been brought about by US policies of systematic deficit and not by the supposed good qualities of the Europeans. The truth is that the ECB scarcely has the resources. Then there is the Stability and Growth Pact, which is an instrument to be reformed. What do we blame the Stability and Growth Pact for? We blame it for being stupid and malicious. If this is the case, then let us endeavour to make it less stupid, whilst retaining its binding nature.
I shall finish, Mr President, by mentioning a demand that had been ignored – stimulating purchasing power. Who cannot see that we are currently in a system in which employees have less and less money and purchasing power in comparison with shareholders? There are potential remedies, such as spreading share ownership and reducing taxes for workers, yet these remedies are ignored.
My fear, Mr President, is that the institutions and the EU will be reduced to being the chorus in a classical tragedy in which the actual protagonists are the national governments.
– In light of the reality of the deteriorating economic and social situation in most EU countries, the Stability and Growth Pact is finally being called into question, albeit late in the day, and only when France and Germany have failed to comply. Better late than never, though.
Unfortunately, the perspectives that have been set out for the 8 March ECOFIN Council will mean more of the same when they come to be implemented. The so-called flexible application of the Stability and Growth Pact would depend on a country’s greater or lesser capacity to place at risk public social security, pension and health systems and, as some people have pointed out, public administration reforms. In other words, the more a Member State implements policies and objectives enshrined in the Lisbon Strategy that we consider extremely onerous, the greater its flexibility to implement the Stability Pact, and this would be unacceptable.
Mr President, Commissioner, ladies and gentlemen, I will not be able to explore the subject in depth in the short time available to me, so I shall merely highlight a number of issues.
Firstly, the money and energy that are being wasted on excessive and all too often absurd bureaucracy represent a major constraint on the EU’s economic development. Secondly, there should be a thorough study of the tax systems in the Member States, with one of the aims of the exercise being to find out whether the VAT system currently in force is the best solution. There may well be other more effective taxes, and indeed experience has taught us that this is the case. Thirdly, a systematic analysis of the economic situation of the EU as a whole and of the individual Member States must be carried out every three or four years and feedback given, in order both to identify any progress achieved and to make it possible to react quickly enough to any problems. Fourthly, there is a severe lack of funding for research aimed at fostering economic development.
Finally, I should like to turn to an issue that has not yet been touched upon. All this intense economic debate and all the ever so clever schemes proposed and which have given rise to such concern will be so much hot air unless real steps are taken to prevent the impending demographic disaster in the EU. I am not making empty threats. Members of this House need only stir themselves to look at the population statistics. Although these do not make easy reading, there is no mistaking the warning they contain. Whereas today there are four persons of working age to support every person of retirement age, in 30 years' time two persons will have to do so, and the question arises as to whether this is feasible. We should not forget that the family, which includes both parents and children, is the most basic economic unit. The 1992 Nobel Prize winner Gary Becker has gone so far as to say that the family, and work carried out within the family, account for as much as 30% of national income. The French economic Jean-Didier Lecaillon has made similar comments, and I could give examples of others, notably by John Paul II, whose voice carries particular weight. Charles de Gaulle is recognised by all as a true statesman, and he was entirely serious when he said that if you are poor and have no other options, you must invest in the family. . I thank you.
Mr President, this report provides a host of proposals to do away with the deficit that was created when the Lisbon strategy was carried out. I would specifically like to express my appreciation for paragraph 7 of the report, which underlines the important role that small and medium-sized enterprises (SMEs) actually play in the creation of jobs and prosperity in general. It is of major importance that a climate be created which encourages the entrepreneurial spirit among young people, a climate in which the administrative burden and the tax burden are substantially reduced and in which SMEs have easier access to risk capital. Another conclusion is that the report does not breathe a word about the Commission’s Green Paper on economic immigration. That is just as well, certainly in view of the current level of unemployment. The Commission’s plea to admit and stimulate new immigration is blinkered, counterproductive, but also totally misplaced, even though the Commission refers to the Lisbon objectives to table that proposal.
– Mr President, my fellow members of the Group of the Alliance of Liberals and Democrats for Europe and the Group of the European People’s Party (Christian Democrats) and European Democrats will certainly be delighted to know, given the nature of this debate, that Mr Goebbels opened up to the Luxembourg press, saying that their amendments adopted in committee reflected the ‘fundamentally reactionary and neoliberal nature of these two groups in Parliament’. The outlandish nature of these words has, of course, a somewhat laughable element: it suggests that this House is, at the very least, made up of hardcore reactionaries. Yet there is also reason to be concerned about these words. In this House, the Socialist Group willingly cultivates a certain degree of ambiguity when it comes to the principles of economic policy. With the socialists, this ambiguity turns to actual loathing.
Personally, I do not think it is superfluous to point out in this debate that the conditions for sound, sustainable development are created by sound public finance and by reasonable compulsory deductions. Stability is not an obstacle to growth; it is a prerequisite to growth.
On our side of this House, we do not succumb to the same weakness for ideological blindness. We show much greater pragmatism. There are situations in which more interventionist policies turn out to be necessary in order to reinvigorate the economy, but that is not the point here. The current situation in which Europe finds itself scarcely fits into that pattern. Having discovered Keynesianism a little too late, Mr Goebbels would like to bring it into all recipes and all sauces, even when it is not called for. Increasing supplementary budget deficits does not provide a solution to our current problems. If this were the case, the countries known for their financial and budgetary slackness would have long since been held up as the example to follow.
Lastly, it is not a crime to say that Europeans have a duty to work harder and better in order to guarantee their standard of living in the face of global competition, Mr Bullmann. The exemplary nature of the French 35-hour week says more than any lengthy discourse on the subject. Of course, Mr Goebbels put forward a number of good ideas in his report – such as encouraging certain types of investment in social services or in sustainable development – but he seems ill at ease with the crux of the issue, which is that economic efficiency follows clearly defined rules and that it is dangerous to overlook them.
Mr President, firstly, I should like to say how sorry I am that the representative of the Group of the European People’s Party (Christian Democrats) and European Democrats, Mr Hökmark, has left the debate. I believe that the proposal arrived at by the committee is unacceptable for us Social Democrats for three reasons.
Firstly, no general increase in working time is required. What we need is more people in work, not a general increase in working time. Secondly, a comprehensive reduction in tax in Europe would not solve the problems. How can it be that the Nordic countries, which have the heaviest burden of taxation, have the highest growth in the EU? This suggests that the PPE-DE Group has completely lost the plot. Thirdly, we need a balance in the Lisbon Process. Those making the proposal, as it now stands, are even worse than the Commission in the way that, in general, they emphasise only the first pillar of the Lisbon Process when what is required is reciprocity between the pillars.
I share the view that structural reforms are needed, but what is most important is that, in the process, social responsibility should be accepted and both sides of industry involved. Mr Hökmark comes from Sweden, where his party is nowadays cosying up to the Social Democrats. In the national debate at home, they do not talk about tax reductions or an increase in working time. They do so in this House, however.
Sweden has had an extremely successful economic policy during the post-War period, with the single exception of during the years 1991–1994. Mr Hökmark was one of Sweden’s policymakers at that time. It would be regrettable if the PPE-DE Group were to adopt this neo-liberal policy and make it its own. The result would be political antagonism. We Social Democrats want to see a balanced, rather than a neo-liberal, policy. A neo-liberal policy will not solve Europe’s problems.
Mr President, ladies and gentlemen, this is the first time we have ever been faced with a situation in which a majority of Member States, or in other words 13 out of 25, are outside the euro zone instead of within it. Interest rates in Europe are also at their lowest levels since the Second World War, and yet this is not acting as any kind of incentive to investment. We need to recognise the fact that the eurozone is experiencing slow economic growth. We already know that domestic consumption will remain low for the next two years, and this is true for the EU as a whole. At the same time, since enlargement there has been a significant rise in the economic aspirations of citizens, and in particular of those in the new EU Member States, such as my country, Poland. These aspirations are at odds with a poor economic situation in which it is impossible to meet consumers’ expectations. In political terms this may result in a rise in Euroscepticism over time, and indeed this is made all the more likely by the fact that all projections, including those quoted in the Goebbels report, suggest that unemployment levels will remain high in the immediate future.
EU citizens expect the real economic growth they have repeatedly been promised in recent years, for example at EU summits. Yet they also expect justice and equal treatment for all Member States. By condoning large budget deficits in countries such as Germany or France, but coming down heavily on other weaker and poorer countries if they dare to have a deficit, the EU is putting into practice an idea familiar to us from Orwell’s ‘Animal Farm’, namely that all men are equal, but some are more equal than others. This does nothing to bolster the EU’s authority in the eyes of the other Member States. In short, it is a scandal.
Mr President, I wish to begin by thanking my colleagues Mr Goebbels and Mr Karas for their work in preparing the reports on public finances.
As we know, growth in the EU has not been as good as we expected. The decrease in the share of GDP used for private and public investments in comparison with the 1970s is drastic, as our colleague Mr Karas described. Due to a lack of structural reforms and low investment, growth in GDP is not satisfactory. However, we cannot rely only on public investment to stimulate growth: we must give incentives to stimulate private investment, which is the real source of sustainable growth in Europe.
At the heart of this debate is the future of the Stability and Growth Pact. The goal of the Pact was to balance the budgets of Member States and to create budget surpluses by 2003. The idea behind this was for the Member States to pay off their debts in the good times and to ensure, by reforming the structures of the public sector, that their budgets could be kept balanced in the bad times as well. However, it is not easy for us politicians to restrain ourselves from increasing spending in good times. Unfortunately this shows in the poor results of many Member States with regard to the Pact.
I am strongly in favour of the Pact. The Member States who have done their share and have kept their public finances in check – especially my country, Finland – have to suffer as a result of the irresponsibility of the Member States that just do not care! Unfortunately it now seems inevitable that some elements of flexibility will be added to the Pact. However, we should be wary of watering down the Pact.
Three issues should be kept in mind. Firstly, the rules should be same for all Member States and the criteria should be objective. Secondly, no expenditure, such as public investments or research funding, should be automatically excluded from public expenditure: these exceptions would provide an opportunity for Member States to interpret them in a very innovative way. Thirdly, the flexibility accorded to the Member States should be bound to reforms they have carried out in good times. It is only fair that those Member States that have paid their debts and have reduced their deficits should have some flexibility, but those who have not done anything should not be given any more room for manoeuvre.
I hope that good common sense will win out and that the Stability and Growth Pact will remain; and, if any changes are made to it, at least let us direct them in a favourable direction.
Mr President, the proposed changes to the Stability and Growth Pact are intended to make tax rules within the European Union more flexible and practical, whilst upholding the fundamental principle of budgetary discipline. I believe these changes are a step in the right direction, but I should like to highlight three related issues.
Firstly, the Commission proposals mainly focus on current budget deficit, whilst attaching less importance to public debt. I believe that the opposite should be the case, as the most important factor determining long-term financial stability is the size of the debt in relation to gross national product, and not the deficit in any given year. This means that tighter deficit limits should be set for countries with very high levels of debt than for those with low levels of debt. The latter can afford to run a higher deficit on a short-term basis, and should not be punished for having stuck to the rules in the past. Levels of debt should therefore be a more important criterion than current deficit.
Secondly, the method used to calculate deficits must make allowance for the particular situation of those of the new Member States that have embarked upon the difficult task of reforming their pension systems. In these countries, expenditure associated with these reforms has risen on a temporary basis because it is necessary both to finance current pensions and to establish pension funds for future generations. This expenditure should not be treated as current public expenditure for the purposes of the Stability and Growth Pact, as it does not increase current demand, but instead contributes to national savings. New Member States should not be punished for carrying out difficult structural reforms.
Thirdly, I should like to suggest to the Commissioner that consideration be given to excluding expenditure associated with payments into the EU budget when establishing the principles according to which deficits will be calculated for the purposes of the Stability and Growth Pact. Although it is true that such expenditure increases demand throughout the EU, it also helps implement the key principle of solidarity. Such a solution could also make it easier to reach a compromise on the size of the European Union’s budget for 2007-2013. I would note that one of the reasons why certain Member States are calling for a ‘small’ budget is because they are net contributors to the EU budget. Many thanks.
– Mr President, we are talking about competitiveness, but competitiveness relates directly to currency exchange rates. We have allowed the euro to become overpriced in relation to the dollar. It has risen from 0.84 to 1.30, causing extensive damage to our competitiveness.
The Central Bank has basically sacrificed competitiveness, where we are lagging behind, in order to reinforce stability, where we are fine. In other words, we have protected the point at which we are strong and left the point at which we are weak exposed. Thus, the expensive euro has exacerbated the recession. The recession has reduced the inclination of companies to take investment risks and adopt innovations. In other words, what good is the Lisbon strategy? Look at what the Americans, Russians, Chinese and Indians are doing. While all our competitors are focusing on competitiveness and growth, we are focussing on waste and debt. All of them are achieving higher returns than us, while we are wallowing in chronic recession. Perhaps we should start to question our economic policy mix? As long as the present mix continues, the Lisbon strategy and the Stability Pact will become more and more mutually incompatible. Keep the Lisbon strategy, but make sure the monetary policy applied by the Central Bank also helps. Keep the Stability Pact, as long as the emphasis is on restraining expenditure, not increasing income.
The European Central Bank needs to relax monetary policy so that the Member States can tighten up their public finance policy, especially on the spending side. Then, whatever active demand loses in public spending, it will gain from increased exports and we shall avoid tax increases. This is a policy mix that combines prudence and growth but, if we are to achieve it, the Central Bank also has to cooperate. Of course we need prudence, but prudence is one thing and inflexibility is another. As long as we confuse prudence with inflexibility, we shall have neither prudence, nor growth nor competitiveness.
Mr President, ladies and gentlemen, I refer to the Goebbels report and would like to congratulate our fellow Member on his excellent approach to the topic, with its focus on striking a balance between the obvious need to revitalise economic and growth policy in Europe and the aim of stability and the conditions for achieving it. However, during the course of the debate, this balance has been lost and can only be restored if we behave reasonably, as recommended by Mrs Lulling earlier.
It is not reasonable to approve a report which does not face up to the need for greater coordination of the economic policies of Member States, nor can we agree that a statement of this sort goes against the autonomy of the monetary authorities. It is not reasonable to approve a report which makes no reference to reform of the Stability Pact and its link with the Lisbon objectives, at a time when we are patently moving towards an agreement. It is not reasonable to state that a general reduction in the tax burden is vital for competitiveness, if we look at the excellent results of countries with both heavy and light tax burdens.
In any event, I wonder if the European Parliament should really be recommending a general and generic cut in taxes when no Member State would consider such a proposal credible in current circumstances. Similarly, no one would reasonably state that a general and generic increase in working hours would be viable or effective. Linking the liberalisation and improvement of services too closely with their privatisation only risks increasing resistance to any process aimed at liberalising the market.
To conclude, I believe the document contains some important pointers and is a creditable effort, but on certain issues the balance needs to be restored, leaving ideological claims aside and thereby making a useful contribution to the debate on the economy now being conducted throughout Europe.
Mr President, the Member States have committed themselves to bringing their budgets close to balance or into surplus. That is a commitment under the Stability and Growth Pact, and countries such as Germany have breached it by running up deficits. Although they give cyclical problems as their excuse, they have failed to make the necessary structural reforms.
What the then German Finance Minister Theo Waigel secured agreement to in 1997 in the interests of Europe was a seriously meant guarantee of stable prices, budgetary discipline and the ability to react to structural changes, such as the need to finance a society with an increasingly elderly age profile. This was not about neo-liberal politics of the left, it was also in the interests of the workforce.
The Luxembourg Presidency announced a modification of the pact, not any easy task. Berlin wants to abolish the excessive deficit procedure, while the smaller countries in the euro area are quite rightly insisting that this pact should be observed to the letter. They have done their homework.
Mr Juncker told the Committee on Economic and Monetary Affairs that there was no question of changing the 3% threshold and the excessive deficit procedure. I am also in favour of the Commission keeping its powers in this area, from sending ‘blue letters’ to imposing fines. You, unfortunately, have announced an ‘intelligent interpretation’ of the pact. Does that not represent a watering down?
You quite rightly said that Greece must be held to account if it again submits falsified data. Please correct me if I am wrong, but, shortly afterwards, you led the Germans to believe that they could treat the cost of reconstructing the East as a special liability that could be taken out of the calculation. At that, other countries came along and said that their own investment in education, military installations or infrastructure should also be excluded. Once you enter the realms of creative accounting in this way, you can relegate the pact to the waste paper bin. You are just juggling figures and not providing any guarantee to Europe’s citizens.
I support my colleague Mr Karas’ excellent report; we must not play fast and loose with confidence in the euro.
Mr President, this is a constructive report by Mr Goebbels and the committee that presented it. I also wish to thank Commissioner Almunia for a thoughtful contribution and for his commitment to a reform of the Stability and Growth Pact, as presented.
My contribution in this House today will focus upon two of the most important issues for Europe. The Conservatives and Liberals here in Parliament focus upon structural reforms – about which we are prepared to negotiate, I should like to say – not only in the European Parliament but also in our individual states. The Socialist Group in the European Parliament, of which I am the President, does not oppose reforms. We want to see the correct reforms. I would add one thing, however: Europe’s main problems do not only include the need for structural reforms; its second big problem is that demand in our countries is too low.
I would make a genuine and urgent appeal to the leaders of the right-of-centre European parties. My personal experience as a prime minister and as a party president in Europe is that we do not get our people’s support for reforms if there is not simultaneous demand and growth in our societies; or, to put it another way: there can be no successful reforms without economic growth, and no sustainable economic growth without reforms. I would therefore make a very urgent appeal for the European dimension to be introduced. What is the European dimension? What the European dimension genuinely involves is our learning to do things simultaneously. There is a shortage of demand in the internal market, and this is something that we can remedy at the same time if all the finance ministers, together with Mr Almunia, decide to invest in the Lisbon objectives over the next four years. In that way, we should obtain the extra growth we need. We have documented matters, and it would be fantastic if the right-of-centre parties too here in Parliament could appreciate that we must invest and that we must implement reforms and that we must do these things simultaneously.
Mr President, I agree with the analyses expressed here this morning insisting on Europe’s need for more growth and more employment.
More growth to confront the challenges facing us as Europeans: the challenge of enlargement, the challenge of creating jobs for our women and young people. More growth so that Europe can play the leading role it deserves in the world economy, since, otherwise, the world economy will not have balanced growth. As Mr Rasmussen has just emphasised, that means that European consumers and European investors need more confidence, they need confidence policies, policies, in short, on which to base their consumption and investment decisions. In turn, that confidence requires healthy public finances and budgetary balance. Budgetary balance means less taxes for workers and for small and medium-sized businesses, less taxes in order to compete more successfully within the globalised world economy.
Making the Stability Pact more flexible would be a grave error and, Mr Almunia, Commissioner, the press coverage of the debates in Ecofin are not inspiring confidence; the confrontation amongst European governments in relation to promoting the flexibility of the Stability Pact sends a negative message in terms of the confidence of the markets. Together with a firm Stability Pact, we need structural reforms. We need a more flexible economy, not ultimately one that is good for the few, but a balanced economy which supports our growth on the basis of flexibility and competitiveness.
Mr President, Mr Rasmussen said that reforms are not possible without economic growth. The reverse is also true: economic growth in Europe is not possible without reforms. Particularly in Germany and France, which are major states with an excessively high government activity rate, high taxes and overly complex social systems, reforms are a prerequisite for economic growth.
We are today discussing the Goebbels and Karas reports, in which the difficulties we face with a common monetary policy combined with decentralised budgetary and finance policies become apparent. The Stability and Growth Pact was created as a linking mechanism and as a prerequisite. The political intention to reform the Stability and Growth Pact will shake the very foundations of the Maastricht Treaty and of European monetary union. The budget policy rules are among the cornerstones of Economic and Monetary Union. The citizens of Europe were given an undertaking that state borrowing would be reduced, an undertaking that after just six years is being reneged upon. The objective of these rules is to maintain credibility and trust regardless of the government in power at any given time. There is, however, a serious design flaw in the Stability and Growth Pact, one on which you, Commissioner, have repeatedly failed to comment.
Where the monitoring procedure is concerned, the Commission has too few powers and responsibilities. The guilty parties are sitting in judgment on themselves, which does not bode well. If the ECOFIN Council does not apply the rules to itself, the Commission is powerless. If there is no will to apply budgetary discipline, reforms will not help either. This is not just a question of rules, but also of political will. The Commission wants to introduce new rules for economically good times. There may be some justification for that, but it is naïve. If the existing means of bringing pressure to bear do not work, how can we expect this to work voluntarily when the economic situation is favourable?
The Social Democrats and the Communists have failed to understand the changes that the euro has brought about. Before the euro existed, the market punished highly indebted states in an open and easily understandable way, by means of high interest rates for government borrowing, high inflation rates and devaluation. As recently as 1992 there were differences of six percentage points.
Just listen, please! You know I am right. Six percentage points! That difference no longer exists. There are no longer market forces that compel states to adhere to financial discipline. Unless the ECB tackles this problem by means of a system of differentiated assessment of state loans, the euro will not remain stable in the long run.
. Mr President, I would like to thank all the honourable Members who have spoken for their contributions to the debate, which I have found very interesting.
I would like to conclude by reiterating the Commission’s analysis. At several points during the debate, thoughts have been attributed to the Commission that neither I nor the Commission agree with.
The Commission and I believe that the main challenge in terms of increasing growth in the European Union and in the eurozone is to increase the growth potential. That requires structural reforms such as those the Commission has proposed in its Communication on the review and revitalisation of the Lisbon Strategy.
If we do not increase the growth potential, the medium- and long-term sustainability of our economy and our social model will not be possible and short-term macroeconomic stability and budgetary stability will be seriously jeopardised by the lack of growth. So that is our analysis and, on that basis, macroeconomic policy, as the Kok report states — and I completely agree on this point — must support a strategy of structural reforms which increases growth potential in order to sustain that growth and in order to prevent the lack of liquidity, funding and demand from jeopardising our ability to take advantage of all the growth possibilities that we have achieved as a result of the reforms.
The Commission believes success in the revitalisation of the Lisbon strategy to be a priority and to this end we have proposed ten priorities and we have considered how to improve the capacity of each of the Member States to implement the Lisbon strategy in accordance with their particular situations, so that we can achieve the objectives we all agree on in all of those states and throughout the European Union. These objectives have not been reduced in the Commission's communication, and have been confirmed just as they were defined five years ago.
With regard to the Stability Pact, Mr President, I would like to make a few clarifications. I believe we should understand what is happening over the current few weeks, during which the Council, with the support of the Commission by means of the excellent cooperation with the Luxembourg Presidency, is trying to reach an agreement in order to improve the way we apply our budgetary discipline mechanisms in practice and in order to ensure that the objectives pursued by the Treaty, where it defines budgetary stability as one of the conditions of the Economic and Monetary Union, become a more positive and obvious reality than they are at the moment.
What are we doing? Firstly, we are reiterating our firm and clear commitment to the reference values laid down in the Treaty. 3% is laid down in the Treaty and the Commission will ensure that that reference value is respected. I would like to make it clear once again, and I will continue to do so whenever necessary, that neither the Commission's proposal nor the currently unanimous position of all the Ecofin ministers, proposes excluding any category of spending from the calculation of the deficit. What we are considering, in accordance with Article 104 of the Treaty, is what important factors should be taken into account when analysing why there has been excessive deficit and what should be done in order to recover the situation of balance, the sustainability of the public finances, in order to bring the level of deficit below the reference value.
It is possible to distinguish, as we are doing precisely in this debate, between not excluding any category of spending and at the same time taking into account economic factors, from the composition of public spending, the situation of the cycle, the structural reforms underway, in order to see how the preventive part of the pact is applied, how public finances stand in terms of medium- and long-term balance or, in terms of the excessive deficit procedure, what recommendations are truly effective in terms of a country in a situation of excessive deficit recovering its budgetary balance. To this end, it is extremely important, and this is the second key element in our discussion, to prevent the application of the pact leading in practice to pro-cyclic policies, both in the preventive part and in the corrective part of the excessive deficit procedure.
One of the most obvious reasons why certain countries have broken the 3% of deficit rule is that, when they were at positive points in their economic cycle, they did not apply pro-cyclic policies, they did not sufficiently consolidate their public finances, and there are instruments in the Treaty such as early warnings, which furthermore are strengthened in the Constitution and directly attributed to the Commission, which must be used more effectively. Furthermore, each Member State must establish national rules which supplement the peer pressure on those making decisions at national level on the composition of revenue and budgetary spending and thus the budgetary deficit of each of the Member States, which, I would remind you, is still a national competence, although, as Mrs Berès said, the combined result of those national budgetary policy decisions is of common interest, since we are in an Economic and Monetary Union.
With regard to the excessive deficit procedure, and this is the most difficult point in our discussion, we are discussing how that procedure should be launched. I shall reiterate our position: no spending will be excluded from the calculation of the level of deficit. But if you read Article 104 of the Treaty once again, you will see that, once the European Commission informs the Council that a certain country is, in its judgement, in a situation of excessive deficit, the Council has full powers, following an overall assessment — Article 104(6) of the Treaty — to decide ‘‘whether an excessive deficit exists’.
We are trying to ensure that the criteria the Commission uses when informing the Council that a country is in a situation of excessive deficit coincide with the criteria the Council then uses, in order to prevent any further clashes such as those which have occurred in the past. So that while respecting the functions and competences of the Commission — and the Commission is not going to give up any of the competences attributed to it by the Treaty — and also those of the Council — which is not going to give up any of the competences attributed to it by the Treaty either — within the context of that relationship, that cooperation, there are no clashes which paralyse the procedure, leading to conflicts such as those which arose just over a year ago.
Governance is very important. It is very important that there be national rules which complement the ownership efforts of the Member States in relation to the common budgetary discipline rules. It is very important that we have clear, reliable and accurate statistics, as we have seen recently. It is very important that there be cooperation between the two institutions, the Council and the Commission, and it is extremely important that there be support and debate in Parliament, such as the one taking place today, and there will undoubtedly be further such debates in the future.
It is very important that we reach an agreement. You have mentioned, and I share this concern, the credibility of the Economic and Monetary Union and, in particular, the credibility of our single currency on the markets. The markets will not understand if there is no agreement in the March European Council, and all of us, each according to our respective responsibilities, must make the greatest possible effort to ensure that that agreement is concluded and published on 23 March in the European Council's conclusions. For its part, the Commission will make every possible effort in that direction.
I shall end by acknowledging the excellent cooperation we are enjoying with the Presidency of the Council, which is firmly committed to achieving that success.
The joint debate is closed.
The vote will take place today at 12 noon.
The next item is the debate on the recommendation for second reading on the common position adopted by the Council on 21 October 2004 with a view to adopting a decision of the European Parliament and of the Council amending Decision No 1419/1999/EC establishing a Community action for the European Capital of Culture event for the years 2005 to 2019.
Mr President, Commissioner, nearly 20 years ago, on 13 June 1985, the idea of the European Capital of Culture was submitted to the Council of Ministers of Culture at the instigation of Melina Mercouri, the then Greek Minister of Culture, and the relevant resolution was duly adopted. Her aim was to make specific cultural aspects of the city, region or country concerned accessible to the European public. After 20 years of the European Capital of Culture programme, we can draw some conclusions, as identified in the Palmer study of August 2004.
There is no doubt that being selected as a European Capital of Culture has a positive impact on the city concerned as regards new cultural initiatives, the expansion of cultural infrastructure, artistic endeavours and trends, its reputation, its international status and the scope for further cultural development. This goes hand-in-hand with an increase in the number of visitors and receipts, but also in expenditure.
Although the European Capital of Culture has a special attraction for people interested in culture, the European aspect has not totally caught on. The cultural dimension is often overshadowed by political ambitions, and the European dimension has not always been in the forefront. The Capital of Culture can only be a sustainable project if it is integrated into the development of the city as part of a long-term cultural development strategy. A great deal has changed over the last 20 years as regards cultural and artistic development in cities, particularly in the European Union, making it necessary to amend the decision adopted at that time.
For example, the sequence of cities to be nominated up to 2019 does not take account of the 10 new Member States which joined the EU on enlargement in May last year. However, in order not to upset the sequence that has now been established, there is a proposal that for each year a city from one of the new Member States should be added in, so as to create a balance. We could not justify making these countries wait until 2019 for their turn.
The common position before us is deficient in some respects and does not meet all the requirements needed to implement the changes in a more open, democratic and transparent way. However, in order not to jeopardise the preparatory work in hand for the cultural capitals in 2009, 2010 and subsequent years – and especially those in Austria and Germany – I would urge you to approve this common position at second reading, on condition that the Commission, which has already promised this and has started work on it, brings forward a new draft by June this year at the latest.
This new proposal should meet the following requirements: the level of financial resources will need to be adjusted if there are to be two cultural capitals as from 2009; the present level of financial commitment ranges from EUR 200 000 and EUR 1 million per project. Clear criteria need to be established in order to provide the highest level of funding possible. At present, an average of EUR 500 000 is granted per cultural capital, which in the case of a budget proposal such as that being put forward by Linz corresponds to a contribution of 0.83%. The European Union is certainly not making a generous contribution here. I would plead for a fixed contribution of EUR 1 million per cultural capital if all the criteria have been met.
This should be taken into account as regards the financial endowment and in the cultural programme, and in the 2007-2013 financial perspective. Furthermore, we regard it as very important for the role of the jury to be strengthened, for tasks to be more specifically defined and for the selection procedure for the applicant cities to be improved in this way. Clear and objective selection criteria for the cities themselves and the required added value for Europe also need to be explicitly defined and associated with specific points. The decision as to when and why a city should receive EUR 200 000, EUR 500 000 or EUR 1 million also needs to be clearly defined.
Where competition between several cities is possible, that is to be welcomed, but it should not be an absolute criterion. For example, in 2009 Austria and Lithuania will enter the race with only one city each, but they will need to comply absolutely with the criteria of the selection procedure. This is very important, and I believe that with Graz, Austria has demonstrated that you can offer very good performance with a single city.
I believe that the European Union should also support greater publicity for the cultural capitals and should bring forward a stronger programme in this respect.
According to the 1999 decision on the European Capital of Culture, the objective of the programme is to highlight the wealth and variety of European cultures – as well as what they have in common – and to contribute towards better mutual understanding on the part of Europe’s citizens. The new decision is intended to go one step further and to accept and emphasise the challenges of European integration, of European diversity and also that of expanding cultural cooperation within an enlarged Europe.
. Ladies and gentlemen, in November 2003 the European Commission adopted a proposal amending the 1999 Decision establishing the Community instrument entitled European Capital of Culture. This Decision covered the years 2005-2019, which is where we are now. The sole purpose of the Commission’s proposal, which you have before you now, is to enable the ten new Member States to participate in this cultural activity as soon as possible from a position of parity with the other Member States, thus applying the principle of equality.
This means that, beginning in 2009, the new Member States will be hosting the European Capital of Culture, both in cooperation and in competition with the other Member States. In 2009, as already mentioned, it will be Lithuania together with Austria. In the second phase, as requested by the European Parliament, I am proposing a further change to the Council before this summer, which will mean an in-depth analysis or an in-depth review of the selection procedure for this Community activity.
As was rightly pointed out by Christa Prets, this proposal should include, among other things, the European dimension in cooperation, how to strengthen it, the role of the selection panel, national competition and so on. In actual fact, many of these questions or concerns have already been raised in the first reading and I shall of course take them into account when formulating the next steps to be taken.
The Commission will also take account of the results of an independent study which has looked at the last 10 years of this cooperative venture. As regards the second reading, I am delighted that the report has also been accepted by the Committee on Culture and Education, thus approving the joint position of the Council, which is along the same lines as the Commission’s proposal. This means that this decision can be made relatively quickly, but of course on the basis of correct procedure.
In conclusion, I should like to thank the European Parliament, the Committee on Culture and Education and the rapporteur Christa Prets personally for her close cooperation in these matters and of course I should also like to express my thanks to the Irish and Danish Presidencies over the last year in this matter and to the Luxembourg Presidency for its continuing cooperation.
I am pleased that this change is bringing real results, since its adoption may significantly assist and directly affect relations between cities and citizens in the enlarged European Union.
Mr President, Commissioner, ladies and gentlemen, we would not be having to discuss the European Capital of Culture at all today if back in 1999 the Council of Ministers had not totally – and quite outrageously – ignored the expected new Member States right up to 2019. Only ministers can come up with such ideas: the Members of this House were already wiser back then.
We therefore have to put matters right today, and we are ready to support that. In future we will have two cities, one from the 15 old Member States and one from the new Member States. I totally support that, as it will also mean cooperation between two cultural capitals. In 2010, for example, that will involve a German city and a Hungarian one. Mrs Prets is of course quite right in saying that the financial resources will not be adequate for this. Once you have made a mistake, the punishment is that much more severe. In short, we will need more money for the cultural capitals in future, and that should also be provided under the financial framework.
I believe, unlike Mrs Prets, that each country should submit at least two cities to the European jury for selection. Taking Germany as an example, I would like to remind you just how much excitement and creativity has been generated in the German cultural world over the last few years because ten cities have been competing to become the European Capital of Culture. We have witnessed enormous inventiveness, with the full range of cultural and economic players taking part in seminars and symposia. I simply believe that this amazing level of activity will only come about if there is competition between cities.
Germany will now be presenting two or more cities to the jury, of which only one can be selected. But all the others that applied have stirred up an incredible amount of excitement in their city, in their and in the surrounding area. That is why I believe this is the right way to go.
I would simply ask that in future the jury should pay more attention to what might be called the beacon effect of these cities. Europe’s cities are the beacons of our history and of our cultural diversity. Each cultural capital should particularly highlight this by arranging many and diverse events, not only to support national traditions and tourism, but also to truly highlight cultural diversity. I hope that the Commissioner will take account of these points in his new proposals, including those on the selection procedure.
. Mr President, I generally welcome Mrs Prets' excellent report. I also welcome the idea of enlarging the European Capital of Culture initiative to include the new Member States. Some people perhaps think it would be better to have only one Capital of Culture per year, alternating yearly between the EU 15 of the old Member States and the EU 10 of new Member States. In this way, we could ensure that all the events are concentrated in one city. That would be a logical solution, but many old Member States have already waited a long time to enjoy the prestige and to have the possibility of having a Capital of Culture.
This doubling of the possibilities should be welcomed subject to one crucial condition: the two capitals should be equal in every way, including finance. It is the responsibility of the Commission, the governments and the city councils, as well as of the media. I urge everyone to understand this concern and make every possible step to ensure equality in real terms. To have first-rate and second-rate Capitals of Culture could destroy the whole idea and would be a source of frustration and anger.
In 2010, Hungary and Germany will host and provide a site for the Capital of Culture of Europe. In Hungary, 11 cities are competing for this wonderful chance to show themselves off to Europe. My home town, Budapest, is one of the candidates. Frankly, Budapest, even without a title, is one of the permanent culture capitals with its flourishing cultural life, but this possibility would be a special occasion.
It is amazing to see that in all 11 Hungarian cities, the local politicians, NGOs, citizens young and old, are very active in the common cause of the contest. In this way, the contest itself offers a chance for common cultural activities in all the competing cities. Provided there is equality of the two capitals, I welcome the initiative and the report.
Mr President, I would like to support the previous speakers and stress that the European Capitals of Culture programme has so far been a success story. You can always find individual areas where things could be done still better, but all in all we have seen that for all these cities the process of self-understanding – with meetings across Europe opening their eyes to European horizons – has helped to strengthen not only the identity of those cities but also a new understanding within Europe.
Mrs Pack was quite right to say that we now recognise that it was a mistake not to include Eastern Europe in the decision adopted in 1999. So we are right to be correcting that error here now and to provide for a new arrangement as from 2009, on the basis of which not just one country from the old Member States but also a city from one of the Eastern European Member States is also included.
I am firmly convinced that this tension between Western and Eastern Europe will lead to good cooperative projects. We also need to bear in mind that something like a new collective cultural identity is created in the individual cities. Europe has not just one soul, but many, and that is what the European cultural capitals should demonstrate in coming years. For that reason I agree with the proposals brought forward by Mrs Prets, both as regards resources and as regards clarity about how these cities are to be identified and nominated.
Mr President, Commissioner, ladies and gentlemen, my group supports this Council common position despite its evident shortcomings, because we believe that it lays the foundations for creating a fair system of financing, and because it of course also solves the problem that all the previous speakers have referred to: up to now, no provision at all has been made for the new European Union Member States.
The title ‘European Capital of Culture’ provides European cities and their citizens with an attractive opportunity to make themselves known across Europe, and also to display their cultural, scientific, architectural and historical merits and achievements. Against the background of their application to become a cultural capital, many cities have developed their own development plan, and these development plans, regardless of whether these cities have subsequently been nominated by their countries or not, give a tremendous boost to development. It leads to work on their infrastructure and to restoration, modernisation and renovation. Furthermore, it means that opportunities for the development of additional tourism are opened up, opportunities that subsequently also give these cities greater potential for development and a chance to present themselves in an attractive light.
If you take Germany as an example, where 10 cities are applying for 2010, including Potsdam, the capital of my own , Brandenburg, you can see even now, in 2005, the commitment the are showing in their work to present these cities during the preselection period.
I would like to make one comment on the proposal regarding the future competition. I can very well imagine that it would be possible for each country whose turn it is to nominate at least two cities. I would not, however, think it would be a good thing to nominate five, six, seven or eight of them – that would be too much. What we do need, though, is identical preselection criteria in the Member States and in the European Union, meaning that the jury would have to work according to the same criteria. I think this is extremely important and I therefore think we should pursue this idea. The title ‘European Capital of Culture’ is one that really is tremendously important for many cities.
. – Mr President, Commissioner, ladies and gentlemen, the idea of a capital of culture is perhaps the best idea within the framework of the European Union. It is the idea of a famous actress and Greek Minister for Culture who, in her Oscar-winning song 'Never on Sunday', made Piraeus the cultural capital of the world during the 1960s.
I believe culture is the primary product in Europe, taking precedence over the economy, the army and diplomacy. Come and make history with the proposal which I am going to make to you, Commissioner. Let us make the 'dead city' of Ammohostos next year's capital of culture, the only dead city on our continent, our continent of grand civilisations, of the Mycenaean civilisation, of the Minoan civilisation, of the Roman civilisation. Ammohostos has been a dead city for 30 years and is the only dead city in the world. Come and let us make it the capital of culture, come and let us breathe life into a city which barbarity has deprived of life. Come and let us make it the capital of culture and win where all the plans have lost including, a few months ago, the Annan plan. If we make Ammohostos the capital of culture, you will see a Greek Cypriot student marching in procession with a Turkish Cypriot student and we shall all be proud. We shall be proud because we shall bring peace and we shall bring life to the most beautiful city in the Mediterranean. It is a good idea: for us to take decisions where diplomacy cannot, for us to take decisions where denial is particularly distressing. Come and let us give real meaning to this initiative. It is an important matter; Mr Figel opens up this city and the main square will one day be renamed Jean Figel Square. Try to help us do honour to this idea.
. Mr President, I would like to congratulate the rapporteur on her work on this particular issue and also to thank the Commissioner in advance for his ongoing work and assistance in promoting a very important aspect of European Union life: the issue of culture.
Today I speak as the representative of a city in Ireland that is the present capital of culture: Cork. Having researched this enormously over the last seven years prior to submitting Cork's nomination, one of the key issues we saw as being important in designating a city as a capital of culture was that it allowed for greater understanding of the diversity of the cultures and traditions which exist within the European Union. After the most recent enlargement that diversity is even greater and has expanded across the whole continent. That is why I particularly welcome the decision to have two capitals of culture operating in the east and west, as it were, of the continent.
One key element that is lacking with regard to the overall structure is the financial support available to cities to undertake the necessary infrastructural work required to meet the demands for capital of culture status. Of course, governments and local authorities can give monies to their own cities, but there is a wider European dimension which requires extra financing at European level.
My last point is relation to these capitals of culture is that when we speak about culture we do not just think in highbrow terms of classical orchestras, ballet and music, although of course these should be included, but that we also recognise the ancient cultures and traditions which exist within each of the Member States.
– Mr President, whilst I share the criticisms of the decision taken by the Council of Ministers as regards the ten new countries’ accession, we must also ask whether the Council of Ministers of Culture still takes decisions by unanimity.
Given that large countries such as Germany have sought to maintain unanimity for all decisions, we have now chosen a complicated system, which will be – although I hope not – burdened with excessive bureaucracy, and will take no account of the jury’s opinion when deciding between candidate cities. We saw the example of Patras, on 6 May of last year, which was named European capital of culture for 2006 by unanimous Council decision, despite the jury’s opinion to the contrary. Perhaps this is more a case of an interinstitutional malaise that goes beyond the framework of this debate.
I should like to congratulate our rapporteur, not least for all the financial benefit that she has brought. These decisions are now, of course, in the hands of the Commission, which must incorporate new ideas into its proposals. I suggest that the Commissioners should take greater account of the mobility factor, given that the capital of culture also offers an opportunity to display the culture of others. The added value to the region, the sustainability of the proposed projects and the groundwork carried out are further factors that should be considered.
Luxembourg objects somewhat to Mrs Pack’s criticisms, because we have, already for 2007, named the city of Sibiu – a town in another country, Romania, a candidate country – as partner city. Luxembourg has expanded its project across the entire region – Sarre, Rhénanie-Palatinat, Wallonie, Lorraine and the German-speaking part of Belgium – in other words, five regions and three different languages. Analysis of the achievements of ‘Luxembourg, capital of culture 2007’, based on the concept of culture in a large region and aimed at fostering cohesion among the citizens, will also offer a glimpse of the future. Thank you, Commissioner, for all your attention in this area.
Mr President, ladies and gentlemen, I am grateful for the excellent work that has been done. During its 20-year history, the Capital of Culture project has proved to be a success. In many cities, people have become involved who would not otherwise participate. Lowering the threshold and broadening the cultural arena is therefore a positive thing.
Why do we not broaden the scope of the Capital of Culture idea, however? Currently, 70% of us live in cities. The city is our closest cultural environment. However, cities have all too often been built mainly as traffic hubs. Noise and pollution levels therefore rise to inhumane proportions. Most Central Europeans have to put up with permanent noise pollution.
Noise and pollution have become significant cultural factors. Commissioner, cities should be developed into the cultural hubs of a knowledge-based economy, in accordance with the Lisbon Strategy. We are evolving into a digital network-aided cultural society. A Capital of Culture is hardly likely to grow up around a lorry terminal. For this reason, I do hope that in future the Capital of Culture will organise development seminars and planning competitions for the cities of today and tomorrow. Models should be built showing what a city in the cultured network society should be like.
Our cities have grown as physical traffic hubs dating from the Middle Ages, but this period ended centuries ago. Now we are living in a global digital networked environment. A global digital networked environment. Should not that mean changing the nature of cities and their cultures, and the models we present of them? What do you think, Commissioner Figel – are we stepping into the future?
– Mr President, Commissioner, at a point in history when it is becoming increasingly important for Europeans to learn more about one another, in terms of human and cultural diversity, the European Capitals of Culture programme is a highly effective means of achieving this aim.
Europe’s increased size following the latest enlargement clearly justifies the idea of designating two European Capitals of Culture per year. Yet, as the Group of the European People’s Party (Christian Democrats) and European Democrats has already pointed out, Community financing must be adequate and appropriate.
The European Capital of Culture is a highly prestigious award, but the city concerned is not expected to use European Capital of Culture funding from the Community for urban regeneration or other works of that ilk. The funding specifically earmarked for the programme is expected to help to highlight its role as a European city and as a cultural hub. Nor is the European Capital of Culture event expected to turn into yet another international festival, however significant.
What we do expect is that visitors should be offered a stimulating, accurate and lively image of the city that is awarded the designation and that is opening its doors. This image must be one that offers a rich contribution to European culture and to Europe’s relationship with the world, one that provides an insight into the city’s particular values and history, its spiritual and material heritage, its traditions and customs, and the unique character of its people – that is, the city’s human side.
I support the report by Mrs Prets and, in general, what has been said by previous speakers. I should also like to suggest that these points be taken into account by the Commission in the review that it will carry out in 2005.
Mr President, the European Capital of Culture is the most readily understood and visible of all the programmes aimed at promoting the idea of a common Europe. At a time when we are constantly being told of the public’s lack of interest in European issues, and when the idea of a common Europe is becoming ever more frequently associated only with debts and dull discussions on some technical aspect or other of the way in which the European institutions are organised, the Capital of Culture project is a commendable exception.
Anyone who was in Lille last year when the city held the title of European Capital of Culture, or who has been in Cracow, which shared the title of Capital of Culture with eight other European cities in 2000, or indeed in many other Capitals of Culture, cannot have failed to notice the public’s enormous interest in Europe and the great enthusiasm demonstrated by the large numbers of citizens who took part in remarkable cultural events. Such occasions are an opportunity for all the critics of European integration to see the enthusiasm, joy and expectation with which the public greets outstanding cultural events inspired by the quest for common European roots.
Genuine and lively dialogue takes place in European Capitals of Culture, and it is here that inspiration should be sought by those who are weary of their job of building a community on our continent from the Rond-Point Schuman. The fundamental value of this initiative lies in the fact that it did not come about as a result of an official proposal, and that it was not dreamt up by some Brussels bureaucrat. It was mooted in Athens 20 years ago as a spur-of-the-moment idea, and subsequently taken up by other European cities. Although there are no plans for this at present, provision should be made in the 2007-2013 Financial Perspective for a special and separate budget to support this idea.
I was astonished to note that the Network of the European Cities of Culture and Cultural Months (ECCM) was the only one of several dozen organisations not to receive funding from the European Commission. This specialist organisation brings together experienced managers who are responsible for implementing the initiative in their own countries, and I would ask that this oversight be corrected. Given that the initiative has been in existence for 20 years, it is now time for the European Commission to provide significant funding for it in future, and for it to pay due regard to the experience of previous organisers. The EU should provide technical and artistic support to assist those who will be in charge of organising forthcoming celebrations of the common Europe and its Cultural Capitals over the next few years.
I welcome the proposal whereby from 2009 the new Member States of the European Union will also have the opportunity to stand as candidates for the ‘European capital of culture’ event. In my own country of Slovenia we celebrate every 8 February as a cultural holiday, and this is also a national holiday. On that day visits to exhibitions and museums are free, and numerous cultural events take place around the holiday. Nevertheless there is no shortage of people in Slovenia, too, who claim that culture is merely something superfluous and unnecessary, since it brings in no money directly. However, during the time of the holiday at least, we are more intensively preoccupied with the importance and value of culture, and we attend events that we would not normally find the time to attend.
It is precisely due to the preservation of its cultural heritage and language that the Slovenian nation of just two million people survived all the ravages of the world wars and the aspirations of neighbouring nations to erase us from the ethnic map of Europe. In a culturally and ethnically diverse Europe it is all the more important for us to establish bridges between us. Preserving one’s own culture and enjoying the diversity and richness of other nations must be and must remain our guiding principle, since it is culture that is the least intrusive link between nations that wish to live in peace and mutual cooperation.
The European capital of culture makes it possible for us to forge such links. At the same time it offers the possibility for each host to make greater investments in cultural facilities and in projects with long-term positive effects.
. Mr President, I should like to thank Members for their expressions of either group or individual support. This is good for European culture, for the European Union and for the future of Europe.
Mr Paasilinna asked whether we are going back to the past or forward into the future. The 1999 decision needs to be adapted to take account of the situation in the new enlarged Union. It is about culture, not so much about geography or economics. We also need to prepare for Bulgarian and Romanian accession so as not to create the additional question of whether incoming countries are included in this cooperation or given special consideration. We also need to set up mechanisms for the future relating to finance, city selection and jury criteria. We must do this to promote the European dimension and many other issues that have either already been raised or will be discussed at a later stage.
I would like to assure you that we can already see added value: Germany has 10 candidate cities and Hungary has 11. Even before a decision is made, this process is generating a lot of cultural activity and a growing awareness that culture is important and that there is a European dimension for it. I am glad that there is a high level of understanding for the decision here. We will continue to work with the rapporteur, the committee and Parliament as a whole with regard to making further improvements.
The spirit of cooperation should be rather broader. Culture should be seen as a relationship between peoples and nations and all their ancient traditions. As Mr Graça Moura and Mr Crowley mentioned, spiritual and architectural heritage and the human dimension should be taken into account. Cities should not be seen merely as hubs for transport: they are places for living and for culture.
I should like to thank Members for their positive responses and support. I am looking forward to working on further improvements in the future.
Thank you very much, Commissioner. This item is therefore dealt with and the vote will take place at 12 noon.
The next item is the debate on the report by Mrs Ries on the European Environment and Health Action Plan.
. – Mr President, Commissioner, ladies and gentlemen, before I do anything else I should like to offer my warm thanks to all of the Members of this House who have shown great interest in this important subject. I shall first thank the shadow rapporteurs, Mr Trakatellis, Mrs Corbey, Mr Staes, Mrs de Brún. I should also like to thank, of course, all of the Members who provided invaluable help while I was drawing up this report. I appreciate their help.
The debate in all of the political groups has been heated and, I would say, in keeping with the challenges and expectations. 89% of European citizens have said that they are extremely concerned about the impact of the environment on their health, and with good reason. The figures are revealing and I shall just mention a few of them: one sixth of child deaths and diseases in Europe can be attributed to environmental causes; the incidence of respiratory allergic diseases has doubled over the last 20 years, today affecting one in seven children; almost 10% of workers are exposed to carcinogenic substances; 14% of couples seek help because of difficulty in conceiving. I could cite more figures and examples, and, indeed, the Members of this House have not hesitated to do this during the course of the debates.
The Commission responded to these figures in June 2003 by launching the SCALE environment and health strategy, which stands for Science, Children, Awareness, Legal instruments, Evaluation. This initiative gave rise to much hope, which was well summed up by Commissioner Wallström’s statement during the debate in plenary in March of last year. She said, and I quote, ‘there are certain areas where we cannot risk waiting until our knowledge is complete, but need to act according to the precautionary principle, and we shall do so’.
This European strategy ought to act as a launch pad for the Action Plan before us, for which I am the rapporteur, but this is not this case. This action plan, as far as I am concerned, does not live up to its name. It would be more accurately described as a programme to assess the overall impact of the environment on health. It does, of course, raise a wide range of interesting points which are worth mentioning and I would highlight the following: raising awareness of the risks run by the citizens, training experts in health and the environment – of whom there are far too few – and the introduction of biomonitoring at European level. I feel that there are many interesting initiatives, but these do not dispel the sense of incompleteness that came through when I read the Commission’s communication.
It strikes me that an approach that takes the paradigm for the 21st century as absolute scientific evidence goes against the precautionary principle. The 52 European environment and health ministers who gathered in Budapest last June for a conference on the theme of ‘A future for our children’ took this on board when they placed emphasis on the delicate yet necessary balance between more research and the urgent need to take preventative action to protect people’s health. We should endeavour to strike that balance here.
This is why we made exposure to dangerous chemical substances one of the priorities of this report. More specifically, in paragraph 6, we call for the precautionary principle to be applied to a range of substances that are damaging to health, particularly certain heavy metals, such as mercury and cadmium, six products from the phthalate family used in PVC plastics and four insecticides suspected of being, , endocrine disruptors and at the root of serious malformations.
Reinforcing this European plan is also a matter of drawing inspiration from the ambitious actions already put in place by the Member States, and achieving success. I mention these in points 23 and 28 of the resolution.
I am also delighted that Members of this House support the approach that I have taken aimed at placing children at the heart of this Action Plan, including the request that the Commission should carry out an epidemiological study on children, from birth to 18 years of age.
A further crucial aspect is the fight against passive smoking. The Commission has taken this consideration on board, and this is something that we welcome. It is seeking to designate environmental tobacco smoke a class 1 carcinogen. Let us be clear on this issue: as far as I am concerned, the message that we send out to the public, covered in point 20 of the resolution, must not be watered down in any way. Tobacco smoke kills both smokers and non-smokers. In Belgium alone, 2 000 people a year die from the effects of passive smoking, which is as high as the number of victims of road accidents.
In conclusion, I hope that the Commission proves to be ambitious in implementing this Action Plan for the next six years. I have no doubt, Mr Dimas, that you will work in tandem with your colleague, Mr Kyprianou, in order to ensure the necessary complementarity between the Action Plan and the European Public Health Programme. You can, of course, rely on our support in Parliament to obtain the appropriate financing to meet the challenges that I have just spoken about, under the seventh research framework programme and in chapter four of the financial perspectives.
Furthermore, I hope that you are predisposed towards your services drawing up a green paper on pollution inside buildings, from crèches to homes and schools, which remains the poor relation of environmental legislation. All of which is to say that Europe must learn the lessons from the scandals of smoking and asbestos, to name but two. Europe is involved in a race against time, and against all forms of pollution. Commissioner, we have a duty, both the Commission and Parliament, to ensure that the health of the citizens – all of the citizens – takes precedence over other considerations.
. Mr President, honourable Members of the European Parliament, I fully endorse what Mrs Ries said at the end, that the links between the environment and health are a particularly important priority for the European Commission and Europe. That is why I am grateful for your committee's help in drafting the report which we are debating today. I should particularly like to thank Mrs Ries for all her constructive efforts to improve the content of the report, so that the final text constitutes a substantive and useful basis for all further debate.
I should like to start by reiterating the objective of the action plan adopted last June. We should not forget that we are not starting from scratch. Indeed, having recognised for some time that environmental protection helps to improve health, we have already done a great deal of work in this sector. The forthcoming environmental and other legislation, including the REACH proposals and measures which will be taken within the framework of thematic strategies, will be of even greater help in resolving the outstanding problems.
As regards current issues, numerous efforts are being made to reinforce European Union policies designed to improve health and environmental protection and this is something that will certainly continue.
The objective of the action plan is to further promote this work and, at the same time, to determine the agenda for the future. Thus, possible weaknesses will be addressed and a future environmental policy will be laid down which is more efficient, more focused and more cost-effective.
As regards the conclusions of the report, I should like to start by assuring you that the precautionary principle is an important essential element of our policy and we do, of course, intend to continue to apply it in the future.
As far as biomonitoring is concerned, we agree. It can indeed be an essential element in our policy for risk evaluation, as the report suggests. We shall study this view in detail. Nonetheless, the Commission would like first to carefully examine all aspects of the problem, both technical and financial, in the light of experience gained from third countries, such as the United States. The cost, it should be noted, is very high.
We likewise agree on air inside buildings. The possibility of developing a strategy and research agenda on this subject will be examined, so that the relevant problems can be identified and proposals can be made for possible ways of addressing them.
If the measures in the action plan are to be implemented, the question of financing needs to be addressed, as Mrs Ries has quite rightly noted and emphasised. I agree that this is needed in order to safeguard efficient application of the plan. For the period up to 2007, the Commission will finance the budgets of the four Directorates-General involved, of the programme in the public health sector and of the Sixth Research Framework Programme. From 2007 onwards, new headings will be available within the framework of the new financial perspectives. The Commission is engaged in intensive consultations on the detailed arrangements for applying the various measures included in the action plan.
Another particularly important issue which is necessary for the application of the action plan is the regular submission of reports to the European Parliament. Of course, the Commission will report to the relevant parliamentary committee on progress with the action plan as regularly as possible. Of course, progress on certain issues, such as efficiency and the cost-benefit ratio may not be possible in the short term. Within this framework, all the data and information needed simply do not exist. Nonetheless, the possibility for more detailed reports will exist as soon as the integrated information system is up and running.
As regards the ban on substances, an issue on which Mrs Ries spoke earlier, dangerous substances are an issue which particularly concerns the Commission. However, the action plan is not the most suitable framework for debating possible bans. We have already laid down procedures for evaluating and reducing the risk of many of these substances. These procedures which, as I said, already exist, will continue to progress alongside the action plan. The Commission is carefully examining the proposal in the report to increase the number of priorities in the action plan. However, increasing the number of priorities will weaken the focus and results of the action plan, which is why it would be preferable to limit the priorities to those proposed in the action plan, which have been defined in close cooperation with 300 experts and involved agencies. That is why, on the basis of the contribution of these 300 experts, we have not limited the focus to children alone, because there are directly related issues and we therefore also have to examine adults.
To close, I should like to stress that, if the action plan is to be applied effectively, active and close cooperation is needed with all the agencies involved. That is why I should like once again to thank Mrs Ries and the European Parliament for their important contribution in this sector. Our common objective is to promote stronger European measures to improve health and environmental protection for all Europeans, for Europe and for the world.
Mr President, ladies and gentlemen, the European Environment and Health Action Plan 2004-2010 before us today, combined with the proposals from our rapporteur, Mrs Ries, is equal to the heavy demands we are making of it. Its numerous projects are capable of significantly improving our knowledge about environmental impacts on health, and thus provide stronger scientific foundations for our legislative process. Furthermore, it could enable our legislation to become preventive, which is perhaps even more valuable. Maybe I am somewhat optimistic about that point, but we all need to have some dreams!
Some projects will certainly be completed by 2010. I have in mind, for example, improved coordination between the Member States in the field of environment and health, something that should have been sorted out long ago in the European Union. Most of the actions will, however, extend beyond 2010. The relationship between humankind and the environment is subject to constant change and often requires new actions and reactions. I believe that we should be taking steps now to ensure that this action plan does not come to an end in 2010.
The action plan will, however, be successful only if we do not implement it in isolation from the necessary economic processes and pressures and from people’s lifestyles. It will be successful only if we monitor research results as regards their general validity instead of treating the world like a laboratory. Our actions must be based on risk analysis and not on ideology.
Paragraph 5 of the resolution contained in the report is doubtless well intentioned, but even the precautionary principle can only be applied if there is an appreciable risk and firm findings. Legislating on the basis of panic mongering is surely not the way to go and I cannot take this seriously.
Much the same applies to the substances listed in paragraph 6, which are to be replaced by other substances. I agree with the Commissioner on this: this would breach the principle of the action plan, because we should not be concentrating on things that are covered by EU regulations, such as the REACH programme. Apart from the fact that available substitutes are costly, we also know little about the risks of exposure to them. So things need to be weighed up carefully.
As regards smoking, I am in total agreement with the Commissioner: it is not for us in the European Union to be enacting laws in this area; we should instead be encouraging the Member States to proceed in the right direction here.
.  Mr President, I should first of all like to thank and congratulate Mrs Ries. She has done important work in fleshing out the Environment and Health Action Plan more effectively. The action programme itself is disappointing. Whilst I do, of course, recognise the need for research, an action programme also requires strong measures to tackle health problems, and those measures are lacking. In recent weeks, our discussions have centred around dangerous substances and the conditions under which they can, or must, be removed from the market. Softening agents in toys are the most prominent, but there are also other substances at issue. Although our group accepted the text as approved in the Committee on the Environment, Public Health and Food Safety, we did actually want a stricter approach. If a substance is dangerous, it should be removed from the market without delay and without waiting for safe alternatives.
A second subject of discussion was smoking. Tobacco smoke has a devastating effect on the health of passive smokers. We would therefore call for active policy to ban smoking in public places. We urge all Member States to draw inspiration from the Irish and Italian examples. The environment and health report is topical. Air pollution, in particular, is an important problem in Europe. According to calculations and studies commissioned by the Commission, every year, more than 300 000 people die prematurely in Europe as a result of air pollution. In the Netherlands, the figure is 13 000. Little imagination is required to assume that deaths occur more frequently among people living near motorways and industrial areas than in people living in leafy and exclusive residential areas. Over the past 20 years, Europe has, of course, taken measures that have brought about major reductions in emissions. The use of catalytic converters in cars has been successful, but too little effort has been made to date, and the statistics are alarming. What is to be done? First of all, we should, of course, better observe existing legislation, but more can, and must, be done. Where, for example, are the soot filters in cars? Also, we should question whether the limits and limit values in legislation are adequate. In the report ‘Signals 2004’, the European Environment Agency noted that there is increasing evidence to suggest that dust and ozone concentrations impact on health below current health protection values. A European approach is required to protect the environment, health and the consumer. In the framework of the Lisbon process, ambitious environmental policy is an incentive for technological development and for boosting European competitiveness. If we do not commit to environmental quality, then not only do we do public health, but also European industry, a huge disservice. At the Detroit car show last month, a zero-emission passenger car was launched, the like of which we have not seen at European car shows. Over here, we remain stuck in the question as to who should pay for soot filters. I prefer an ambitious Europe with adequate measures to protect public health, and we should make those soot filters compulsory without delay. That is vital.
Mr President, ladies and gentlemen, I hope that you can hear me above the mounting background noise. Speakers deserve to be treated with a bit of respect in this Chamber!
This report on the European Environment and Health Action Plan concentrates too much on chemicals. Too little attention is paid to many other things that have an adverse affect on human health. It is clear that there are risks associated with chemicals, but there is little point in drawing up blacklists and thus stigmatising certain substances such as phthalates. The report is based on an exaggerated interpretation of the precautionary principle. It talks about direct and total bans on certain substances without basing them on scientific findings, or without taking account of known scientific findings, as is customary with the precautionary principle.
This report represents another attempt at a zero-risk policy, at what I call the ‘green disease’ prevalent in many western societies. We are trying to apply a comprehensive insurance mentality to environmental protection, forgetting that there are always risks associated with the development of an open society. The mere existence of a risk and widespread fear of chemicals are used to justify demands for total bans.
Fear is nothing more than uncertainty arising from ignorance. If you want to counter fear, you must combat ignorance. To do that you need to promote science and research, and to draw the correct conclusions from your findings. We should not confuse risks with dangers that are actually present. The priority objective of environmental policy should not be to exclude risks, but to identify and eliminate dangers.
The report also overshoots the mark when it comes to dealing with tobacco smoke. As long as tobacco is a legal product, we should hold back from demanding a total ban on smoking. It is not for Europe to determine where you can and cannot smoke. In the report we call for tobacco smoke to be designated a class 1 carcinogen, indicating that it has a proven and direct effect. I would like to remind you that there is as yet no scientific proof for that. I am not suggesting that the health dangers of tobacco smoke should be played down, but putting tobacco smoke in the same category as substances such as benzene or asbestos is nothing short of environmental populism.
I also believe that we should be holding this debate in Brussels, not in Strasbourg.
Mr President, I would prefer to speak this evening, or in the continuation, because you cannot hear yourself think here. I do not think that you can make a speech here now.
Your request is accepted. We shall interrupt the debate to proceed to the votes. The debate will continue after the oral question on the financing of nature protection policy, so the debate on this item will resume at 4.00 p.m. and the first speaker will be Mrs Breyer.
The next item is the vote.
Thank you Mr President, I would just like to briefly give all the Members of Parliament some information. Statistics are a boring matter, but business people in your countries will now have to write many new reports, if you vote for this. I say this in advance, so that you can tell them what Parliament has done to make many of those statistical reports unnecessary. Business people will have to compile new statistical reports and most likely you and many of your voters will have questions. Therefore I simply wanted to let you know what Parliament has done in cooperation with the Council and the Commission in order to reduce that statistical load. We vote with you for the introduction of so-called European sample schemes, where only some companies present reports; small countries, whose GDP is less than 1% of the European Union's GDP, will not be required to supply some of the indices at all; moreover, we shall give governments the opportunity to use administrative resources, that is, social insurance registers, and then companies will not be required to write additional reports. It is also anticipated that the European Commission and Member States will have to prepare a method of evaluating whether it is worthwhile introducing new statistical reports and whether these would be of value to European business and the people of Europe. Thank you.
Mr President, I do not have a great deal to say about the content of this report; this fraud prevention agreement fulfils a request this House has been making for many years, and I hope we will approve this agreement by a large majority. We are actually dealing here, for the first time, with part of the series of Bilateral Agreements with Switzerland, and I feel that the rapid way we have dealt with this in this House demonstrates that we want to see the positive results achieved finally transposed into legislation.
We have repeatedly supported the Commission in its efforts to achieve an outcome on the fraud prevention agreement. We are therefore all the more surprised that when it comes to an amount that Switzerland wishes to transfer to the new Member States as a contribution to cohesion, the amount of CHF 1 billion, the Commission has suddenly come up with the pettifogging idea that this ought to be the subject of an international treaty, and that a memorandum of understanding is not sufficient.
I would like to point out to the Commission that we have not been negotiating with a banana republic, but with one of the oldest and most stable democracies in Europe. So, to make no bones about this, what you have been doing here plays into the hands of those in Switzerland and in the EU who are opposed to closer relations between Switzerland and the European Communities.
I call for this House to adopt a position on this and for you, on behalf of the Commission, to take this message from Strasbourg back home with you.
. Mr President, just for technical information with a view to giving consistency and coherence in the final document: if Amendments 19 and 21 are adopted, the other paragraphs which deal with the same issue should be brought into line. This has been discussed with representatives from other groups and is a technical rather than a political matter.
Mr President, to add to what Ms in 't Veld said, that Amendment 20 should have added at the end: 'or by way of an official act that, depending upon the legislation in the Member States, may take the form of one or more legislative or regulatory act or a contract'. That is part of the arrangement that Ms in 't Veld is referring to. Following on from that are oral amendments to Modifications 10 and 17 and recital Q.
Mr President, to be completely clear, it means that we have oral amendments on recitals Q and paragraph 19 of this document. They were not written amendments and they completely follow the text proposed in the Purvis amendments. These have to be introduced on recital Q and paragraph 19.
Mr President, concerning this problem, I tabled an amendment referring to 'public authority provide'. I notice that other amendments - in particular Amendment 3 by the PSE Group - make a distinction between 'run' and 'monitor'. In my intention, 'provide' is a verb 'monitor' or 'run'. So I put an oral amendment to all the amendments referring to the tendering process. Where Amendment 29 by the Green Group, Amendments 32, 33 and 27 state 'to provide' a public service. It should read 'to provide (run or monitor)'. Provide is to run or monitor.
We will take that oral amendment before we start voting on that section.
Colleagues, I am aware that this is a very sensitive report and that it is a pre-consultation offered by the Commission. It is only fitting that we take time to get it right.
Mr President, here we had to vote on one of the compromises of this set of four so this is a bit confusing. I assume that we have now voted on Mr Purvis's oral compromise amendment?
In fact, it was the rapporteur's oral amendment that there were no objections to. We will get to that when we come to Amendment 19.
Mr President, no, because it deals with this paragraph 19 it should come before the other votes.
. Mr President, it is very complicated because during the whole process the structure of the report became rather complicated. I apologise for that.
This concerns three amendments and five paragraphs. Amendment 20, with an addition, has just been read out by Mr Purvis. As far as I understand that is what we have been voting on.
The other two amendments are Amendments 19 and 21, also by Mr Purvis, but the contents of those amendments also relate to recital Q, paragraph 19, modification 10 and modification 17. I can read out the text concerned, because I would suggest that rather than reading it out every single time, I should read it out once, we all adopt or reject the principle and then adapt the four paragraphs concerned.
The text of Amendment 21, which is almost identical to Amendment 19, reads as follows: ' The public service task must be assigned by way of an official act that, depending on the legislation in Member States, may take the form of a legislative or regulatory act or a contract. It may also be laid down in several acts. The act or series of acts should specify among other things:'.
This is the same principle as in Amendment 19. Therefore, if the plenary adopts that principle, it will also apply to the four paragraphs I have mentioned. I propose that we vote on that rather than reading it out every single time.
– Mr President, there is no objection over the substance, but I should not like there to be any confusion over the facts. This oral amendment is tabled four times: it relates to Amendment 20, Amendment 19, Amendment 21 and Amendment 15.
In order to avoid any ambiguity, I would suggest, Mr President, that, each time we vote on these amendments, you indicate that they are amendments that form part of Mr Purvis’s oral amendment. I feel that this would clear up any potential confusion.
Mr Purvis’s oral amendment relates to four amendments. If you would be kind enough to remind us of Mr Purvis’s oral amendment at each vote, I believe that it would be clearer for the House.
Mr President, I think that will be complicated. The point here is that there are paragraphs where no amendments have been tabled, but they would be equally concerned because after the amendments had been tabled I think we all discovered when we went through the amendments that there were more paragraphs concerned with the same issue. Now we can simply vote on the amendments, but then there will be a certain inconsistency in the document. What Mr Savary is suggesting will not work because it is not about the amendments - it is about the paragraphs to which no amendments have been tabled.
If, when voting on Amendment 19 and Amendment 21 plenary twice adopts a principle or rejects it, then it will apply equally to those paragraphs. That is what I am saying.
Mr President, I do not wish to complicate matters, but Mrs in 't Veld is asking us to vote once and for all on Mr Purvis’ amendment. You will not know where it will be in the text, but it will be there.
Quite frankly, as there are four crucial amendments, Amendments 20, 19, 21 and 15, I would prefer it if we were asked each time whether we were adopting them subject to the oral amendment by Mr Purvis. I think that would be clearer. I understand what Mrs in 't Veld is saying, but I would like her to tell me exactly where she is going to put Mr Purvis’ amendment, as she has said that it appears throughout the text. I think this is confused and I do not want us to make a mistake with this vote, because, as you said yourself, this is a sensitive text.
Mr President, I hope I can help you. I agree with Mr Savary that it should be applied to those four amendments, but I also agree with Mrs in't Veld that wherever else in the report there are inconsistencies as a result of passing those amendments, then appropriate adjustments should be made by sessional services. If that is acceptable then we can go ahead.
Mr Savary, I can assure you that appropriate adjustments will be made. I will indicate when the oral amendment applies. I now propose to put the oral amendment to the vote.
Mr President, in case we have the same problem as previously, this one is also affected by the oral amendment and therefore my voting list should say in favour.
Mr President, this is a slight modification of the amendment proposed by the PSE Group and it would read as follows: 'whereas with a view to evidence-based policy making the Commission should present a sound and exhaustive evaluation of the liberalisation process, taking into account the point of view of all stakeholders involved (users, local authorities, undertakings etc.)'.
Mr President, ladies and gentlemen, during the debate on the Goebbels report in the Committee on Economic and Monetary Affairs, the Group of the Alliance of Liberals and Democrats for Europe tabled an amendment that was accepted by a majority of the committee, but due to an error was not incorporated into the final version of this report. I would therefore like to table it once again as an oral amendment. It relates to the need for structural reforms. I shall read the amendment in English.
'Recommends that the Member States carry out the structural reforms which have long been needed. In particular, the deregulation of labour markets, the adjustment of social systems to demographic needs, the simplification of tax systems, combining tax cuts and a change in the bases of tax assessment and the abolition of subsidies, so as to bring about an improvement in the investment climate as a prerequisite for economic growth. Stresses finally that the development of quality jobs will be accompanied by an improvement in labour productivity in Europe.'
.  Mr President, I am amazed by the way Mr Klinz is acting. He claims that his amendment was accepted. If that were the case, he should have made a complaint to the secretariat of the Committee on Economic and Monetary Affairs, which normally does a good job. Otherwise, he had every right to table an amendment, which he did not do. Having listened to him, it is a new report that he is proposing to us, and I invite my fellow Members to reject this oral amendment, which is not an oral amendment, but a novel.
Mr President, I merely wish to inform the House that a meeting of the coordinators was held yesterday at which the coordinators of all parties, including the committee chairs, confirmed that the amendment just read out had been accepted, but had not, because of a drafting error, been included in the report.
So in the interests of fairness we should vote on the amendment now.
If the amendment was adopted in committee and there were no amendments to it, then it is in the text. I can only ask the services to check this.
Mr President, I am sorry that your services did not indicate to you that I had requested the floor at the beginning of Mr Wolf Klinz’s speech, as I wanted to report to you the discussion that we had last night at the meeting of the coordinators of the Committee on Economic and Monetary Affairs.
I will be very clear: the amendment to which Mr Wolf Klinz is referring was mentioned and we reported the procedure that was followed, which is the procedure that we are still following. The Secretary of the Committee on Economic and Monetary Affairs did his job: he consolidated the votes after the vote in the Committee on Economic and Monetary Affairs, and sent the result to every political group to be verified. The Alliance of Liberals and Democrats for Europe has not, so far, deemed it necessary to table this amendment again or to point out a material error in it.
Therefore, and out of respect for the meeting of the coordinators last night, I would ask you, in accordance with what this House has already decided, given that several Members have stood up, not to take on board this amendment.
We have to stand by the decision of the House, which was to not accept the oral amendment. I apologise to Mr Klinz if there was a fault on the part of the secretariat, but Mrs Berès is absolutely right that the position was clear in committee.
. Mr President, as rapporteur, I have to say that a large proportion of my report has been ‘mutilated’ by a rightwing majority in this House, which has voted contrary to Article 4 of the Treaty, which requires coordination of economic policies. You have voted against the efforts of the President-in-Office, Mr Juncker, to make the Stability Pact into something decent, in other words a Stability and Growth Pact. I therefore invite my friends to vote against my report.
That concludes the vote.
. Switzerland is a pocket-sized European Union, entirely surrounded by the EU but itself divided up into 23 states which each have major autonomy and can, consequently, pursue their own tax policies. That has so far prevented the conclusion of agreements in the area of direct taxes between the EU and Switzerland as a whole. The separate Swiss cantons are in this respect not unlike Liechtenstein or other small tax havens where postbox firms are based. Zug and Schwyz, in particular, offer services of this kind. The responses to my written questions have shown that the former Commissioner Bolkestein preferred to ignore this and wanted to continue to do business with Switzerland as a whole.
As long as those further steps cannot be taken, it is useful that agreements be made in the areas of VAT, smuggling, corruption and money-laundering practices. It is also important that banking secrecy can no longer be quoted as a reason for turning down investigation requests from other countries, and that direct contacts with legal bodies become possible instead of having to take the route of diplomatic representation. The rapporteur is right in stating that further steps are required, but it is unfortunate that he fails to mention the most pressing one.
. I endorse the report by Mr Di Pietro, which supports and seeks to strengthen the Commission’s initiative aimed at making improvements of a technical nature to the legislation relating to the exchange of information extracted from the criminal record, and suggests practical ways of remedying the shortcomings in the current systems, which are based on the 1959 Council of Europe Convention.
This is undoubtedly an urgently needed measure, because it has been demonstrated on a number of occasions that the system is not working properly.
It is therefore essential that a computerised system be set up whereby such information can be exchanged between Member States and accessed rapidly throughout EU territory. This is a further step towards genuinely effective, independent and transparent criminal justice.
I also endorse his proposals regarding shorter time limits, given that the proposal’s effectiveness will depend on speed of access and of updating information,and regarding the need to impose conditions on access to personal data, because a balance must always be maintained between the need for speed in this type of exchange of information and the need to safeguard and protect personal data.
. In a Europe characterised by free movement and free trade, security must be shared. Without prejudice to the various Member States fully exercising their sovereignty, it is widely acknowledged nowadays that different countries must work together to fight crime. In addition to traditional forms of crime, there is now crime which does not respect national borders and which operates wherever it is most advantageous to do so. As such, when the law of one Member State is broken, the security of all Member States is put in jeopardy.
Accordingly, I broadly agree with the content of this report, and therefore voted in favour.
We, Mrs Segelström, Mr Andersson, Mrs Hedh, Mrs Hedkvist Petersen and Mrs Westlund voted in favour of the report but wish now to indicate our differing position on one issue.
We cannot support paragraph 1 f, indent 2, which recommends to the Council that it go some way towards harmonising national legislation governing the gathering and assessment of evidence. The principle of the free sifting of evidence is basic to the Swedish criminal law of procedure. Quite a few other Member States have rules to the effect that certain evidence is not permitted. It is thus extremely important to us Swedish Social Democrats that our national system be kept intact. What is more, it is doubtful whether there is any legal basis at all, be it in current treaties or in the forthcoming Constitution, for harmonisation in this respect.
Strengthening mutual trust in decisions by European courts by setting up an evaluation system may appear commendable, even if there now already exists a common framework of reference for the Member States in terms of the European Convention on the Protection of Human Rights and the case law of the European Court of Justice, which lays down minimum standards governing the right to trial by the courts.
The proposal is, however, one more example of the creeping extension of the EU’s competences and constitutes a stage in the attempt to create a harmonised European system of criminal law and of laws relating to judicial procedure – a legal system that, in practice, will be outside people’s direct control.
To recommend, moreover, before the draft Constitution has come into force, that use be made of provisions of the Constitution on the grounds that current treaties do not go far enough is unacceptable, as it flagrantly pre-empts the democratic process.
The June List is therefore voting against this report.
. I voted for this report because it makes important steps forward in addressing a key issue deemed important by EU citizens, namely the need for some monitoring of the quality of criminal justice as it is implemented in Member States. This in no way imposes changes on the way each Member State conducts its criminal justice system. It does, however, take a step forward in ensuring that important matters such as the effective dealing with criminal gangs, or the way EU citizens may serve their sentence in their own Member State, can be progressed. EU citizens expect some degree of mutual trust between Member States and a view on the quality of criminal justice, particularly in relation to some new Member States working to improve their criminal justice systems.
. Justice is, with good reason, one of the areas that Member States traditionally keep within the sphere of their own sovereignty. This is particularly true of criminal justice, which should reflect a society’s concerns in light of its present and its past.
Similarly, Member States are hesitant to allow their nationals, and even mere residents in their countries, to be tried by other Member States.
Nevertheless, we now have the phenomenon of global crime, which is of a cross-border nature, such as terrorism, drug-trafficking, smuggling, sexual exploitation and pornography. This calls for cooperation in order to ensure that crime is tackled effectively, and harmonisation in order to prevent certain countries from becoming destinations for criminals.
These various factors highlight the need for cooperation, for recognition of legal decisions and for some harmonisation, without overlooking the fact that legal systems must reflect the situation in different societies. A single European legal system is therefore not desirable. A European standard of justice, on the other hand, which fully respected the particular nature of the judicial system, would be desirable.
Consequently, I feel that a vote in favour of this report is justified.
The Danish Social Democrats in the European Parliament have today voted in favour of Mr Costa’s report on the quality of criminal justice and the harmonisation of criminal law in the Member States (A6-0036/2005). We are, however, aware of the fact that the proposal concerns an area covered by Title IV of the Treaty establishing the European Community and does not, therefore, apply to Denmark, cf. the Protocol on Denmark’s Position.
We completely support the view that cultural diversity is a fundamental right. The EU is, and must remain, a mosaic of minorities and cultures. As Liberals, we always put the individual at the centre of all political decisions. We therefore believe that it is of the greatest importance to strengthen the policy of international cooperation and solidarity with respect to cultural issues and to establish in international law that every city, state or group of states is entitled freely to determine its cultural policy. We therefore believe that the issue of capitals of culture is not an issue in which the EU should become involved. The matter of cultural capitals is one that individual cities and states should cooperate on and decide about without the EU’s interference. In view of this, we choose to vote against Mrs Prets’s report (A6-0017/2005) - the ‘European Capital of Culture’ event for the years 2005 to 2019.
We are well disposed to its being possible from 2009 to choose two cultural capitals at a time. The report’s explanatory statement notes, however, that how this project is to be funded is unclear, and reference is made to the forthcoming financial perspective for 2007-2013.
We cannot, as matters stand, support something entailing financial commitments in the forthcoming financial perspective. In this situation, there is no reason for hurrying through a decision concerning future cultural capitals. Firstly, the financial perspective for 2007-2013 must be debated in its entirety. Subsequently, this report can come up for debate.
The idea of a European capital of culture is a good one. It is so good, even, that it can be funded in a host of other ways, for example through local sponsorship. Financial resources from the European Union should not be necessary to enable this project to survive.
We are therefore voting against this report in itself, but are not opposed to the actual idea of the action.
. The ‘European Capitals of Culture’ programme was launched in 1985 with the aim of bringing European citizens closer together.
The programme seeks to highlight the wide diversity of European culture, while at the same time there is the supreme contradiction of pursuing a European policy of economic, social, political and cultural uniformity.
This programme is just an entertaining expression of your desire to impose a cultural and social model on the European people that they have not chosen themselves. You want to manufacture a European feeling purely to benefit trade.
As culture is a powerful channel for education, the European Union not only favours anything that can brainwash and demean mankind, but also anything that encourages people to forget the timeless religious values that are the foundations for our membership of European civilisation.
In addition to this policy, there is now another problem, as Europe enlarges and moves further away from its main founders. In the future, will your attitude mean that Istanbul will have to be chosen as the Capital of European Culture? This clearly shows the danger of this European construction, which, by forgetting its past, is preparing a difficult future for us.
. If we wish to defend a capitalist-style economic model, which stimulates effort, rewards merit and recognises efficiency, we need to have an efficient and effective system of monitoring compliance with competition regulations. Without competition there is no market, without a market there is no capitalist model and without a capitalist model there is no economic success and development, as history clearly demonstrates.
Consequently, the Community’s role in regulating competition is of major importance. Without prejudice to the economic need, or, in some senses, the geographically or sectorally localised need, to safeguard certain activities, in general defending competition is, above all, a matter of protecting the interests of consumers, who do not usually have unions, employers’ federations or other movements to look after their legitimate interests.
I therefore believe that we must applaud and endorse attempts to defend competition, even though we may from time to time disagree with some of the Commission’s decisions.
I therefore voted in favour of this report.
I want to see a more proactive competition policy, but do not want to see supranationalism or competition policy’s forming part of the Constitution. I therefore chose to abstain, which is the corrected vote following errors in the Minutes.
. Mr President, ladies and gentlemen.
Regulating the financing of services of general interest without defining those services, or even the general framework applying to them, is incoherent. Regulating it while leaving it up to the Member States to define for themselves what they consider to be services of general interest amounts to leaving it up to the Court of Justice to harmonise the definitions and replace the legislator. Basing the regulation on an assessment in purely financial and competition-related terms is a negation of general interest. Making the financing of public health or social housing subject to the authorisation of technocrats is immoral. In short, we are not happy with anything in the texts before us today.
They are entirely in line with the policy of the Eurocrats, in collusion with the governments. Previously, it was about competition between all network public services, electricity, postal services, etc., destroying State monopolies and imposing privatisation. In the future, the Bolkenstein directive, a local version of GATS, will allow social dumping in services to be introduced into our countries.
Because we reject this vision, which will be worsened by the European Constitution, and because, although we agree that we need to put an end to some blatant abuses, we nevertheless defend the legitimacy of certain public services, we will vote against this report.
The June List is well disposed towards the implementation of the internal market and supports both common rules concerning subsidies to services of general interest and demands for fair tendering, including where services of general interest are concerned. Aid for public activity should, as a matter of principle, also be accounted for and be easily accessible.
The only exception to this rule is in the event of a Member State’s having chosen only to make the service available through a monopoly and of its not intending to permit private actors at all (for example, in the event of a Member State’s only permitting public health care).
The June List believes, however, that responsibility should mainly lie at Member State level. If it emerges that one Member State or another is abusing its position and distorting competition, it is important for the party that may have been treated unfairly to be able to have its case examined by the courts. The June List has therefore chosen to vote against the proposal that the details should be reported to the Commission.
. I congratulate the rapporteur. I should like to highlight the proposed amendment to Article 1 of the Commission’s draft decision, on the application of Article 86 of the Treaty establishing the European Community. I would be in favour, however, of extending the range of beneficiaries to cover the outermost regions.
In this connection, I recall that the Commission’s communications entitled ‘A stronger partnership for the outermost regions’ and ‘A stronger partnership for the outermost regions: assessment and perspectives’ provided for the introduction of simplified rules for awarding public service contracts in the area of maritime transport serving small islands, with a volume of fewer than 100 000 passengers a year.
I also wish to point out that in the outermost regions the liberalisation of services and use of infrastructures were made conditional on the introduction of public service obligations, in order to offset the handicaps due to the physical and other characteristics of the outermost regions. I should also like to highlight that there are other services of general economic interest of importance to the outermost regions, such as postal services and telecommunications.
Hence the importance to the outermost regions of these two Commission documents. I therefore feel that the unique situation of these regions must be taken into account in those legal instruments.
. Without funding and planning by national, regional and local authorities, we would not have proper public transport, or generally accessible education and health care. The idea of an authority withdrawing and admitting free competition is pernicious to such vital activities. If that happens, there will undoubtedly be small privileged groups who consider that they have more freedom of choice and their individual needs are better catered for, but the large majority, and society as a whole, will be worse off.
This report defends the neo-liberal vision, and even wants to set down an interpretation of the Altmark ruling about the possibility of the underhand assignation of concessions in public transport. The Commission and Parliament have waited for this legal judgment for years, because there was an abundance of contradicting interpretations about authorities’ provision of services, about funding and competition. There is now a legal judgment that leaves intact local authorities’ right to offer public transport. The Commission intends to table an amended proposal following on from my proposals adopted by this House on 14 November 2001. I reject neo-liberal interpretations that stand in the way of this.
. Although some very good ideas were expressed, it was particularly important for the European Parliamentary Labour Party that the impact on social housing and health services was taken into account. This is why it was very important for the Purvis compromises to be included in the various articles mentioned during the vote.
The Confederal Group of the European United Left/Nordic Green Left rejects the report, as it does not stand up to the pressure emanating from the Commission to privatise services of general interest, but, if anything, intensifies that pressure in parts. It is made even more difficult for municipalities, regions and Member States to offer the services to the public that they are often legally required to provide. Public undertakings will have to compete even more with global operators in the field of service provision. From the public’s point of view, the provision of public services will further deteriorate: the market functions according to neither social yardsticks nor need, but simply lucrative demand.
We are particularly critical of the fact that compensation for services of general economic interest will continue fundamentally to be treated as ‘state aid’ and will therefore still come under the state aid regime. In addition, only a few public undertakings will continue to receive compensation in any case.
The report also strengthens the Commission proposal as regards hospitals and social housing. Instead of extending the exemptions provided for, to cover at least care services, education, culture and the public media, bureaucratic procedures are now being called for across the board. The report totally fails to mention those employed in undertakings providing services of general interest and the general interests of social welfare, such as the protection of the weaker members of society.
For the big service providers, privatisation initiatives in the field of services of general interest mean profitable business. Anyone helping them to achieve those objectives should be conscious of what they are doing.
. Mr President, ladies and gentlemen.
Mass unemployment, lack of growth, repeated budget deficits, the explosion of public debt, stifling taxation, relocations ... unfortunately everyone is aware of our sad economic situation. Your recipes for dealing with these problems are always the same.
According to you, the reason that everything is going badly is that there is not enough European standardisation. Not enough competition between the European economies, not enough competition in services, not enough openness to global competition, with no regard for whether or not it is fair, not enough immigration of qualified workers, too much social protection. Overloaded bureaucracy? That is purely a national problem. Your regulations, which are unconsolidated, dense, sometimes incoherent if not absurd, are not responsible! But the monetary policy, which is causing an over-valuation of the euro and draining our economies? It is perfect. Neither Brussels nor Frankfurt could get it wrong.
We think, however, that the Europe of Brussels is getting it wrong. Despite 20 years of standardisation, and Europe entering into global free trade, our problems are only getting worse. And the reason for that is precisely this policy, your policy.
Sometimes, one is forced, as an MEP, to make a choice between two bad alternatives and choose the least bad. In this case, I voted in favour of Amendments 9 and 22, although I did not agree with everything they said. In spite of everything, they were better than the original wordings and would thus, if accepted, improve the report as a whole.
We have voted in favour of the report on public finances in EMU – 2004 and also in favour of Amendment 7 about distinguishing between loans for investments and current expenditure. It is our view, however, that the ability to provide loans for public investments and thus exceed the ceiling for budget deficits should be reserved for those countries that fulfil the national debt criterion.
That concludes the explanations of vote.
The next item is an oral question to the Commission on the policy for financing nature protection and especially Natura 2000.
.  Mr President, Commissioner, both Parliament’s Committee on the Environment, Public Health and Food Safety and a large number of NGOs believe that the European Union’s Natura 2000 programme is in grave danger. The decisions taken last year by the previous Commission on the financing of this programme were extremely vague, meaning that it is already a foregone conclusion that there will be a major dispute between farmers and those in favour of Natura 2000 within the Committee on Agriculture and among those in charge of the Regional Development Fund.
We therefore believe that Mr Dimas must devote a great deal of energy to finding a simple solution to the problem of how Natura 2000 is to be reinforced in future. What matters is not the level of funding, or even the individual programmes; what matters is that the ideas associated with the Natura 2000 programme are translated into real-life policies. It is for this reason that funding must not be tied up in negotiating structures to such an extent that it disappears when the crucial debates are finally held.
We have used the Habitat Directive for many years to encourage the Member States to designate appropriate sites in their territory, whilst assuring them that funding would be guaranteed. If we were to stop this funding now, or even to take it out of the budgets for agriculture or regional development, it would be a pretty poor show on our part. It would inevitably lead to arguments, and this is why we are asking you today to take proactive measures to prevent this problem. If it turned out at some point in the future that funding were to be taken out of the agriculture or regional development pillars, we would have hundreds of thousands of mayors lined up here to complain, and there would be little hope for the NGOs or for you as Environment Commissioner. There is no need for me to remind you that a strong agricultural lobby exists, to which I, as a farmer, also belong. It is therefore inevitable that disputes will arise.
I should like to encourage you to ensure that your Commission lays down clear rules, and I would be very grateful to you for doing so. I hope that we will be able to adopt this regulation.
. Mr President, ladies and gentlemen, there can be no doubt that the protection of biodiversity is a priority policy for the Commission and that the successful application of the Natura 2000 framework is the cornerstone of the European Union's efforts to achieve this objective. Securing adequate financing for Natura 2000, as Mr Florenz stressed, is therefore one of our top priorities, and I fully endorse the objectives and priorities of the European Parliament.
I should also like to point out that this priority is shared by many of my colleagues in the Commission, who have agreed to adjust the Regional, Agricultural and other Funds in order to include Natura 2000 in financing.
The Member States have a legal obligation and are committed to effective management of Natura 2000 areas. Safeguarding the financial resources for such management comes within the jurisdiction of the Member States but, precisely because of the specialised character of Natura 2000, the Commission helps by providing Community cofinancing. Use of these Community resources is the responsibility of the Member States but, for our part, we are prepared to offer all possible help in order to facilitate access to them. If, therefore, it is found that management of these areas is not being adequately supported, the Commission is prepared to refer the Member State in question to the Court of Justice.
Bearing this in mind, the Commission, as Mr Florenz said, adopted a communication on financing for Natura 2000 on 15 July 2004. It examined all the possible permutations, including the creation of a separate fund, and concluded that the most efficient approach is to incorporate financing for Natura 2000 in existing Community funds. The new Structural Fund regulations, which are currently being discussed in the Council, will be applied by the Member States and the regions on a decentralised basis. Consequently, there is no facility to determine a specific sum within any one fund.
For the time being also, we cannot know what sums it will be possible to make available each year for cofinancing of Natura 2000 areas during the period from 2007 to 2013. This is because, on the basis of the principle of subsidiarity, it is incumbent upon each Member State to decide on the requirements of these areas when preparing their national programmes. In all events, the Commission has the means to safeguard priority for Natura 2000 within these national programmes. I shall come back to this point at the end of my intervention.
To start with, a few comments on the new regulations being debated. As regards the regulation on the European Regional Development Fund, I must say that it contains a reference to cofinancing for Natura 2000 and for biodiversity, which are included in the objectives of convergence and competitiveness. There are also cofinancing facilities under the Cohesion Fund and European Social Fund regulations, especially in order to strengthen management capacities in relation to Natura 2000. Natura 2000 is also included – and this is important – in the second land management axis in the new rural development regulation, which will account for 25% of its total. The Commission is proposing a total of EUR 22 billion for land management during the period from 2007 to 2013. It is necessary – and here, Mr Florenz, I need the support of the European Parliament – for this sum to be secured and, if possible, increased. The support of the European Parliament on this issue is therefore of prime importance. The new regulations contain mechanisms which allow the Commission, as I said earlier, to provide guidance and to control to some degree the content of the programmes submitted by the Member States.
Immediately after the adoption of the proposed regulations for the Structural Funds, which will possibly happen towards the end of spring, the Commission will define its specific priorities for financing all the funds in detail in one set of strategic guidelines. As is standard practice, consultations will be held on the content of the guidelines with the participation of all the interested services, including the Environment DG. Care will be taken during these consultations to ensure that cofinancing for Natura 2000 is included as a priority.
Once the strategic guidelines have been issued, the Member States will need to prepare national strategic frameworks during the second half of 2005 or in early 2006, together with operational programmes, which they will submit to the Commission. All the interested Commission services will be included in the consultations held on the content of these programmes. Of course, suitable action will be taken on the part of the Environment DG to safeguard the priority of Natura 2000 actions.
In particular, as far as national rural development programmes are concerned, which Mr Florenz said earlier would be in a competitive relationship, every programme submitted will be examined in detail in order to ensure that account is taken both of the Community legislative framework and the priorities of policy on issues such as biodiversity, Natura 2000 area management, climate change, the application of ideas on water resources and other issues. If, of course, it is found that a national programme does not include adequate financial coverage for all this, the Commission services always have the right to reject it. This is another safeguard to ensure that Natura 2000 maintains its priority in the Member States' programmes, although it is not an absolute guarantee. It is therefore the main obligation of everyone interested in financing Natura 2000 to exert pressure so that the Member States not only propose ambitious objectives in their national and operational programmes, but also safeguard permanent and continuing action to prepare valid Natura 2000 programmes. Thank you for your attention.
. Mr President, we are all pleased that the Commission has dealt with the issues of the Natura 2000 Network, which relates to the LIFE Programme, for which I am shadow rapporteur.
Nevertheless, I believe we are finding the situation very frustrating because the issue has been dealt with without taking account of the concepts which are essential to sustainability and, furthermore, we have made the old mistake of seeing Natura 2000 as a crystallised territory, with no life or activity.
Since the first declaration of protected areas, Natura 2000, rather than bringing society pleasure, has become a problem. Nowhere wants to be declared a protected area, because there is no parallel support policy. It has become a constant battle. There has been no education about the exploitation of natural resources, nor of the true added value of the Natura Network, which generates and awakens enthusiasm.
Furthermore, there has been hidden expropriation, since the use of land is much more restricted than before and, in many cases, the value of the land is reduced. It has therefore become a burden. So what is the problem with the document we are dealing with? Firstly, it does not recognise typologies. We cannot introduce the concept of Natura 2000 without looking at the great families of biodiversity, because each of them requires a different financial instrument. For example, how are the marine funds, which do not appear, to be managed by means of rural development? A separate Natura will have to be created. Neither are rivers treated as significant, while I believe they should be treated as an essential project. Neither is there any proper distinction between the different forest areas. There should at least have been an indication of an intention to produce a diversified policy.
Finally, I would like to say that, if we did not introduce Natura into the market economy, we will not have achieved anything, because nature means life, economy and sustainability.
. Mr President, some years ago a leading EU official visited a small village in eastern Hungary. The village was close to a wetland – a real bird paradise. As we got out of the car he asked me to stay silent for a while. He wanted just to listen to the concerto of the birds and the cicadas. In our region in the west, he told me sadly, we have lost these untouched nature sites forever; you should preserve yours at any price.
The goal of the Natura 2000 initiative can be defined by scientific criteria, but the basic motivation is simple: to save at least some parts of European natural sites for ourselves and for future generations. The biggest challenge for our future is the decrease in natural resources such as clean air, pure water and a healthy environment. A high grade of biodiversity is crucial for a healthy living environment, for food security and for quality of life in general.
In addition to these goals, Natura 2000 is also an effective tool to support European villages and the people living there. It is an important way of promoting organic farming and ecotourism. It provides jobs and revitalises rural areas. Natura 2000 can help redefine the role of rural areas in Europe.
I hope we came here to praise Natura 2000, not to bury it, as Shakespeare might have said. The future of our natural heritage needs and deserves at least the EUR 6.1 billion per year set aside for these brief projects. Natura 2000 can be funded in different ways, either by what is known as 'earmarking' a share of existing funds, or through an independent Natura 2000 fund. There are many technical details we have to resolve, but we should be united on one thing: the level of funding for Natura 2000 cannot be even one cent lower than was proposed earlier by the Commission.
I ask every political group and everybody in leading positions to rescue the original proposal and to improve it in order to ensure that, one way or another, the given amount will be spent entirely on Natura 2000 purposes.
.  Mr President, we have known for a long time that less and less land is needed to produce food, which means that we can indulge in more extensive agriculture and can create more nature as a result.
As far as I am concerned, agriculture is a specific component of rural development, and as far as I am concerned, so is the Natura 2000 programme. Nature plays an essential role in the development of the countryside and cannot be see in isolation from other aspects of agriculture and of other employment initiatives in the countryside.
For years, Europe has promoted this by means of legislation. We are familiar with the Bird and Habitat Directive, which has been transposed into the Flora and Fauna Act in the Netherlands, and we have created special payments systems for all those regulations. We are also familiar with the mountain farmers’ regulation, the Natura 2000 additional payments, and such like.
As for the future, I have already said that I see all those programmes as forming part of rural development, and I think that we should therefore ensure that a special fund for Natura 2000 is set up within the framework of the rural development fund. The big question then is: how should the money be spent? As the Commissioner already indicated, we are familiar with the system of cofinancing, which, in my view, can take on special forms. In some countries, this cofinancing is clearly a problem – probably a bigger problem for poorer countries than for the richer ones. Perhaps the Commission could look into the possibility of having different cofinancing systems running parallel in the framework of this programme?
Following on from what I said about agriculture being, by nature, a form of rural development, another question which the Commission might be able to look into is whether subsidies to agriculture are generally more expensive than subsidies to nature development in Europe.
. Mr President, Commissioner, thank you for your answer, but we are not satisfied with it. I am not satisfied with it, because, if you will allow me to be particularly direct and straightforward, at the end of the day the question we might ask ourselves today, following your proposals, is whether the European Union really wants to preserve its biodiversity. If so, it is like a cathedral, we need to provide the resources to manage the Natura 2000 network. Without money, without a budget that is actually set aside for this expenditure, I do not think it is worth us deluding ourselves.
Commissioner, we are all well aware, and most of my fellow Members in this room know this from their experience on the ground that if it is not clearly stated that funds can be obtained in the regions through the Rural Development Fund, the ERDF Structural Fund or the ESF, then all the money will go to everything but Natura 2000.
Natura 2000 will be in direct competition with all the other projects. Of course, agriculturally there will be possibilities for integration, which will be the proof that Natura 2000 has been integrated. But we are not deluding ourselves, Commissioner. We really need to go further. And because we have absolutely no confidence in this proposal, as rapporteur for Life+, I am proposing, as the Council and the Commission have not decided on the 3 billion euros per year needed for management, that in Life+ we should include a Life section, which was formerly ‘Nature’: Life management Natura 2000.
We are waiting for all the guarantees that the Natura 2000 network can be put in place, because, Commissioner, both here and on the ground, we have fought hard for it. On the ground, we only wanted …
Natura 2000 is an important step in protecting and developing biodiversity in the nature reserves of the European Union. The policy must be guaranteed by mainstreaming Natura 2000 and integrating it into the main EU funding programmes. The financing regulations for these programmes need to reflect this integrated approach. Regulations for the 2007-2013 financial perspective now need to be strengthened for the integrated approach to work.
As you know, there is no interpretation of Gaelic, but we understood part of your intervention.
. Mr President, is there anything the EU does not seek to control? Are there any issues at which most Members of the European Parliament will not try to throw taxpayers' money? Sadly, it seems not. Not content with single legal frameworks, tax harmonisation and the rest, the EU apparently wants to control nature. That is patently stupid.
The Habitats Directive of 1992, which established Natura 2000, states the EU's intention to define a common framework for the conservation of wild plants and animals. In the bold new Europe, even nature has to be standardised. Wiser counsels know this is impossible. When man seeks to play God, nature has an uncomfortable habit of reasserting itself.
As a member of the IND/DEM Group, which has Danish and English co-chairmen, I am reminded of the story of King Canute: tired of the flattery of his courtiers who told him he could control anything and everything, he took them to the beach and commanded the sea to turn back. The waves, of course, continued to lap at their feet and the King had proved his point. It strikes me that Canute had more sense than Europe's rulers have today.
If the EU is not power crazy and really is just an economic bloc, perhaps someone could tell me why it is necessary, for example, to list and protect all species of bat? Has anybody asked the bats? No, of course not. Once again, I can only conclude that if the EU is the answer, it must have been a silly question. You could even call it batty!
All people have their own dreams and aspirations and politicians have their ideals and visions, which they subsequently embody in various projects. The Natura 2000 project is exceptional simply because it incorporates ideals and also people’s aspirations. It is based on the protection of Europe’s cultural and natural heritage, on the preservation and protection of biodiversity. Apart from these rather grand ideas, the Natura 2000 project is also exceptional in that it could be a driving force in the development of rural areas. It is of great socio-economic significance with respect to employment and tourism and also to the protection of the population’s health.
Today, just as the Constitutional Treaty is being adopted and ratified in the different states, it is very important that, on this matter too, we are able to say what is the position of Parliament in the development of such projects and what is the position of the Commission, which has to facilitate such projects and which has to provide the resources for the project to achieve its goals.
The question of cofinancing has often posed problems for many Member States of the European Union, particularly the new ones, since, under the terms of decentralisation, the authorities in the different regions have taken direct responsibility for schools, hospitals and also the protection of this heritage. It is therefore important and essential that you provide help in the implementation of this project, that you directly release financial resources to assist those regions which do not have the money for cofinancing.
Commissioner, you have spoken about subsidiarity with respect to this very matter. I should like to ask you, however, to bear in mind that the natural environment has no borders ‘birds don’t need passports’.
Mr President, I should like to start by thanking Mr Florenz, Chairman of the Committee on the Environment, Public Health and Food Safety, for having initiated this debate on Natura 2000.
In comparison to other European countries, Poland can boast of significant achievements in the field of environmental protection. The designation of protected areas is a Polish tradition that goes back to the 19th century, with such areas now covering 32% of the country, up from 9% just 20 years ago. Yet Poland is concerned at the fact that whilst the concept of the Natura 2000 network in Europe has evolved, this has not been backed up by an appropriate guarantee of funding for the creation and maintenance of this network. The country has therefore put its name to the declaration submitted by a majority of EU Member States in October and December, in which they express their disappointment at the European Commission’s proposal concerning the cofinancing of the Natura 2000 network. No clear details are provided regarding the principles according to which funding can be obtained for protection measures for Natura 2000 sites between 2007 and 2013, and this will undoubtedly mean shortfalls in funding for the Natura 2000 network. It will then be impossible to implement many much-needed protection measures. The majority of areas designated as Natura 2000 sites in Poland will not be covered by the funds indicated, for example, land that is part of national forests, or swamps, natural grasslands, dunes, moorlands and scrublands that are not used for agricultural purposes.
In the context of the European Commission’s letter of 6 January 2005 to Poland, which suggested that consideration be given to the possibility of extending the list of Natura 2000 sites in the country, a guarantee of separate funding for the establishment of the Natura 2000 network has taken on even greater significance for Poland and other countries. Poland therefore expects that in the course of work on the new Financial Perspective, appropriate levels of funding will be safeguarded for the establishment of the Natura 2000 network. I would suggest that the LIFE+ Regulation also contains separate provisions for LIFE+ and for Natura 2000.
Mr President, Commissioner, I should like to start by saying, by way of an introduction, that I am fully aware that when acting in your capacity as Environment Commissioner you are following in the tradition of the Commission, a European institution. The comments I am about to make will therefore relate to the Commission, and not to you personally.
Firstly, it is my opinion that the reason why this House is having to deal with the problem of Natura 2000 is that the Commission has not had the courage to propose a suitable financial instrument. This is the first point I should like to make; in the Habitat Directive we committed ourselves to cofinancing and to the provision of funding, yet no corresponding provisions have been made in our various funds.
Neither, secondly, has the Commission had the courage to ensure that the existing regulations – the Structural Funds Regulation and the Rural Development Regulation – contain appropriate stipulations. They are full of ‘can’s’, ‘should’s’ and ‘could’s’, which is by no means adequate, or at least not in our opinion, and indeed we are all aware of where such language gets us. The intention is that regions in the Member States submit operational programmes, and the Commission then assesses and approves them. We are well aware of this, but there is no guarantee that what is written down will actually be read. In the current programming period, for example, the advancement of women’s concerns has been included as a goal in the Structural Funds Regulation, and indeed this was something for which Parliament fought strongly. The Member States, however, have reacted by doing next to nothing, and this is intolerable.
It is for this reason that we need a separate instrument to finance Natura 2000, and indeed this House has already agreed that a separate financial instrument is needed; one need only look at the individual committees’ opinions on the Financial Perspective. The Committee on Agriculture has already said that the protection of biodiversity is not a primary or genuine rural development policy. We all know what that means; our agriculture experts do not want to have to use money from rural development funds to pay for Natura 2000 either.
Mr President, I should firstly like to thank the Commissioner for his answer. With a single exception, we are all agreed that Natura 2000 is incredibly important, and we are also all agreed that the money must be obtained. I do not know if everyone is aware of how much money is involved – at least EUR 6 billion per year. This means that at least EUR 3 billion must be obtained from Natura 2000. This could not ever possibly be obtained using just one fund. Irrespective of ways and means, we must have this project integrated into the other funds, and that is something on which we agree. We shall support the Commission in this matter, and I must also say that the green movements, Bird Life etc are in favour of our having the funding of Natura 2000 integrated. The problem is that I could not glean from the Commissioner’s answer how he is to ensure that this will in actual fact happen. Mr Florenz provided an engaging description of the conflicts that will arise. If it has not been ensured that the money is earmarked and tied, nothing will come of matters. Purely for the sake of funding, we therefore need a clearer answer from the Commission than we have received so far.
Allow me also to say, however, that it is not only an issue of obtaining enough money. It is also an issue of getting the whole of our rural districts policy in tune with the natural environment, so that agriculture is carried on, and development pursued, in these areas in ways that respect the vulnerable natural environment instead of, as now, in ways that include driving large road systems through vulnerable areas. I have seen how, in Poland, exemptions are granted for brutal pannage in an extremely vulnerable and very rich, but therefore fragile, natural environment. We therefore need also to take account of the way in which we develop rural districts and to ensure that Natura 2000 is incorporated and that there is enough money. If the money cannot be found within the existing funds mentioned, allow me to point out that we have just obtained a majority in the Committee on the Environment, Public Health and Food Safety in favour also of beginning to examine the first pillar, where almost all of the EU’s money is, of course, to be found. There are such large sums allocated to direct agricultural aid that it is time we began to look at this aid.
Mr President, Mr Florenz said that Natura 2000 is in grave danger because confusion reigns over the financing of the programme. I believe that the problem is a great deal more serious; not only is there no guaranteed funding, there is also an increasing lack of knowledge and growing uncertainty on the ground over what it really means when a Natura 2000 site is designated.
In view of this, I should like to raise a number of points. Firstly, Natura 2000 programmes must not be financed at the expense of farmers, and under no circumstances must farmers be the only ones to suffer; otherwise, as Mrs Gutiérrez-Cortines clearly stated, property owners will be deprived almost entirely of what is due to them.
Secondly, it is intolerable that infrastructure and economic development in large parts of the EU should languish due to delays and a lack of clarity over the designation of sites. In many rural areas, investment programmes that would be useful and compatible with the nature of these areas cannot be carried out because questions remain unanswered. It is also intolerable that the Natura 2000 programme, the real aim of which is to improve the EU’s standing by sending out a clear signal that we wish to be an environmental union, and not just an economic union, should be perverted in such a way.
Finally, it is unacceptable that we are reaching a point where no one knows what they are doing any more, and that the reason for this is to be found, above all, in the bureaucratic procedures in Brussels and the Commission. Brussels bids us designate sites everywhere – no one is entirely sure where the money will come from, but that can be dealt with later. Countries have been told they will be brought before the Court of Justice if they do not designate any sites, something that the Commissioner has now, indeed, confirmed. This programme is not about the environment; it is designed to make a public nuisance of itself.
Mr President, Commissioner, Natura 2000 is one of the major issues that often allow doubts to persist about European construction. Our fellow citizens share our ambition of protecting biodiversity and see that we are producing texts, but when it comes to obtaining funds, Europe does not deliver the goods. Our fellow citizens accept the idea of sustainable development, thinking that it is possible to reconcile protecting the earth with economic development and employment, but when they need the channels and resources to do this, Europe does not deliver the goods.
We therefore need to find some new instruments for maintaining Natura 2000. I would like to make three demands: first of all, we need a specific fund, because objectively there is a contradiction between expectations for funds to promote economic development, rural development, and sustaining the land in accordance with Natura 2000. We therefore need a specific fund, which is the first demand.
My second demand: the implementation of Natura 2000 needs to be favoured in the criteria for all European funds. I will give you an example to illustrate the contradiction. In the current ERDF regulation that you are in the process of negotiating, the areas are limited to wooded or cultivated areas. Natura 2000 needs natural, untouched land that is not wooded or cultivated, in other words wetlands.
Thirdly, we need an instrument for innovation, so that practices on the ground are more in line with what we could provide for in the future. Therefore in Life + we need a specific instrument and we need to maintain two pillars: a general environmental pillar and a pillar for Life Nature, as we had before.
As you have understood, Commissioner, as they stand, we do not think that the Commission’s proposals will convince our fellow citizens on the ground. We believe that protecting biodiversity is a step forward, which is compatible with the development of rural areas and the economic future of our country. We therefore now need proof of this conviction, in the form of three billion euros at least from the Structural Funds.
I would like to thank Mr Florenz for giving us the opportunity to discuss this important topic. It is in all our interests that Natura 2000 should become a workable system. This is why we questioned your colleagues during the sitting of the parliamentary committee and that is why we ask you too what assurances and what guarantees you can give us to ensure that the entire network will be financially viable. Unfortunately, we have learned that the answers received from the Commission have been meaningless and that they could not promise any kind of solid guarantees behind the attractive facade of an integrated approach. But there is a need for guarantees. I have come from Hungary, where the government has been able to contravene the earlier agreement made with the European Union, and redirect 8 billion Forints from agricultural-environment protection into direct subsidies for farming. Because of this and similar reasons, farmers are demonstrating with their tractors in the capital of my country even as we speak.
In Hungary there is a saying that if someone burns their mouth once with hot water, then later they will blow on cold water too. This is how we feel now the empty responses of the Commission and the stance of some Member States have burned us and are forcing us to be more careful. Therefore, I, together with my fellow representatives, ask the Council and likewise the Commission to create a separate budget item serving the goals of Natura 2000, that is within the financial projections in preparation, in parallel with the significant upgrading of the LIFE+ programme and within the farm budget – to which I would immediately add that we can only imagine this together with real increases in the farm budget earmarked for this purpose – or on the other hand, with steps being taken to create a completely separate fund. I further ask the representatives of the Commission to take into account the accession of Romania, Bulgaria and also Croatia – which has not been considered in the draft in its current form.
Mr President, Commissioner, ladies and gentlemen, I should like to join previous speakers in congratulating the Committee on the Environment, Public Health and Food Safety. I see this as a very important debate, and as one that shows that pressure must be brought to bear by this House to ensure that a separate instrument is created to finance Natura 2000.
One of the previous speakers said that Natura 2000 is seen in some quarters as a programme for annoying the public. In a great many other quarters, however, it is viewed as providing real assistance in the struggle to protect biodiversity. I believe that it is our task to support those who view it in this way, and, in common with many of my fellow Members, I am therefore in favour of there being a separate financial instrument in future.
I also believe that it is not entirely accurate to say that it is not the amount of funding made available that matters. Many of the NGOs working in this field have told us that the Commission’s estimate of an annual cost of EUR 6.1 billion can only be considered an absolute minimum. We will therefore have the task of ensuring that not only a separate instrument, but also sufficient funding, is made available.
I can see the attraction in an integrated approach, but I share Mrs Haug’s views, who said that the situation is similar to what we have seen in the case of policies on women’s issues; for years anyone who did not wish to give any consideration to women’s issues said that there was no need to do so because of gender mainstreaming. Everybody then waited for progressive policies on women’s issues and equal opportunities to miraculously appear. If an integrated approach is to be adopted, then what is needed is a dual strategy; integration into existing funds, but a separate financial instrument in future.
Mr President, Commissioner, in Germany we have a rule that is no less clear for being unwritten, namely that he who places an order foots the bill, and indeed it is a well-known fact that very little happens in this EU of ours without money. The European Union ordered, or rather instigated, the establishment of the Natura 2000 network throughout Europe. Yet the EU has still not provided a precise definition of what kind of measures must be taken, what kind of regulations must be adopted or what kind of arrangements must be made with regard to the sites that have been designated, and indeed this fact was pointed out a short time ago by Commissioner Dimas.
The annual cost of Natura 2000 has now been estimated by the Commission to be EUR 6.1 billion. This is a great deal of money, yet at the same time it is very little for all 25 Member States, depending on the final scope of the programme. At present management plans for SACs have to be drawn up on a national and regional basis, and it is not hard to see that each area will have varying requirements when it comes to a field as complex as environmental protection, and that different measures will therefore need to be put in place. Questions still remain, such as the instances in which greater expenditure will become necessary, and whether there should be changes to land use, given that this would mean a shortfall in income and financial losses for agricultural undertakings.
The Commission is now proposing that money spent on these commitments should come from existing EU funds. This is a source of some concern to me, and it would mean that a struggle for funding of the kind referred to by Mr Florenz would be inevitable. A separate financial instrument must be created that allows compensation to be granted in every instance where restrictions have been imposed as a result of Natura 2000 sites being designated.
That, Mrs Haug, is what the farmers are calling for. It is intolerable that an increase in funding for SAC compensation should occur at the expense of agricultural and environmental measures or of other rural development programmes. Sufficient funding must be provided by the European Union for any additional tasks and costly obligations it imposes. This would then safeguard the substance of Natura 2000.
Mr President, Commissioner, this question by Mr Florenz is appropriate because the Natura 2000 Network is the most important initiative undertaken by the European Union in the field of protecting natural areas and the Member States have understood this.
My country, which represents 16% of the European Union’s territory, contains 40% of the entire Natura 2000 Network: 25% of Spanish territory is included in it.
Natura 2000, however, has a cost that has not so far been calculated precisely. The EUR 6 100 million calculated by the Commission could be very far from accurate, because this figure does not take sufficient account of the spending on compensation which could have been paid to landowners and farmers who, in reality, are deprived of the use of their land and the rights over it.
Furthermore, we should remember that, as well as for managing natural resources, we should compensate them for loss of revenue, as laid down in Article 17 of the Charter of Fundamental Rights, included in the European Constitution.
The Natura 2000 Network is a Community initiative, and the European Union must therefore take responsibility not just for the cost of managing the areas, but also for the loss of revenue for the farmers.
Commissioner Wallström’s proposal to fund part of this cost by means of the rural development policy indicates that the Commission is not taking the Natura 2000 Network seriously or that it undervalues rural development, or both.
The Member States must choose between these two objectives; one always at the expense of the other. If the proposal being presented on the new European Agricultural Fund for Rural Development, with a funding of EUR 11 000 million per year, is accepted, we would have to deduct 20% of that sum in order to fund a substantial proportion of the cost of Natura 2000.
Furthermore, the reform of the CAP in September 2003 extended the list of actions to be funded from rural development, adding to it improving quality, food safety and the welfare of livestock.
The Natura 2000 Network is therefore very important and requires an instrument for funding, either exclusively or by improving the sum for rural development.
Mr President, the question asked by my colleague, Mr Florenz, is a legitimate one. There is a political gulf between the priorities set for the Community and the lack of clarity regarding financing. It is worthy of you, Commissioner Dimas, that you should express a wish, as you did at the start of this debate, to safeguard the financing of Natura 2000. In addition, we also need effective tools to make your wish a reality. We need a special fund.
A key challenge for the European Union is to protect the diversity of nature in the area we all share. Diversity is an all-important issue and for that reason it does not need to be justified separately here. Every Member State has committed itself to this by drawing up a list of its conservation areas in accordance with the Habitats Directive. From the point of view of nature conservation policy, the Natura 2000 network is unique, because it protects the environment of approximately 200 habitat types and 700 species, and will soon cover more than 17% of the EU’s territory.
The Natura 2000 network requires considerable input on the part of the Member States. The areas must not see any significant reduction in the natural resources which qualify them for inclusion in the Natura network. The authorities must likewise draft an appraisal of the environmental impact in all projects and plans that may have an effect on the natural worth of the areas concerned.
As this wide-ranging impact of the Natura 2000 network on all current and planned conservation area activity will demand a good deal in the way of resources and financial investment from the EU Member States, we really must ensure that sufficient, comprehensive funding is assigned at EU level to the administration of the Natura 2000 network by means of a separate financial instrument.
Mr President, the Commission’s Communication on the financing of Natura 2000 lists various possibilities for dealing with the needs that will arise during the 2007-2013 period. It concludes, as the Commissioner pointed out, that the creation of a new financial instrument is not the appropriate formula. I completely agree with this point of view, even though it has not been expressed a great deal here this afternoon.
The Natura 2000 areas proposed by the Member States are eligible as priorities, in the majority of cases, for the Cohesion and Structural Funds, and could be priorities for benefiting from Life funds for the costs of managing and monitoring the programmes. Why, therefore, should we want to distinguish the funding of Natura 2000 programmes from the funding of regional or rural policies? The actions in both cases are very much linked, whether the objectives are related to local development, protecting environments or maintaining biodiversity. There would be a huge risk that Natura 2000 would become completely disconnected from everything that was done elsewhere in the areas concerned. The obstacles encountered during the long – or even very long – period of defining the Natura 2000 areas would be multiplied, and the isolation of this mechanism, which is supposed to be exemplary, would be even greater.
The other risk would be that it would be excessively complex to implement and manage programmes. This would result in an increase in operational costs and create the impression of a monumental technocracy that would be rejected by the populations concerned.
Finally, it should be pointed out that the forecast costs of the programmes are very variable depending on the country and the Natura 2000 areas chosen. Intelligent use of the Structural Funds, to which additional funds under Life could possibly be added, would, in my view, enable us to respond to them much better than with a specific financial instrument.
Mr President, ladies and gentlemen, historically many habitats which elsewhere in Europe have vanished have survived in the new Member States. This is why priority was given at the national policy level to setting up the Natura2000 network.
Today, now that the inventory of territories to be protected and their importance for preserving biological diversity are fully understood, the resources for maintaining them may be lacking. The Commission has announced that it supports funding Natura 2000 from the Rural Development Funds and the Structural Funds. It has not, however, planned to create a specific financial instrument designed for the network. I believe that particularly in the new Member States, where there is intense competition at the local project level to obtain resources from Structural Funds and the rural support funds, the European Union nature protection network does not have much prospect of obtaining match funding: this state of affairs should not be permitted.
First, we ought to create a new, unified environmental funding instrument. Second, we should welcome proposals to supplement the activities supported in the draft regulation with the following – allocating funding for the management of those habitats which will not find support within the framework of the Structural Funds and the Rural Development Funds, allocating funding for pilot projects in the field of environmental technologies, planning preparatory measures for future allocation of money from the Structural Funds. Only in such a way will accessible sources of funds complement each other in order to maintain Natura 2000, and will we achieve what we intended when creating the Natura 2000 programme.
Mr President, Commissioner, there can be no one who does not believe that nature and the environment need to be protected, and Natura 2000 is an outstanding idea and a positive initiative. When it comes down to brass tacks, however, and the time comes to provide money for initiatives of this kind and to get them off the ground, a large number of those who had previously expressed their enthusiasm beat a pretty hasty retreat. The number of people who put themselves out in any way, or who are at least willing to do so, is small.
A number of teething problems have been experienced with regard to the implementation of Natura 2000 that could potentially have been avoided. For example, the Netherlands has taken the opportunity to ban hunting in many parts of the country, using Natura 2000 as a pretext. I believe that this has given rise to a great deal of opposition, and in fact Commissioner Wallström stated clearly during the previous parliamentary term that Natura 2000 is entirely compatible with hunting.
It is also important that knowledge be shared and that uncertainties over application be resolved. I am firmly convinced that the officials in Mr Dimas’ DG have done splendid work in the past, yet no matter how much effort is expended, work of this kind cannot be carried out unless the groundwork has been laid. Natura 2000 must not be implemented at the expense of landowners or agriculture, and compensation must be granted instead of depriving people of what is due to them.
Natura 2000 must not be implemented at the expense of the common agricultural policy or rural development. Natura 2000 sites cover 15% of the old EU, and funding measures for the remaining 85% – not including cities and built-up areas – come under rural development and agriculture. No further reductions should be made to this large area, and I therefore believe that separate and ample funding would be the best solution.
Mr President, Commissioner, ladies and gentlemen, Natura 2000 is an extremely ambitious programme that has been in existence for a great many years. It sometimes imposes restrictions upon landowners, yet this is the first time that the Commission has turned its attention to financing for the programme at European level.
The Commission is proposing that the programme be cofinanced, and I support this proposal. At the same time, however, it is proposing that the money should come from the Rural Development and Structural Funds, and there are a number of reasons for thinking that the primary source of funding is intended to be rural development, as no separate fund exists for Natura 2000. As rapporteur for rural development, I must stress the need for a guarantee that either a new fund will be created to finance Natura 2000, or that new provisions will be made to allocate more money to rural development.
Another point I should like to stress is that as a result of the decisions taken by Brussels to cap the agriculture budget until 2013, and following CAP reform, which moved modulation funds from the first to the second pillar – or in other words to cofinancing for rural development – it is inevitable that landowners and farmers will receive compensation for their efforts from this pillar.
Something else that is quite clear is that there can be no question of the budget available being any less than that proposed by the previous Prodi Commission. It is impossible to have more Europe for less money when there are 25 Member States, and I am entirely opposed to property being encroached upon without appropriate compensation being granted.
– Mr President, Commissioner, today’s debate focuses on the question: ‘How does the European Commission, when applying its integrated approach, intend to ensure that the aims of Natura 2000 are met in practice?’ No satisfactory answer has so far been put forward, since neither the European Rural Development Fund nor the Structural Funds enable all the aims of Natura 2000 to be met, or cover all the necessary cofinancing requirements.
Therefore, I consider it important that an opportunity be given to use the Life+ Programme to cover the deficit. I believe the present proposal should be amended to include an opportunity to make available EU cofinancing for the protection and restoration of habitats of European importance that lie outside agricultural or forested areas.
This is why Natura 2000 should be added to the Life+ regulation as a separately funded activity; also, it would be expedient in the case of Life+ to direct most of the funding for projects through the Member States. Here the actual contribution of each Member State to the EU Natura 2000 network should be taken into account, including the area of designated bird and nature protection areas.
One current problem is that neither the Structural Funds nor the Rural Development Fund take this Member State contribution to the Natura 2000 network into account, but rather, give preference to projects in more densely populated areas. Coming from Estonia, I can testify that one of Estonia’s unique assets is the existence of relatively extensive natural areas. Estonia’s projects encompass 16% of the country’s land area. The preservation of these areas is simpler and cheaper at the moment than the restoration of former natural areas in Central Europe. It is not, therefore, logical that a fund to support nature protection activities uses population density, but not the current preservation status of natural resources, as a criterion for funding.
Mr President, I support the concept of integrating care for the environment into other policies such as the structural funds, agricultural funds and so on. However, anyone who cares for the environment knows that the Member States cannot necessarily be trusted to make integration work. We have heard much about that this afternoon.
I would like to draw the Commissioner's attention to the following point: some states have been very slow to designate Natura 2000 sites at all. Four countries – the Netherlands, France, Italy and Finland – have Court judgments against them for inadequate designation of special protection areas for birds. Only one country in the EU – the Netherlands – has completed its designation of special areas for conservation.
These sites make up the Natura 2000 list, so how can we possibly be happy to leave the financing to Member States when they cannot be trusted to nominate the sites? It is a triumph of hope over experience to suppose that Member States will provide adequate funding for Natura 2000, unless the incentives of specific co-financing for it are on offer via the EU budget. If and when Mr Dimas replies to the debate, I would like to ask him to give us some up-to-date news on exactly how Natura 2000 is progressing. Are a number of Member States still not in contact with the Commission on the designation of sites, or is the network now complete?
Second, those who want EU funding for all the Natura 2000 sites have to guard against overbidding. We need the assurance that care will be integrated into Natura 2000 via the structural funds. We also need funding via the annual bidding process for the special needs of certain Natura 2000 sites, possibly through the establishment of a biodiversity programme within the LIFE+ Programme.
The Commission has never liked the LIFE Programme. It involves very few officials doing a lot of very hard work trying to track down what is happening to very small amounts of money. There is no doubt that it would be administratively convenient for the Commission completely to wind up the LIFE Programme But it would be wrong to do this, Commissioner. You might say that what you are trying to do is effective, but my colleagues and I believe it is wrong.
Commissioner, the inclusion of the Natura 2000 Network in the Regulation on rural development, as proposed by the Commission, is equivalent to throwing away this very ambitious nature protection initiative.
We all know that, following the current discussions on the financial perspectives, there may not be sufficient funds even to cover the lines that until now have been funded by means of the rural development fund, let alone the new actions planned following the reform of September 2003, on improving safety, food quality and livestock welfare.
It is, therefore, a fantasy to believe that, in this context, there will be money to pay for the enormous cost of Natura 2000. Less and less is known about the funding of this network, but we must acknowledge that we have never really known. Evidence of this is the designation of the areas for the Natura 2000 Network, which has been delayed by at least twelve years, since the adoption of the directive on habitats.
When the European Commission originally consulted civil society, all the actors — from the farmers to the ecological organisations — expressed their support for funding that initiative by means of a separate and single fund, since that would be the only way to oblige the European Union to make a funding effort. The Commission, however, took no notice of any of the actors involved in that initiative. Funding a substantial proportion of the cost of Natura 2000 by means of rural development is not just a fantasy, but its inclusion within the context of agri-environmental measures could jeopardise the efforts of European farmers to respect the ecological conditions imposed on them by the recently implemented reform of the CAP.
The European Commission says that nature conservation is one of its priorities, but at the end of the day it is miserly with the money and expects the farmers and landowners to take responsibility for its financial cost.
. Madam President, thank you very much for that constructive debate. The Commission is fully aware of the importance of securing adequate Community cofinancing for Natura 2000, for which the lists have been approved for five of the six regions, with few gaps in the lists. All the new Member States have submitted their lists.
The integration approach as proposed is consistent with the intention of Article 8 of the Habitats Directive, which calls for cofinancing from existing funds. It also builds on existing practice, which is that the rural development and structural funds are already the most important sources of Community funding for the network. It is estimated that EUR 500 million is spent each year from rural development funds in support of agri-environment measures for Natura 2000 sites.
The Commission has taken note of the concerns with regard to the great limitations of the rural development and structural funds. In response to this, the latest proposals recognise the need to expand the funding opportunities for Natura 2000 compared with the existing situation. In both the rural development and structural fund regulations, funding for Natura 2000 is made more explicit and its scope extended. Of particular significance is the extension of funding for forestry areas in the new rural development regulation. The importance of this cannot be underestimated since forestry areas represent 30% of the Natura 2000 network.
The Commission will ensure that the integration of Natura 2000 into existing funds is made more effective by including it as a priority in the strategic guidelines that will be issued to Member States when they commence the preparation of their structural fund programmes. In its negotiations with the Member States on the content of these programmes, the Commission will seek to ensure that the allocations for Natura 2000 match this declared Community priority. The Commission will also have to approve the national and operational programmes presented to it.
In respect to the proposal for LIFE+, I wish to stress that it is intended to continue to support Natura 2000. The Member States have the flexibility to set their own priorities and decide the amounts provided for Natura 2000. It may, therefore, be the case that Natura 2000 will attract a far higher percentage of the LIFE resources than is presently the case. Designating a precise amount for Natura 2000 in LIFE+ also risks giving the impression that it would be a dedicated fund capable of covering all the needs of the network.
Our proposal is in line with the general principle of integration and simplification of all the other Commission proposals in the context of the Financial Perspectives. There are now ongoing discussions in the Council and in Parliament on the Commission draft regulation for LIFE+. If the European Parliament makes a proposal for an amendment during the legislative process, I will of course be prepared to examine it seriously.
In conclusion, the Commission proposals, without offering explicit guarantees, are still able to cover the financial needs for the Natura 2000 network. I encourage you, therefore, to give your support to the various Commission proposals currently before Parliament. I welcome your interest in Natura 2000 and look forward to working with Parliament to ensure its effective implementation as a current central pillar of Community biodiversity policy. Thank you very much for your attention.
Madam President, this is a debate, or it should be. If we are simply going to read speeches to each other, we might as well exchange our views by post. I asked Commissioner Dimas one question: is the Natura network of sites complete, or is the Commission still taking Member States to court for failing to designate those sites? There is no point in us talking about funding for sites if the Commission does not know what the sites are.
. Madam President, I shall repeat what I said before: lists have been approved for five out of six regions, with few gaps in the list. All the new Member States have submitted their lists.
The debate is closed.
The next item is the report (A6-0008/2005) by Mrs Ries, on behalf of the Committee on the Environment, Public Health and Food Safety, on the Environment and Health Action Plan 2004-2010 (2004/2132(INI)).
.  Madam President, what the Commission should really have done in this Action Plan was to put forward legislative proposals. The latter are an essential part of any action plan, and I hope that Mr Dimas agrees that the central focus of this Action Plan ought to have been the protection of children. Yet if we ask ourselves what Mr Dimas has turned the Commission’s SCALE programme into, the answer must be that SCALE is now short for ‘stopping caring about legislating for the environment’, and this, Mr Dimas, is the major criticism that must be levelled at your proposal. It is true that you inherited it from the previous Commission, but an action plan cannot consist merely of research, research and more research, with not a single genuine measure to reduce environmental pollution and impact on health, in particular children’s health.
An action plan should also not be something that uses a lack of scientific consensus to put off action indefinitely, as that would be to turn the precautionary principle completely on its head. What we expect from you, Mr Dimas, is action, and I am delighted that this House has sent a clear signal in this respect today; we cannot lend our approval to your Action Plan, which in reality is nothing but a plan of non-action. After all, we agree that the protection of children must be an absolute priority for the European Union; I therefore find it incomprehensible that you can dare to submit a plan of non-action of this kind to this House, and not only that, but that you can dare to call it an action plan.
I believe that this not only insults the intelligence of Members of this House; it flies in the face of our expectations and indeed of the Commission’s previous proposals.
I should like to say to Mr Schnellhardt and the Group of the European People’s Party that I take a dim view of those who bow to pressure from the tobacco lobby and say that passive smoking does not cause cancer, as this is very far from being the truth.
I would like to congratulate Mrs Ries on her report. The recognition that health is interconnected with our physical and social environment must become a consistent aspect of mainstream policy and debate.
Mrs Ries is correct in her criticism of the significant gap that exists between the Commission's initial health and environment strategy and this action plan. The gap can be seen in the small number of concrete actions proposed.
We also need to look at the success stories in Ireland and elsewhere in relation to the smoking ban in workplaces. There has been an 18% drop in cigarette consumption in Ireland and many who opposed a complete ban on tobacco smoke in workplaces now accept it as normal.
We need to move beyond the notion that health is simply a lifestyle choice and the action plan fails to do this. For the most disadvantaged in our society to be empowered to break free from ill health and poverty, we need defined and concerted action by Member States and the Commission. Such action must also be adequately resourced.
More action is needed in working with health professionals and NGOs to empower communities to play an active part in building a better environment; we need more action on the protection of children, the elderly and other vulnerable groups, from hazardous environments and products; we need more action on removing hazardous chemicals from the market; and we need adequate labelling on the environmental and health implications of products and materials. It is also vital that we have recourse to the precautionary principle because of the possible serious risks to health if we fail to act.
I wholeheartedly agree with Mrs Ries and her assertion that in order to ensure the coherence and effectiveness of the action plan, it is necessary to establish adequate funding now for the 2004-2007 period. I would like to thank her for her work and commend her report to Parliament.
I should like to point out to Mrs de Brún and to the other Members of the House that interpretation can only be provided for speeches made in an official language of the European Union.
.   We believe that the European Environment Action Plan for 2004-2010 has significant shortcomings, and that it does not deal with the root of the problems. The fact that the warnings issued by many experts have been ignored for years is not only a result of ignorance and thoughtlessness, but also of the activities of wealthy and influential interest groups that profit from other people’s misfortune. Risk analyses have already demonstrated that a clear risk exists, so research similar to the National Children’s Study is not what is needed in many Member States. That would amount to no more than another risk analysis. What are actually needed are immediate corrective measures that both reduce and, ideally, eliminate sources of harmful emissions, as such measures would genuinely make it possible to protect people’s health and save their lives. An effective monitoring system is also required, comprising regional screening panels and local prevention programmes. The Action Plan should focus more on protection of the environment, including the local environment, and on the setting up of a European Agency for Toxic Substances and Disease Registry. Like its American prototype, this Agency’s remit would be to offer a service to citizens of EU Member States by making use of scientific advances, providing reliable information and reacting to public health threats. In my opinion, the European Agency for Toxic Substances and Disease Registry should come under the umbrella of the European Centre for Disease Prevention and Control and work together with the European Environment Agency. I thank you.
. Madam President, we live in an internal market community, comprising 25 Member States and encompassing a population of over 475 million people. This creates a system where there is free movement of people from one Member State to the next. It therefore makes a lot of political sense for the European Union to take a lead coordinating role to promote better health within the European Union.
The EU is in a very strong position to see exactly which Member States are exercising the best techniques to tackle diseases, such as acute respiratory infections, which is the main cause of death for children under the age of five. The EU must learn from the best practice techniques available within the European Union to tackle health disorders, such as asthma, childhood allergies and neuro-development disorders.
We should recall that it was the European Union that took the initiative recently to ban the use of particular chemicals in the manufacture of plastic tiles.
On a separate matter, the European Commission has already stated that the reduction in the use of tobacco products will be a key political objective of this European Commission. Great strides have already been taken from an Irish perspective and this is a model which could be used in other Member States of the Union.
The bottom line is this: if we are to improve the public health of the people of Europe, we must ensure that adequate budgets are put aside to deal with such problems. That is why I fully support the recommendation in this report that at least EUR 300 million be put aside under the 7th Research Framework Programme (2007-2012) to promote a higher standard of health within the European Union.
Finally, the European Parliament has extensive powers of codecision to deal with environmental and public health issues. I can assure the Commission and the Council presidency that we will use these powers rigorously in the future.
Madam President, our way of life is having an ever-greater impact on the environment. It would be all too easy to paint a black-and-white picture of nightmare scenarios, but we should not forget that we have succeeded in making enormous progress in various fields relating to environmental quality. One need only think of the Auto Oil I and II programmes which we used to improve the quality of petrol, in so doing combating the problem of acid rain, or the European legislation that has been used to achieve certain levels of air and water quality.
In spite of this, however, I do not believe that we can rest on our laurels. The figures are alarming; one in six deaths or diseases suffered by children in Europe is attributable to environmental factors, the incidence of allergic respiratory diseases having doubled over the past 20 years, with every seventh child now affected, and nearly 10% of workers being exposed to carcinogenic substances.
This means that the Action Plan that is currently before us is urgently needed. We must ensure that the precautionary principle gains acceptance, not least for budgetary reasons. Public health should be regarded as our top priority in any case, but it is also true that poor public health is an excessive burden on our state budgets.
The form taken by the Action Plan therefore needs to be improved in the following respects. Although the Commission was right in its decision to prioritise the need to combat four environmentally-related diseases, the approach it has taken leaves much to be desired. No consideration has been given to a large number of recently published studies, and there are no provisions relating to the application of legal instruments, in contrast to the SCALE initiative.
There is also a lack of measures aimed at informing the public about the causal connection between environmental pollution and health, and no provision has been made for a long-term evaluation that would make it possible to examine whether the measures are helping to reduce environmentally-related health problems in a cost-effective manner. Priority should therefore be given to research into the production and use of everyday products that contain allergenic or carcinogenic chemicals.
Madam President, the risk of dying of cancer is four times greater for women hairdressers than for women in general. A third of work-related illnesses are due to the use of chemicals dangerous to people’s health. As we write in this report, damage to the nervous system caused by mercury, pesticides and other chemicals has increased markedly in recent decades.
The work on discovering and phasing out dangerous chemicals is, then, a decisive factor in improving people’s health. This fact, although emphasised in this report, must also form the basis for this House’s forthcoming discussions concerning the future chemicals policy, REACH.
Diseases and ill-health affect different groups in society in different ways. Children are very sensitive to environmental influences. People on low incomes are affected more often by disease than people on high incomes, and there is a difference between ill health in men and ill health in women. The committee has borne these factors in mind, and it has been very important to us Social Democrats to have them included. We have had the report include both the fact that there needs to be more focus upon particularly vulnerable groups and the fact that data must be collected in such a way that more information can be obtained about the ways in which different groups in society are vulnerable and are affected by various forms of environmental pollution. For example, we want to see statistics broken down according to gender so that we can discover and combat differences between men and women where health and disease are concerned.
It is not only our environment that causes illness. Lifestyle-related illness also constitutes a great threat today. We Social Democrats have therefore chosen to emphasise the need for increased efforts to combat disease caused, especially, by alcohol but also by tobacco, poor diet and lack of exercise.
Madam President, many thanks are due to Mrs Ries for her hard work on this report.
Human health, both physical and mental, is directly related to the environment we live in. Most disease processes are the result of interactions between our bodies and various environmental factors. This is common sense. An environment and health action plan should have two main goals: firstly, to identify quickly the main environmental health risk factors and, secondly, to eliminate or minimise their effect on human health as soon as possible. This is also common sense.
The action plan proposed by the Commission is, unfortunately, more planning and less action. It is principally concerned with improving information and research relating to environmental pollutants and disease causation, and enhancing environment health communication procedures between Member States. It eventually aims to help improve human health. Is this common sense? On one hand yes, because information, research and cooperation in environment-health interaction matters are always a good thing, , we do not necessarily need more time- and money-consuming, research-related mechanisms in order to act fast and save lives now.
We already know which main environment hazards kill people, so it would be common sense to concentrate first on these and try to eliminate them quickly and efficiently. An obvious example is smoking. We know that both active and passive smoking kills hundreds of thousands of people in Europe every year. We also know that the only effective way to reduce the deadly habit of smoking is to drastically increase the price of cigarettes, to ban cigarette advertising completely and to stop our farmers from producing tobacco.
Is this what we are doing? Not quite! A packet of cigarettes is still relatively cheap in many EU Member States; cigarette advertising, in particular indirect advertising, which is more effective because it acts subconsciously, is still happening and we are still subsidising many of our farmers to grow tobacco. This is definitely not common sense.
In conclusion, I say 'yes' to research and information for combating long-term environment-related diseases we do not know much about, but I urge the Commission to say 'yes' to immediate drastic action to prevent the diseases we already are very familiar with today.
Madam President, Commissioner, ladies and gentlemen, many people are concerned about the impact of the environment on their health, and these are very specific concerns. It has now been adequately proven that fertility is decreasing and the number of miscarriages is rising as a result of environmental influences. It is becoming increasingly clear that people suffer from allergies. The number of children suffering from asthma and having to go through life with inhalers is on the up. The influence of tobacco smoke on the health of non-smokers has become abundantly clear to us all. The action plan thus fits into the scale approach which focuses on five key concepts: science, children, awareness, legal instruments and evaluation. I have to say, though, Commissioner, that when the action programme was presented, there was a great deal of disappointment and scepticism. Allow me to mention three points.
Firstly, there is the significant gap between the ambitions in the general strategy and the action plan itself.
Secondly, the action plan is not really an action plan, but rather a research plan, and one that will probably fail to actually reduce the disease burden that is caused by environmental pollution. As various Members have told the House, Commissioner, we do not need more research or studies; what we really do need, though, is action.
Thirdly, there are no concrete financial proposals from the Commission as to how all this is to be funded. Without funding, you cannot get the show on the road; that, Commissioner, is impossible and not feasible, that much we know. This leads to much scepticism, much concern, although fortunately there is satisfaction about Mrs Ries’ report and the report by the Committee on the Environment, Public Health and Food Safety. I should like to focus on two more points that we in the Group of the Greens/European Free Alliance would like to introduce by way of two amendments; we would like to emphasise that no targets have been proposed for the proposed actions, and that, out of the 13 actions, only three pertain to specific measures to reduce the disease burden.
Secondly, we would like to emphasise that there is no system of biomonitoring in place with a link to environmental medicine. I urge you, Commissioner, to take Parliament’s remarks into consideration and would be grateful if you turned your action plan into a real action plan that does credit to its name.
– Madam President, Commissioner, ladies and gentlemen, it was high time that account was taken of the direct impact which environmental factors may have on man. This is something that we oncologists know about and, unfortunately, frequently come up against.
Environmental pollution plays a huge part in the development of cancer, a disease which will attack one in three Europeans during their lifetime. Allow me to give you a prediction, Commissioner: at the rate at which cardiology, both interventional and surgical, is progressing today, do not be surprised if, in a few years' time, cancer becomes the primary cause of death in the Member States of the European Union. However, the prevention of cancer and other diseases is necessary and clearly more economical than their further treatment. I would like to emphasise here that smoking, against which Commissioner Kyprianou is campaigning, is the basic but not the only environmental factor which plays a huge part in the development of cancer. Unfortunately, the Commission confines itself in the REACH plan to pronouncements alone, while it delays the definition of legislative measures and special headings for their application with the excuse that more research is needed. As Mrs Ries also said, the plan is an evaluation plan rather than an action plan. There are numerous valid scientific studies on substances which are harmful to the environment and human health, which makes us wonder what interests the Commission is protecting: the interests of the European citizen or of the big industries? There is an urgent need for certain specific dangerous substances referred to in the report to be withdrawn from the European market, especially as safer alternatives are available. In this case, among other things, the supposed lack of information should not be put forward as an excuse for the lack of action. Similarly, it is absolutely necessary for resources to be found both for research, which naturally needs to be intensified, and for the prevention of diseases with an environmental cause.
Nowhere does the plan propose taking recourse to the precautionary principle. Nor does it stipulate where the money will come from. In addition, resources are needed for informing the public and professionals, with a view to cleaning up workplaces and indoor and outdoor spaces frequented by children from active and passive smoking, which the report provides for, as well as from other factors. I should like to emphasise here the vulnerable position of low-income social groups which, because of their economic and social position, are exposed to a disproportionate degree to environmental risks, such as workers in unhealthy professions.
I close with the hope that both the European Commission and the European Council will take serious account of the report by Mrs Ries, whom I congratulate on her work.
Madam President, if we are ill, health is our most desired object. If we are well, it is hopefully one of our most valued. In Ireland we have a saying that illustrates the priority we give to health. If someone fails an exam or dents his car bumper or something like that, we put the calamity in perspective by saying 'at least we have our health'. I want to congratulate Mrs Ries: she has not minced her words. The health of people, especially of children, is being put at risk in our countries in Europe and the health action plan in its present form is not equipped truly to protect us.
Mrs Ries has also strongly continued the important process of naming and shaming toxic chemicals and seeking their eradication. I would like to support her in this and, if anything, express the hope that we can soon add to the list more chemicals such as antimony, dioxins, and fluorosilic acid. I would like to mention that the last toxic chemical, fluorosilic acid, which is used to fluoridate water supplies in my country, has the invidious effect of making other toxic substances, such as lead, mercury and aluminium, exponentially more dangerous. It is a chemical usher that leeches these other poisons into the water and then transfers them to body tissue and bone.
I am glad that mercury, which is probably the most neurotoxic pollutant of them all, comes under scrutiny in Mrs Ries' report. I would also extend the awareness of the dangers of mercury to include the fact that it is used as a convenient industrial preservative that needs to be replaced. I am also especially concerned that the action plan should be improved to include truly efficient and responsive health monitoring systems. Another saying we have at home is 'at least no one died', but this is no longer true: people are dying.
Madam President, Commissioner, ladies and gentlemen, there is a proverb in my part of the world to the effect that the healthy have one hundred wishes, whereas the sick have only one – to become healthy. There is a great deal of wisdom in this proverb, and we must therefore support every effort made to maintain the health of society and the individuals within it. Yet without wishing to disparage the Commission’s efforts, this Action Plan is an investigation – and not only that, but an investigation for which the latest findings could unfortunately not be used – rather than an effective, detailed and far-reaching measure aimed at rectifying a situation that has been recognised as a problem.
Unlike many of the previous speakers, my aim is not to see the glass as half empty; I should like to see it as half full, and to congratulate you on your efforts. At the same time, however, I should like to encourage you to do more and to be more courageous in the conclusions you draw. By way of an illustration of the precautionary principle, I should like to cite the following example. The Italian Government recently banned smoking in virtually all indoor spaces in Italy, and a wave of indignation swept through the country; yet there can be no doubt that the ban has had a positive impact. If the EUR 1 billion spent today on growing tobacco were, gradually and in due course, to be reallocated to health, a courageous step could be taken towards improving it.
Thank you, Madam President. When the European Parliament through the report of Frédérique Ries sets out specific measures for implementing the programme of the common environmental and health policy for the period 2004-2010, we may be aware that these are areas in which the European Union is becoming a world leader. After all this is not just a free trade zone, it is also a political, economic and even social project. The fight against social exclusion is one of its key elements.
Following enlargement, environmental and health policies have acquired new frameworks. The European Union of 25 members is registering an increase in regional and social differences, something that is directly reflected in people’s quality of health. Counter to expectations, 55 million people are living in poverty. The most vulnerable groups are older people living alone, single mothers and the unemployed. The profiles of these groups, which are at risk as a result of exclusion and therefore also in terms of health, clearly illustrate how societies have developed, how production methods have changed and how economies work.
The new Member States are not a homogeneous whole, but certain indicators are similar, since they are the result of similar conditions in the transition period. There is an especially large gulf between the old and new Member States regarding the extent of funds invested in health care. I trust that by means of the common strategy it will gradually be possible to reverse the negative trends we are seeing at present. Like the environment, the health of the population is an interdepartmental issue. Less development means less health. Timely investments in health reduce the costs to the economy as a whole.
– Madam President, this plan proposes to implement actions through existing initiatives and programmes to which resources have already been allocated under the operational budgets of the services concerned, in particular the Public Health Programme and the Sixth Framework Programme for Research. Forgive me for being sceptical. It is inevitable that new initiatives will be required to move the action plan forward.
I would stress the importance of identifying gaps in knowledge and ensuring that any initiatives necessary to fill such gaps are well thought out and capable of delivering the required outcomes. These must be based on EU risk evaluation procedures and the opinions of relevant scientific committees, which also allow for peer review. The integrity of the legislation we adopt in this House continually and increasingly depends on scientific rigour, and I have increasing concerns about that.
All impact assessments must be attributable to their authors. They should not be merely the result of in-house navel gazing. The authors' names must be on every impact assessment, so that we know where they come from and whether we believe vested interests are involved.
In our Member States there is a need for much-improved coordination between public bodies carrying out activities related to food monitoring, drinking water monitoring, air quality monitoring, and so on. In relation to health impact assessment, it seems to be internationally accepted that the methodology is evolving rather than settled, and that there is considerable difficulty in establishing and collecting the statistical data needed scientifically to underpin health impact assessments.
We cannot protect people from themselves, nor should we legislate for all life's risks. We have to be frank about this. I would like to see a definition of public health. We continue to use that term across a swathe of legislation; it means different things in different countries. The Commission is talking about the health of the European public, not delivering public health services.
In conclusion, I would like the Commission to ban mass medication of the public water supply. From an ethical point of view, it can no longer be accepted by the EU institutions.
. Madam President, I wish to begin by thanking you all for your constructive remarks in both the report and during the debate today. The contribution of the European Parliament is very important. Through the close cooperation between Parliament and the Commission we will be able to provide the European Union with an effective and efficient way of addressing the possible consequences on human health of environmental concerns. I wish to comment briefly on your observations and try to answer your questions.
The gradual setting-up of an integrated environment and health information system, in which human bio-monitoring will play an essential role, is the added value of the Action Plan. It is a long-term and ambitious plan, but this will not prevent us from taking action. Indeed, many actions have already been taken on the major environment and health issues. Just to give you some examples, I wish to draw your attention to clean water and sanitation, which are dealt with through the Urban Waste Water Treatment Directive, the Drinking Water Directive and the Bathing Water Directive.
Respiratory diseases will be tackled even more through CAFE the Clean Air for Europe programme. Diseases related to chemical and physical stresses are already addressed through the legislation on pesticides and biocides. The new chemicals policy REACH will be an essential cornerstone in this area. We need to bear in mind how far we have come and ensure that we build on existing efforts rather than duplicate them.
There is already a great deal of legislative action forthcoming which will have an impact on the protection of human health. This relates in particular to the thematic strategies of REACH and CAFE. We must continue with our efforts before coming up with additional elements and it is for this reason that the environment and health strategy focuses on preparing the next generation of environmental legislation.
The environment and health strategy contained a specific focus on children and during the stakeholder consultation process to prepare the Action Plan, experts highlighted that concern. Firstly, that parental exposure should be included to cover the unborn child and, secondly, that we should look at adults in order to cover diseases caused by childhood exposure. For these reasons the Action Plan has widened the focus to include adults as well, taking into consideration the various categories of vulnerability.
The precautionary principle is at the core of environment policy and it will continue to be the cornerstone of our action. It will be applied according to the conditions set out in the relevant legislation. The Commission fully agrees with this line. I want to be extremely clear to avoid any possible misunderstanding. The Commission will not use this lack of information in the field of environment and health as an excuse for inaction.
Regarding the financial plan, we very much welcome Parliament's support in its role as budgetary authority for the funding to implement the Action Plan. We are constrained by the existing budgetary initiatives until 2006 and we will make the best use of all available funds.
We are currently making the case within the Commission for a very substantial increase in the amount of research funding devoted to environment and health. Parliament's request for funding of EUR 300 million for 2007-2010 provides us with extremely useful political support.
However, the Member States must also play a role. A European Union version of the United States' National Children's Study, which the Parliament has requested, would cost about EUR 100 million per year. This amounts to a massive increase of our current environment and health funding. We hope to provide as much support as possible at European Union level, but major commitment must also come from the Member States.
The Commission greatly values Parliament's cooperation and its constructive efforts in this area. In order to make the most of this the Commission will regularly inform the relevant parliamentary committee on the progress made in implementing the Action Plan.
Finally, I would like to underline that by 2007 we will have made significant progress in establishing the information system and we hope to have the first results of the effectiveness of cost efficiency measures to address health problems. At this point we will report back to Parliament in substantive terms on whether existing policies are working and what new policy initiatives will be required.
The debate is closed.
The vote will take place on Wednesday.
The next item is the report (A6-0016/2005) by Mr Grosch, on behalf of the Committee on Transport and Tourism, on driving licences.
. Madam President, ladies and gentlemen, on 21 October 2003, the Commission adopted a proposal for a directive on driving licences, which you will debate in a moment.
There are currently more than 110 different models of driving licences, some granting different rights, that are valid and in circulation in the Member States. In an open area in which freedom of movement of citizens is the rule, the consequences of this situation are clear. It is difficult to carry out checks on the licences, the public authorities have problems making sense of them, and citizens often have problems with their driving licences not being recognised. This situation is no longer acceptable.
The directive proposed by the Commission has three main objectives: protecting against fraud, freedom of movement and road safety. In terms of protection against fraud, the Commission proposes eliminating the paper model. From the date of application of the directive, the only Community model that can be used will be the plastic card. This will also help to reduce the number of models in circulation. The Member States will be able to insert a microchip into the driving licence that will, of course, only contain the information on the plastic card and will not be able to be used for other purposes. This will help to increase protection against fraud.
The Commission also proposes introducing a period of validity for the licence that is limited in time. This administrative period of validity, which will be ten years for car and motorcycle licences, will mean that each time it is renewed, the fraud protection elements can be updated and that a recent photo can appear on the document. This is the real way to avoid a similar situation to the one we have now.
The introduction of the limited period of validity will enable us to remove the final obstacle to free movement in this area. Citizens who settle in another Member State will therefore no longer be faced with validity periods that vary from one Member State to another. This is the element that, along with the harmonisation of the licence model, will enable us to remove obstacles to free movement.
The Commission’s proposal also aims to improve road safety. For this purpose, the Commission proposes introducing a new category of driving licence for mopeds. Moped drivers are the youngest people on the road driving motor vehicles. They are also particularly vulnerable, as all the statistics show, as they have a proportionally much higher involvement in accidents than other road users. The Commission also proposes regulating access to driving the most powerful motorbikes on a progressive basis, doing the same for HGVs and the most powerful coaches, harmonising the frequency of medical examinations for professional drivers and introducing minimum requirements for initial qualification and continuous training for driving licence examiners.
Madam President, ladies and gentlemen, here is an ambitious proposal for improving road safety, ensuring freedom of movement and combating driving licence fraud. It will have a clear impact on many citizens for whom a driving licence is a guarantee of mobility and freedom of movement and an identification document for everyday life.
.  Madam President, Commissioner, ladies and gentlemen, I should like to start by thanking all those involved – not only the Commission and Parliament’s administration, but also my fellow Members. Over the past few months, work on the directive on driving licences has been marked by a desire to achieve coherence and to engage in extensive dialogue. The reason for this is that the varying opinions that have emerged on this issue have resulted from differences in outlook between the individual countries, rather than from party politics.
This is why, Commissioner, I wish to thank the Commission for its clear advice, as well as everyone who has worked very hard on this subject.
While seeking consensus and coherence, we also considered it important that this whole instrument should be of public benefit, affecting as it does, after all, almost two thirds of the adult population of Europe. This is precisely why we chose to go a little further: instead of 111 driving licences plus a European model, the proposal tabled by the Committee on Transport and Tourism envisages a reduction to one single European driving licence within a reasonable time frame of about ten or twenty years.
This naturally has a certain symbolic value, but it also offers the advantage of simplifying roadside checks; simplified checks, of course, are consistent with the fight against crime and fraud – and we are all familiar with the problem of licence tourism in Europe; the Internet is full of pages devoted to it, which is why this is a matter for the Member States too. The point is that, if we have a single driving licence and can therefore simplify and centralise data in the Member States, and if the latter are also willing to cooperate in exchanging these data, this will surely go some way towards curbing fraud and improving mobility in Europe.
The public also gain added value from legal certainty. Far from wishing to encroach upon acquired rights, we seek to reinforce them. We also want to ensure that those who drive for a living do not lose their rights when they move home, for example, as we have seen from some of the complaints lodged with the Commission. The proposal would also benefit people who travel from one country to another as tourists and who would like their rights to be recognised wherever they go.
We have also opted to refrain from any age discrimination and have therefore left it up to the Member States to introduce medical or other purely preventive tests as they see fit. I firmly believe, however, that the rules already established in several countries will spread to others.
Another benefit is increased road safety; in this respect, the draft directive follows the Commission line in its reliance on basic training. Basic training is the fundamental element, but it does not interfere in any way with systems of advanced training. In this respect we have sought consistency with the Directive on the initial qualification and periodic training of drivers of certain road vehicles for the carriage of goods or passengers, be it for bus drivers or for HGV drivers.
Another example is our solution to the problem of campers and caravans, which lies in appropriate training rather than the introduction of a complex B+E licence; in this way, we take due account of tourism, which plays an important part, as we all know, in the development of the European economy.
A step-up approach with regard to motorcyclists is also a feature of the underlying philosophy, and in your introduction, Mr Vice-President, you referred to the universally recognised fact that more efforts can and must be made in this direction. There are still more than 40 000 deaths on our roads, and while the number of deaths in car accidents is falling, the same cannot be said, regrettably, for motorcycle accidents, which continue to claim an alarmingly high number of lives.
This is why we have adopted the step-up approach, but we do not intend to base this on theory tests. We have opted for training, and accordingly we intend to enable those Member States which prefer to set a younger minimum age to guarantee legal certainty in this respect for their citizens, but their systems would have to be graduated as prescribed in the draft directive. We do not wish to challenge the traditions of a number of countries in this domain, traditions rooted in factors such as mobility requirements and economic conditions, but we do wish to pursue a general strategy based on a European average age and a system of progressive training.
There are equivalence problems, and these will not go away. What we have done is to launch an initial attempt to cover three- and four-wheeled vehicles too, but we are also aware that the inherent problems cannot be resolved overnight. For my own part, I still believe that it would be ill-advised to cover cars and motorcycles with the same licence, because they require two very different sets of driving skills, even though it might be a means of improving mutual understanding between motorists and motorcyclists.
To sum up, then: simplification, legal certainty, road safety and the suppression of fraud are the main elements we sought to emphasise in our proposal. Finally, let me reiterate my thanks to all my fellow Members for their great goodwill and cooperation over the past few months.
Madam President, Mr Vice-President of the Commission, ladies and gentlemen, the Group of the European People’s Party (Christian Democrats) and European Democrats wishes to congratulate the rapporteur, Mr Grosch, on his excellent report on the Commission’s proposal for a third Directive on driving licences. He has presented detailed proposals for improvements relating to the future introduction of a uniform European driving licence and, most importantly, has drawn up people-friendly provisions, such as those dealing with caravans and campers. He has also tabled clear proposals for improvements in the realm of so-called driving-licence tourism. The cause of road safety is not served by allowing someone whose licence has been revoked with good reason to obtain a new one immediately in a neighbouring country. In this respect, Mr Grosch has made an excellent job of fleshing out the principle of eliminating licence tourism.
There are, however, two points in the report which my group rejects. Like the Commission, Mr Vice-President, we oppose the compulsory exchange of existing driving licences. Road safety is not improved in any way by making people go to a public authority, have a new photograph taken and be issued with a new licence document. At best, such an arrangement facilitates police checks, but it does nothing to improve road safety. If the benefit of simpler police checks is compared with the trouble and inconvenience to which drivers would be put – tens of thousands of them, if not more, who will never drive in another EU country would still be required to obtain a new licence – the inconvenience outweighs any benefits, and my group joins the Commission in opposing such a provision.
The second point we reject in the report relates to the compulsory limitation of the validity of licence documents. This does nothing to enhance road safety either. It only means that people have to go to the authorities, have a new photograph taken and be issued with a new licence document, even though, as the rapporteur rightly recognises, the authorisation resulting from the original driving test remains valid.
I ask you, ladies and gentlemen, to help us by supporting our position for the sake of the people of Europe. We do not want the compulsory exchange of driving licences, and we do not want any limitation of their validity.
Madam President, Commissioner, firstly, I wish to thank Mr Grosch for his excellent cooperation and his very constructive method of working on the process of producing the committee’s proposal. All the political groups participated, and we are grateful for their having done so.
It is a matter, in this case, of shuttling between traditions and differences in the various Member States, but without losing sight of the objective, namely that of increasing people’s mobility in the EU and promoting road safety. It is now a question of embarking upon the long road towards a driving licence for the whole of the EU. This will take many years, but it is important for old driving licences to be replaced. The reason for this is the need to put a stop to driving licence tourism whereby driving licences are lost and new ones bought. We now have 110 varieties of licence, and the police cannot check whether a driving licence that might be confiscated, or one that they see, is genuine.
In Sweden, a situation existed a few years ago in which you could go into a back-street printer’s and buy a driving licence from your old country of origin and then go to the relevant Swedish authority and exchange the licence for a Swedish one. That is unacceptable, and we cannot have such a situation. I therefore think that the Council of Ministers needs to approve the replacement of old driving licences. It will take 60 years before we have an acceptable situation if we have to comply with the proposal by the Group of the European People’s Party (Christian Democrats) and European Democrats. That is not to be tolerated. Change is vitally important for us as fellow road users, for we too are out and about on the roads and we want to know that the driving licences that exist are genuine. Where doctors or pilots are concerned, we should never accept a situation in which we did not know whether their papers and knowledge were genuine.
The Socialist Group in the European Parliament supports the greater part of the committee’s proposal. We do not think that endless doctors’ examinations of healthy drivers, as proposed by the Commission, are a good idea. Europe’s doctors must be used to treat people who are ill and for work in the health sphere, not for checking up on every driver. It is of course self-evident that doctors’ examinations and sight tests should be required when driving licences are issued.
Where mopeds and motorcycles are concerned, we in the PSE Group wish to encourage training and tests in a situation where drivers begin with mopeds and then advance through the classes of driving licence. We also want the Member States to be able to introduce rules concerning people’s having direct access, within those Member States, to heavy motorcycles when they reach the age of 21. National exemptions are accepted for cars and mopeds, and we therefore believe that this should also be the case for motorcycles. Where caravans and motorised campers are concerned, we share Mr Grosch’s position.
Finally, the development we anticipate is one in which more and more cars are equipped with safety devices such as alcohol locks and reminders to drivers to fasten their seat belts and switch their lights on. This is encouraged by the European Commission and by safety organisations. We must, therefore, also help produce a basic document entitling people to drive vehicles: a driving licence that is genuine, reliable and up-to-date.
.  Madam President, Commissioner, I have to congratulate the rapporteur, whose task was incredibly difficult and who was dealing with something that affects nearly all citizens but was at the same time very technical, with many details and large differences between Member States. His task was made all the more difficult because, although everyone may accept the principles and agree that the system should be simplified and better monitored and such like, no one is actually prepared to give up national differences. We use each other’s roads more and more, which means that we must trust each other to a greater extent in the documents we issue to drivers, but the issuing of those documents is still considered a kind of strategic, almost military secret within every Member State, where the seals must therefore be closely guarded. I think, Mr Grosch, that this must make your assignment all the more difficult, and it has not made our job any easier either.
My group agrees on the evident need for the introduction of a European model, and we believe that this should be done as quickly as possible, with regular administrative updates. We are, however, opposed to the introduction of additional tests. They are administrative updates, after all, and it would not be fair on the elderly. Besides, the statistics do not bear out the need for them.
There is no evidence anywhere to suggest that the elderly are particularly unsafe drivers. Moreover, we should not make it more difficult for them to drive cars, which are, for very many older people, simply a lifeline. The same must apply to those in poor health. Ideally, the decision to drive a car or not should be a joint decision taken by a patient and his GP, with the GP judging in good conscience whether or not that person is still able to drive a car, and the patient should respect that decision.
I think that the principle we need to adhere to is not to draft European rules that are too detailed, to impose general principles as is the case in your report and take the decision as close to the citizen as possible. The Committee of European Experts can continue and do their work by all means, but I think that the work should ideally be done as closely to the public as possible.
Our group has tabled a few amendments to bring driving licences for mopeds and motorcycles into line with the tradition in the Member States and not to be too restrictive in this. We support the general thrust of Mr Grosch’s report, which we see, at any rate, as a major step forward. We are moving towards better scope for control within the European Union. In time, we will explain to the citizens that they have licences allowing them to drive a car or motorcycle, or such like, across the entire Union. In the Union, we will be able to rely on the tests set in the different Member States. Therefore, we have certainty that anyone who is given such a licence is a good driver of a moped, a motorcycle, a car or a lorry. I think that the public will come to realise that the European Union also serves very concrete purposes. I think that your report is a step in the right direction, and for that I should like to thank you.
Madam President, I should firstly like to thank Mr Grosch for a really constructive piece of work and to congratulate him on this. We have listened to each other, and I think we are now in a situation in which it is also apparent that arguments have played a helpful role. I think that some sterling work has been done, and I also think it splendid that Mr Grosch has shifted attention away from some rather abstract fight against terrorism, or whatever it was to begin with, to the issue of road safety and of the real terror we have in Europe whereby the number of people killed and maimed on our roads is equivalent to the number of casualties that would occur if one jumbo jet per week were to crash, killing everyone on board. It is really important that we get something done about this, and a prior condition – or one of the prior conditions – for getting something done is, of course, that we have driving licences that can be checked up on and that are recognised throughout Europe.
I think it excellent that we have not subjected our elderly people to more tests. It is good that, in this House too, we recognised that most of them are, of course, outstanding motorists who compensate for their reduced reaction times by driving carefully. If only fit and healthy people would put careful driving before over-confidence.
There was one point we found it very difficult to understand. There are countries – and I do not believe that the whole of the Group of the European People’s Party (Christian Democrats) and European Democrats fall into this camp – that apparently attach inordinate value to their driving licences. I think they should take a much more relaxed attitude to their old driving licences instead of cherishing them as if they were things that cannot be exchanged. In that way, we should obtain a driving licence we can use in the rest of Europe. There is no sign of driving licences being exchanged. We tried it in Denmark, and it worked. The world did not come to an end.
.   Madam President, ladies and gentlemen, I should like to congratulate Mr Grosch on his work, which I believe will continue to pay dividends for a long time to come. At the same time, however, there is another point I should like to make. This House frequently favours unnecessary regulations and a surplus of details, thus making issues that are simple and obvious needlessly complex. One of the reasons for this may well be that the European Parliament is an EU institution.
Many European countries, including my country, Poland, already issue perfectly good driving licences equipped with a great many security features, and paper driving licences are in any case being gradually replaced. Training for learner drivers is also constantly improving, and countries are learning a great deal from each other. This is why I am concerned to hear that many citizens in EU Member States will have to undergo the ordeal of exchanging their driving licence yet again. In my opinion the inclusion of microchips and the frequent exchange of driving licences as proposed by Mr Grosch entails unnecessary expense. It would also be a waste of time for the citizens, who would prefer to do anything else rather than stand in a queue waiting for a licence to be issued.
Finally, I should like to point out that, in my view, official restrictions that determine whether foreigners may apply for and be issued with driving licences are incompatible with the principle of the free movement of persons. A distinction should be made between those who have committed an offence in their own country and are attempting to acquire a new driving licence in another country, and those who live in border regions and prefer to choose a better and cheaper driving school on the other side of the border.
.  Madam President, ladies and gentlemen, I would also like to begin my speech by thanking Mr Grosch for his fine leadership of this project under difficult circumstances. As a representative of a new Member State, this situation with driving licences actually came as a big surprise to me since in Latvia, my country, we started issuing plastic licences of the size of a credit card two years after regaining independence. Speaking personally, ten years of using my first plastic licence have already expired, and I replaced it last year with a new one displaying the European Union symbol. Because of this it is relatively difficult for me to understand why the representatives of some states find it politically impossible to say that paper licences should be replaced with plastic licences. If Latvia was able to do this then in my view other states can do it too. And if we have a common internal market and free movement of the labour force, it is difficult to understand why we cannot adopt a unified system for obtaining driving licences, health requirements and similar matters, since any European Union driver may cause problematic traffic situations in any other European Union state. It also seems to me that on the issue of microchips and their use, both the Commission and Parliament could have been stricter and could have retained an obligation to introduce them in the foreseeable future. I very much hope that tomorrow we will vote in favour of this commendable draft directive at first reading.
Madam President, ladies and gentlemen, we are debating in plenary an issue on which much time has been spent by the Committee on Transport and Tourism and the rapporteur, Mr Grosch, whom I thank for his diligent and timely report, with which I am largely, although not wholly, in agreement.
Mr Sterckx stated that we all agreed with the aim of having a single EU format, although some differences undoubtedly exist. He was referring, in particular, to administrative renewal of licences for the elderly. In my view, this is an area which, in general, requires greater attention. By way of example: I fly a totally harmless machine, one which does not even have an engine. I believe that in the event of an accident, the only victim would be myself and, at most, one other person. Despite that, I am required, in Italy, to take out compulsory insurance, undergo a medical examination every two years and submit to a raft of administrative and other requirements which, frankly, appear excessive when compared to the level of danger to society represented by a motor vehicle which, in the event of an accident, can cause carnage. Accordingly, we have to be very careful.
The issue is, therefore, to harmonise an area with significant consequences on the lives of citizens and with obvious social implications for motorists’ behaviour. Thus, we need to harmonise not only a document – it is not just a question of switching from a paper licence to a plastic one – but also people’s performance at the wheel. To this end, we need to ensure that police are able to identify with certainty a driver who may be infringing the Highway Code.
I should also like to mention particularly the amendments submitted jointly with some fellow Members concerning the introduction of the AM licence for mopeds. I believe we should be grateful to users of 2-wheeled means of transport because, particularly in countries in southern Europe, they contribute to resolving serious traffic problems, help our environment and improve the quality of life in towns and cities, particularly those with an older, more traditional urban fabric.
All dangerous behaviour must be punished and prevented, and there is no shortage of ways of achieving this. However, penalising two-wheeled traffic, which this directive does in part, will, in my view, damage not only our economies but also the quality of life in general.
– I should like to begin by congratulating Mr Grosch on his report and by saying that my main concern in this debate on the future adoption of a European driving licence is that a good idea should not be spoiled by excessive regulation leading to more obligations and obstacles for drivers in the EU.
The idea is a good one. Given that European citizens are enjoying increasing freedom of movement, it is necessary to harmonise basic rules intended to foster safety on the roads, to prevent fraud due to the improper use of false licences and to prevent drivers who have been penalised in one country from easily obtaining a new licence in another.
Presented in this way, this is a simple message, which will be easily understood by those it is intended for and will be heeded by the public without any difficulty.
The problem arises when a good idea, an obviously welcome political initiative, is undermined by the temptation to regulate. What we must avoid, when it comes to beneficial measures such as this one, is an increase in regulatory and bureaucratic constraints and in financial costs for EU drivers, when such steps are always debatable. We must also ensure that no national limitations are created for those learning to ride other vehicles, such as motorcycles. Otherwise, the subsidiarity principle – and respect for practices that have been legitimately established by the authorities in the Member States – will not be duly taken into account. This would then result, in one way or another, in obstacles – sometimes imperceptible ones – being in the way of all European citizens seeking to enjoy their right to drive, regardless of all of the statements to the contrary that we shall all no doubt make.
These were the underlying reasons why I supported a range of amendments to the report before us, all of which were drawn up with the aim of making life easier for the public and for the various road sector operators and, at the same time, with the aim of promoting safer road transport. I shall conclude by saying that the most significant of the four European freedoms is freedom of movement.
Madam President, I am pleased that you are chairing this sitting, because I know that you are a very careful and safe driver and that you are greatly interested in the whole question of road safety.
It is a regrettable fact that skulduggery, cheating and forgery take place in the EU in connection with driving licences. These activities are made easier by the 110 different licence models that are currently in use in the European Union, and let us be honest: we need look no further for an example than Germany, where many drivers still have the collector’s item we call the grey rag; some of these have even paid the occasional visit to a washing machine. The limp grey card with its youthful photograph may be a cherished memento in the eyes of its owner, but it is certainly an inadequate form of identification for roadside checks.
As you know, I started my working life as a police officer; what is a poor policeman in Palermo, Bordeaux or Madrid to do when he stops a vehicle and is shown a tatty piece of scrap paper that is no longer of any use to anyone? If we expect young people to be issued with a plastic-card driving licence today, it is absolutely reasonable to expect other people to exchange their droopy old paper documents within the lengthy transition period that the rapporteur’s very sound proposal prescribes.
Let me say to Mr Jarzembowski that to call this compulsory exchange in German is a very emotive thing to do, for the term is associated with the dictatorial regime in the German Democratic Republic, which compelled visitors entering the country to exchange deutschmarks for East German currency. We have to mind our terminology when we discuss European rules; a little care will keep the communication process on an objective level.
As I said, the rapporteur has presented a very good proposal, and for that I thank him.
My final point has already been mentioned. We must put an end once and for all to driving-licence tourism. If a person has his or her licence withdrawn in Germany today and does not pass the subsequent medical and psychological test, known colloquially in Germany as the idiots’ test, that person can go to the Czech Republic or elsewhere and obtain a new driving licence at little cost by pulling a residence trick. This situation cannot go on indefinitely here in Europe. We want to put an end to it with this directive, which is why I hope that, in tomorrow’s vote, Mr Grosch will be given a large majority, including the backing of the Group of the European People’s Party (Christian Democrats) and European Democrats.
– Madam President, Commissioner, ladies and gentlemen, I have already welcomed the Commission’s initiative and Mr Grosch’s report aiming at harmonising the rules regarding driving licences, and I welcome them again. We agree on the objectives of preventing licence fraud and above all of implementing a measure that will facilitate free movement for the citizens of the Union and contribute to improved road safety.
Nowadays, it is very easy for Europeans to move around and to share Europe’s roads. It is no longer acceptable to conceive of Europeans who have been granted their driving licences under different rules, having fulfilled very different requirements, driving on the same roads. This is a classic case where the principle of subsidiarity is substantially inapplicable. I am referring in particular to the roads in my country, Italy, throughout the summer.
We cannot have rules that are applied in different ways just because they apply to different individuals and contexts. The Europe of motorists and of road haulage is today one of the most successfully integrated aspects of Europe, and it requires harmonised, if not uniform measures.
In relation to road safety and the target that the Union has set itself of halving the number of road accident deaths by 2010, if the driving licence issuing and renewal system were to contribute even just minimally to improving people’s driving knowledge and skills and to keeping a check on drivers’ mental and physical conditions, if it were even to make the tiniest contribution to improving road safety in Europe, it would definitely be welcome.
It is for that reason – and certainly not for love of pointless red tape – that we should emphasise and support the idea of making the new licences subject to regular renewal and calling for existing ones to be gradually replaced as well; it is for that reason that we should agree on the idea of combining compulsory training with equally compulsory testing to ensure that driving skills are acquired and maintained; and it is for that reason that we should agree on the idea of making the issuing and renewal of licences subject to checks that potential drivers meet minimum standards of mental and physical health.
While common sense demands that we should be moving towards uniform rules in all such areas, one area where differences could possibly be allowed on the basis of subsidiarity might be motorcycle licences, which are issued in varying numbers in the various countries of the Union. In that respect, I believe it should be noted that in some countries people are allowed access to small motorcycles at a younger age than in others. That factor helps to improve people’s mobility in historic city centres and may favour the development of a system of progressive access to increasingly powerful motorcycles, which is one of the most valuable aspects of the directive in question.
That is why I think that we could also let category B licences be equivalent to category AM licences, so that car drivers could always ride motorcycles as well in major historic city centres.
Madam President, ladies and gentlemen, let me also begin my speech by thanking Mr Grosch once again, in particular for the well-balanced nature of his proposals with regard to the prescribed amount of regulation, because this provided a platform from which we were able to reach a very broad consensus on many points.
I find it hard, on the other hand, to understand the attitude of the conservatives or that of Mr Jarzembowski, who wants to burden the changeover to a European driving licence with a transition period of seventy years. I ask you! If we were talking about a rule concerning the single market, a transition period in excess of ten years would not be contemplated for a single minute. In this matter we are seeing far too many signs of movement towards a rather cheap form of populism.
There is, however, another point I should like to add. We should bear in mind that basic and advanced training will have to be a central and important objective.
Madam President, when people have acquired the right to drive a motor vehicle, they should, normally speaking, retain that right for as long as there are no physical or legal objections to them doing so. I do not think that this House is in any doubt about that.
What we do question is the form in which the citizens are faced with this, more specifically, the standards for acquiring and retaining that right in the form of driving licences. In addition, driving licences often function as a form of identification, which means that verification aspects are important. I take the view that we should be very careful about establishing someone’s identity, certainly in the case of unknown people. The improper use of ID does not always prove conducive to a sustainable society. That is why it is vital that ID cards should be up-to-date, both visually and technologically speaking.
In my view, driving ability can considerably contribute to reducing the number of road victims. Since reduction starts with prevention, it is of vital importance for drivers, both physically and mentally, to be able to take part in traffic effectively. It is quite acceptable for this to be subjected to requirements, for all drivers. These requirements should guarantee the holders’ capability. Mr Grosch’ report puts my mind at ease on that score, and for that I am grateful.
Madam President, if the Germans have a problem with their driving licences, what is to stop the German Government from sorting it out? Equally, if we are talking about road safety, what is to stop the Portuguese and Italian Governments from improving road safety on their roads? We in the UK have some of the most crowded and some of the safest roads anywhere in western Europe. Yet we are now faced with the prospect of harmonising driving licences, and this report makes clear that harmonising penalties for driving offences cannot be far behind.
When you look at the disgraceful treatment of legitimate tourists in Greece on a plane-spotting holiday, we now know just what pan-European Union justice can mean! That affected only a few unfortunate individuals, but almost everyone in Britain drives a car. If national courts are given powers to impose penalties on drivers' licences issued in other countries, the prospect of a Greek court banning, or attempting to ban, a British driver from driving in Britain will cause a row the like of which even you have not yet experienced from Britain!
Ladies and gentlemen, as you know, we have to hold Question Time now. I must therefore adjourn the debate at this point. It will be resumed this evening at 9.00 p.m.
The next item is questions to the Commission (B6-0009/2005).
We shall take a number of questions to the Commission.
The services covered by the Commission's proposal for a directive on the harmonisation of services in the internal market include construction, technical and architectural services, and audiovisual services which are not covered by the multiannual Community audiovisual programme.
Given the importance of the country of origin in cases where cross-border services are provided without the provider being established in the Member State where the service is performed, and the directive's objective of establishing an open internal market and enforcing the principle of non-discrimination, can technical, architectural and construction companies provide services or take part in public works contracts in the country of establishment when they might also participate as shareholders in companies providing audiovisual services in the country of origin, which is not a reason for excluding them from providing services in the private sector?
. I wish to say at the outset that this is really a question on public procurement and not on the Services Directive.
The first point to note is that, as regards the participation in procedures for the award of public works contracts, it is not contrary to Community law that technical, architectural or construction companies holding shares in other companies which provide audiovisual services in one Member State, including the Member States of establishment, participate in such procedures in any of the Member States, including the one in which they are established.
Under Community public procurement law, there is an exhaustive list of criteria to exclude companies from public procurement contracts. Examples of these are when a company is being wound up, when its managers have been involved in proven misconduct, or when tax or social security obligations have not been fulfilled. Member States may not add criteria to this list. As regards the proposed directive on services, the Commission can confirm that all these services fall within its scope.
It is the case that certain Member States impose restrictions on multi-disciplinary activities that may restrict either the freedom of establishment or the cross-border provision of services. In order to deal with these kinds of potential barriers, Article 30 of the proposal stipulates that Member States shall ensure that providers are not made subject to requirements which oblige them to exercise a given activity exclusively, or in a manner which restricts the exercise of different activities either jointly or in partnership.
However, exceptions are made for regulated professions and providers of certification, accreditation, technical monitoring, and test or trial services. For activities where multidisciplinary activities are authorised, Member States shall ensure that conflicts of interest and incompatibilities between certain activities are prevented, that independence and impartiality – when required – are secured, and that rules on professional ethics and conduct for different activities are compatible. These requirements will be subject to mutual evaluation by the Member States and the Commission.
– Mr President, I should like to thank the Commissioner for the clear answer he has given to the question which I raised and to add that the restrictions imposed under Greek legislation on the basis of the basic shareholder will not only hit construction companies, as stated in my question; all economic service sectors, wherever they move and are proposed, will be affected by the Services Directive on the part of the Commission, such as food, advertising companies, the tourist industry, architectural firms, private individuals and companies. I therefore consider that the adjustment needs to be made in this direction. Thank you very much.
. I thank the honourable Member for her addition. What is in the Services Directive does not change in any way the problem to which the honourable Member has alluded, and the Commission is indeed aware of the relevant legal framework in Greece. The Commission is in contact with the authorities there and is currently examining the whole situation.
On the EU internal market, there is unequal treatment of Polish companies and workers, who encounter unjustified barriers in carrying out their activities. Does the Commission know of examples of discrimination or of regulations which contravene the treaties (the Treaty of Accession, Annex XII, Freedom of movement for persons, paragraph 13, and in particular the transitional regulations on the freedom of movement of persons) found in the national laws of the EU Member States of Austria, the Netherlands and Italy, which allow such practices, or is it aware of any breaches by Germany of Article 49, first paragraph, of the Treaty establishing the European Community and Article 1 of Directive 96/71/EC(1) relating to the posting of temporary workers through temporary employment agencies? What steps has the Commission taken or does it intend to take to address these?
. As far as the freedom to provide services is concerned, the Commission has been made aware of problems encountered by companies from the new Member States who post their workers to the Netherlands. A number of complaints have been received. The Commission is presently looking into the matter to ensure that the freedom to provide services as provided for under Article 49 of the Treaty is respected and any unjustified obstacles are removed.
The Commission is not aware of instances in which Polish firms operating in Italy, Germany or other Member States may have been discriminated against. No such complaints have been lodged with the Commission. However, the Commission is in the process of writing to the relevant Member States to request further information to establish whether breaches of EU rules may have taken place. In light of the information provided, the Commission will assess the situation in each Member State and decide upon the appropriate steps.
( Many thanks, Mr President, thank you, Commissioner. I should like to inform the Commissioner that according to the reports to which Poland has access, which include government reports, three EU Member States still have in place legislation that makes no allowance for enlargement of the EU that took place on 1 May 2004. Under this legislation, rules that were in force before that date continue to be applied to entrepreneurs from the new Member States. At the same time, seven other Member States employ practices that do not comply with principles such as the free movement of persons and services and the freedom of establishment on the common EU market for companies from the new Member States, including Poland. I would be more than happy to provide the Commissioner with relevant examples. I thank you.
. EU citizens and businesses must have confidence in the EU's legal framework if they are to maintain a positive view of the Community. The free movement provisions of the Treaty are fundamental to the EU and are amongst the major benefits of EU membership. Accordingly, the Commission places the highest priority on maintaining the integrity of the internal market and carefully investigates all complaints in exactly the same way, irrespective of where they come from or which Member State they concern.
The Commission is aware of the fact that some Member States have adopted national measures that do not conform with the transitional provisions relating to the free movement of workers under the Accession Treaty. The Commission is looking into these matters and will contact the Member States concerned in accordance with its role as guardian of the Treaties.
In the light of the question from our Polish colleague, I would like to ask Commissioner McCreevy whether he would agree with me that this is exactly the sort of problem that will be fully addressed by the proposal for a directive on the internal market for services. Perhaps he could take the opportunity to confirm something I read in an independent report this week: this directive will apparently reduce prices, raise output across the European Union, create 600 000 new jobs and increase the trade in services. Will the Commissioner therefore finally confirm his unequivocal support for this directive and his willingness to work with us in Parliament for its speedy and smooth transition?
. It is undoubtedly correct that any impulsion that could be given to the area of services in the EU would have a major economic impact. As Members are aware, approximately 70% of the Union's GDP comes from services. Therefore, any way of giving a major boost to this particular area would have a major impact in terms of jobs. The Services Directive is an attempt to open up this particular area and to achieve that major economic impact.
I am aware of the various studies carried out on the number of jobs that could be created. However, as the Member is also very much aware, the draft services directive has provoked a considerable amount of discussion within Member States and in all areas throughout the EU. As the Member is further aware, I am working with MEPs and I hope we can ensure that, when the Services Directive passes through its various processes, it will have a very positive economic impact, having taken on board the legitimate concerns of parliamentarians and others.
Mr President, Commissioner, ladies and gentlemen, the gist of my question is whether the Directive on the posting of workers actually applies to temp agencies which send clients on job placements or whether there is a danger here that sham contracts or contracts designed to circumvent obligations might be used in the future.
. The position that was agreed when the accession countries were joining must be adhered to. If some Member States are invoking other procedures which do not conform with the accession provisions, then the Commission will follow these up and action will be taken.
It is true that some Member States negotiated special provisions and if they are operating in accordance with those, there will be no difficulties but if others are not, action has to be taken.
PET (plastic) bottles are made from 'preforms'. In the European Union, a general import duty rate of 6.5% applies to such preforms. The EU grants certain countries, such as Ukraine, a preferential rate of 0% if a certificate of origin (Form A) can be produced for the preforms. In the case of Ukraine, the form means that the preforms have been made from material originating in Ukraine or at least elsewhere in Europe.
I have established that preforms are currently being imported into the European Union from Ukraine under cover of Form A (certificate of origin) at implausibly low prices, bearing in mind current European commodity prices. This must therefore involve dumping and/or fraud in the completion of the certificates of origin (material from Asia being used) in order to evade import duty, to the detriment of other suppliers. Is the Commission aware of this? Will it investigate the matter and take the necessary action? Will it raise the matter with the Ukraine authorities and, if appropriate, refer it to OLAF?
. The information in the question could refer to at least three different possible problems, each of which has to be addressed differently. If there is circumvention via Ukraine of anti-dumping and/or anti-subsidy measures imposed in a number of third countries – such as Australia, China, India, Indonesia, Korea, Malaysia and several others – then Community producers should lodge a request to initiate anti-circumvention investigations in line with the relevant provisions of the basic anti-dumping and anti-subsidy regulations.
If the product is of Ukrainian origin and is imported into the Community market at dumped prices thus causing injury to Community producers, the latter are encouraged to lodge a request for the initiation of a new anti-dumping investigation in line with the relevant provisions of the basic anti-dumping regulations.
The Commission's trade defence services are at the disposal of producers to explain the relevant requirements and procedures for anti-dumping measures to be exposed.
If it is a case of the falsification of certificates of origin, the customs authorities and the EU anti-fraud service – OLAF – should be called upon to act. OLAF's responsibility to protect the financial interests of the European Community include the investigation of irregularities and illegal trade in the framework of existing Community legislation. That would include any irregularities identified in the Community's anti-dumping and anti-subsidy legislation. I want to add that no investigations are ongoing in this field for the time being and OLAF does not have any records on this situation. However, OLAF has good working relations with the Ukrainian customs authorities.
In conclusion, I should like to reiterate that the Commission is grateful for the information provided by the honourable Member and it will examine any relevant information provided by European industry. On the basis of that information, it will take appropriate action.
Thank you, Mr President and thank you, Commissioner, for the very extensive response. Since submitting this question, I have indeed received confirmation from various quarters that this is fairly systematic practice to such an extent that European manufacturers of PET bottles suffer huge losses as a result. It does therefore seem important to me that the Commission should ask OLAF to launch an inquiry. I can, moreover, inform the Commissioner that the European manufacturers, in line with procedures, have submitted a request to review anti-dumping legislation. My question is therefore very specific, Commissioner. Are you, given the seriousness of the situation and the implications this may have for our industry, prepared to follow this up promptly?
As the honourable Member knows, that comes under Commissioner Mandelson's portfolio, so I cannot give a detailed answer to the supplementary question. However, I can promise that I will duly inform my colleague and, if he thinks it appropriate, then he will certainly start an investigation into the matter.
As the author is not present, Question 44 will not be taken.
What measures does the Commission intend to take to promote the further development of the trans-European high-speed rail link from Paris via Strasbourg to Munich and Budapest?
. I would like to respond in the following way to this first question regarding the implementation of the trans-European high-speed rail link. I would like to answer Mr Posselt as follows. The Paris-Strasbourg-Munich-Budapest trans-European rail link is one of the thirty priority projects of the trans-European network decided upon by the European Parliament and the Council on 29 April 2004. In fact, it is priority project no 4 (Eastern high-speed rail link) and no 17 (Paris-Strasbourg-Stuttgart-Vienna-Brastislava rail link). Some of the common interest projects on this line are at an advanced stage of preparation or implementation, in particular the Eastern high-speed train between Vaires and Baudrecourt, and the improvement of the Danube rail link between Salzburg and Vienna. Others, however, in particular the cross-border sections between Member States (France and Germany, Germany and Austria) are experiencing considerable delays, particularly for financial reasons.
Mr President, in order to better coordinate the efforts of the different national and regional, public and private partners involved in this project, the Commission intends to appoint a European coordinator. I dare to hope that I myself will be able to propose the nomination of this coordinator to the Commission very soon. For some years the Commission has already been making significant contributions to the funding of these projects. EUR 315 million have been allocated to the project on the trans-European link in Germany and Austria, under the budget heading for trans-European transport networks, an additional EUR 66 million are planned for 2005 and 2006 and, for the 2007-2013 period, the Commission has proposed raising the budget for the trans-European transport network to EUR 20 million.
Obviously, Mr President, the adoption of this proposal at budget level is the very minimum requirement in order to be able to speed up a project such as the trans-European rail link. I fervently hope that the financial perspectives as proposed by the Commission will be approved by our Member States.
Mr President, let me begin by saying that I am glad the Commissioner has answered the question so explicitly and intends to have a coordinator appointed. This, I believe, is important, because this major link, which could subsequently be extended to Prague and other cities, would otherwise remain a mere pipe dream. In my opinion, we must press for the speedy implementation of this project.
I also have two very specific supplementary questions for the Commissioner. Firstly, what is the present position regarding the plans for the Rhine bridge between Strasbourg and Kehl? As we all know, this is a single-track bridge, and its upgrading is a matter of the utmost priority – a small but crucial part of the project. Secondly, what can you tell us about the transverse axis from Brussels to Strasbourg via Luxembourg which is also under discussion?
. I thank the honourable Member for the relevance of his questions. When the guidelines were reviewed in April 2004, the sections of the Eastern part of the main line between Stuttgart, Munich, Salzburg, Vienna, Bratislava and Budapest were added, which were the Baudrecourt, Strasbourg and Stuttgart sections and the Kehl bridge over the Rhine, priority project no 17.
The work between Baudrecourt and Strasbourg should start around 2010. The Kehl bridge, which, as you pointed out, is planned between Strasbourg and Appenweier, is a major bottleneck, so the planning priorities for Germany and France were previously different. According to a joint declaration from the German and French Governments, it appears that at present plans could be made so that the project will be finished by 2010.
I hope that this major priority can be achieved in order to link the two Member States of France and Germany, and therefore many other Member States. The whole of Europe has an interest in this project, including, of course, Strasbourg.
Mr President, Commissioner, ladies and gentlemen, may I ask you, Commissioner, whether you think that border crossings between Member States might be eligible for special support, and is there actually a need for this line to be constructed definitively as a high-speed link?
. Certainly according to the financial resources that the Union receives, we will make interconnections a priority. I am not ruling out a much more favourable subsidy rate for this type of operation.
Commissioner, you mentioned the rail link from Paris to Budapest via Berlin, Bratislava and Prague. Are there plans for a similar rail link to eastern and northern Europe, from Paris via Berlin to Warsaw or a more distant location?
.  Of course the whole point of trans-European projects is that they are corridors. It is quite obvious that the reason why I wish to propose to the Commission that a coordinator be nominated is precisely in order to see how all the sections involved will be gradually dealt with along the corridor.
Is there any evidence that drivers from left-hand-drive countries are more likely than residents to be involved in road accidents in right-hand-driving countries and similarly right-hand-drivers in left-hand-driving countries? Are European road accidents increased in number and severity because some countries drive on the right and others on the left?
. In answer to Mr John Purvis, I would first like to say that we do of course pay a great deal of attention to these problems of road accidents and that all of these problems, as we saw earlier when looking at the report on driving licences, are very important.
Having said that, neither the Commission, nor the Member State that is most affected, the United Kingdom, have statistics to directly prove a risk associated with driving on the left or the right. In general, the number of accidents involving continental drivers in the United Kingdom and vice-versa is too low for us to draw statistical lessons from it or draw any conclusions. This is my answer to Mr Purvis
Mr Commissioner, you may not have the statistics but I certainly see in my newspapers in my constituency of Scotland all too often that our tourist guests are killed and injured on our roads in Scotland, and most particularly on roads that convert regularly from two-lane to four-lane and back to two-lane.
Could not the Commissioner institute the gathering of statistics on this to see whether something should be done about it – possibly to encourage the Member State concerned to ensure that as many as possible of our main trunk routes are four-lane – for example, the Perth-to-Inverness trunk route? I should also like to know whether there is any plan to consider harmonising the side of the road on which we are to drive in Europe.
. I have no hesitation in saying to Mr Purvis that this is a matter of subsidiarity, and it is really up to the Member State to see whether there need to be improvements to infrastructures. What I would like to say to Mr Purvis is that we have no intention of harmonising the side of the road on which we drive in the European Union, given the exorbitant cost and the major foreseeable increase in the number of accidents during the transitional phase.
However, making improvements as you have suggested makes sense, and I think that the Member State in question should make the effort to respond to that. Anything that provides additional information on the causes of accidents in Europe will in any case be welcomed by the Commission, which has set itself the task of proposing any measures that will help to halve the number of people killed on the road.
Mr President, Commissioner, allow me to come back to the Commissioner’s answer to the last question from Mr Purvis.
We all know that every death on the roads is one death too many. Particularly because I come from a Member State where subsidiarity is writ large, I believe that, with regard to the uniform provisions that we need to govern road traffic, speed limits and the like, the question we really have to ask the Commission is this: are any discussions or studies being conducted with a view to assessing what action it would actually be wise to take?
Mrs Schierhuber, we have a deadline. In other words, 2005 is the half-way point in the programme of ten years that the Union set itself to halve the number of deaths. Obviously this is going to be the year of general evaluation. At the moment we are in the process of collecting all the data, so that in the second phase we can step up our measures in order to achieve this ambitious but essential objective of halving the number of deaths on the Union’s roads. Thank you for sharing this concern, which everyone should be aware of.
In its proposal for a directive on port services (COM(2004)0654/final), the Commission provides its clearest definition to date of the term and application of 'self-handling'. Despite this, major organisations, such as the European Transport Workers' Federation and the European Sea Ports Organisation, are concerned about the likelihood of social unrest in ports, the discouragement of potential investors and the ensuing decline in competitiveness. What is the Commission's response to the concerns of the trade unions and how does it intend to ensure that workers already registered with trade unions will not suffer any discrimination, resulting ultimately in a reduction in their employment prospects and income?
Furthermore, how does the Commission respond to the charge by the above trade union organisations that the 'self-handling' provision is incompatible with ILO Convention 137 on cargo handling in docks?
. Mr President, I would like to say in response to Mr Papadimoulis that, with regard to the directive on port services, the text proposed by the Commission defines the expression ‘self-handling’ and its application in a more detailed way than had been previously done. But the debate has scarcely begun on this proposal for a directive on port services.
The hearing planned in June in the Committee on Transport and Tourism will be the perfect opportunity to look in more detail at the fundamental elements, including the social aspects, and to hear the opinions of all the parties involved. In the proposal, self-handling is subject to authorisation, the criteria for which cover salary and working conditions. The aim of introducing an authorisation is to ensure, among other things, that self-handling suppliers comply with the salary and working conditions that apply in a port.
Consequently, the Commission does not think that its proposal, and in particular the clauses on self-handling, will have negative consequences for the employment and income of people already employed in the port sector.
Moreover, the Commission considers that the application of the principles and rules listed in its proposal for a directive will result in a transfer of the volume of additional traffic towards maritime transport, which will inevitably create excess business and will result in jobs being created in European ports.
When it presented its proposal for a directive, the Commission invited the Member States to ratify the conventions adopted under the aegis of international organisations, and in particular the relevant conventions of the International Labour Office, including the ILO Convention on cargo handling in docks that you refer to in your question.
I hope that at the hearing in June, your examination of the proposal will be fruitful and that we will arrive at a balanced text that will enable us to revitalise the sector while, of course, preserving the working conditions which are personally very important to me.
– Allow me to insist, Commissioner. I am here, opposite you. Apart from the reactions of the trades union, in December 2004, when the Commission presented its proposal to the Council, several Member States voiced negative criticism. Of them, France, Germany, England, Sweden and Belgium criticised the Commission for failing to hold adequate consultations on the matter, for failing to investigate the consequences of application. Taking account of the negative prehistory, when the Commission tabled a proposal which was thrown out by the European Parliament, do you intend to re-examine the content of the proposal or do you propose to proceed despite the reactions?
Mr Papadimoulis, the proposal was rejected at the end of the legislative process when work had already been done. In view of that, the Commission did not completely rewrite the text, but it wanted to take account of the worries and concerns expressed during the discussions. I believe the Commission was right to take its time and give itself the opportunity to hear all the parties. I shall see to it personally that this debate is carried through with great care.
In view of the forthcoming accession of Bulgaria and Romania and the upgrading of relations between the Balkan countries and the EU to higher levels of cooperation (Stabilisation and Association Agreements, Pre-Accession Strategy) the question arises whether there are any plans to unify the Southeast Europe economic area, mainly from the point of view of road and railway infrastructures.
What specific initiatives has the Commission already taken, or does it intend to take in future, to establish vertical and horizontal crossborder (international) links and corresponding infrastructures to facilitate crossborder trade between Greece, the candidate countries and the other States of Southeast Europe which have their sights firmly fixed on Europe?
I would like to say in answer to Mr Papastamkos that, during the accession negotiations and in agreement with the countries concerned, the Commission identified the future Trans-European networks, both road and rail, of Romania and Bulgaria, where the main connections will be with Greece.
In April 2004, the European Parliament and the Council decided on priority projects for Trans-European networks. There are two projects that will help to connect Greece with its northern neighbours and with Central Europe: the Athens-Sofia-Budapest motorway and the main Athens-Sofia-Budapest-Vienna-Prague-Nuremberg railway line. On 11 June 2004, the western Balkan countries and the Commission signed a protocol of agreement to promote the region’s strategic networks as previously identified in a Commission report in 2001. The Commission is therefore also actively involved in what the countries concerned are doing to develop the pan-European transport corridors, four of them in particular. Corridors 4, 8, 9 and 10 involve Greece and its links with the countries of Southwest Europe.
Recently, on my suggestion, Mr Papastamkos, the Commission set up a high-level group chaired by the former Commission Vice-President, Mrs Loyola de Palacio, which will by the end of 2005 identify the priority routes or projects connecting the enlarged European Union with its neighbours to the east and south. Greece’s links with its western Balkan neighbours are also being examined in this context. In the last few years, the Commission has allocated large amounts of money to road and rail projects relating to Greece’s main links with its northern neighbours from the Trans-European networks budget, the structural financial instruments or the Phare and Cards programmes. The Commission also intends increasing its efforts in the 2007-2013 financial perspectives with all the details I gave just now and do not want to repeat.
It is up to the countries concerned to take the initiative of preparing and proposing projects that could be supported financially by Community funds and European Investment Bank loans.
– Mr President, I thank the Commissioner for his detailed reply. My interest arises from the fact that the economic area in the region continues to be fragmented and isolated and its regional and European integration continues to be hampered.
My supplementary question is this: does the Commission really intend to place greater emphasis on those transport networks which, on the one hand, promote the unification of southern Europe and, on the other hand, by connecting them with the trans-European networks, help the interconnection of these countries – the countries of Southeast Europe – with the European Union and the integration of the economic area as a whole.
Mr Papastamkos, it is true that it is a priority. We have enlarged Europe and with the imminent prospects of enlargement with Romania and Bulgaria, the neighbourhood policy is beginning to take shape. I therefore think that in this new context we shall have to give priority to those corridors and transport routes to which you have drawn our attention. I would also like to say that I am expecting much from Mrs Loyola de Palacio’s report; she is obviously putting a lot of thought into it and I am sure she will be consulting all the Member States.
The liberalisation of Spain’s railways, in accordance with European Parliament and Council Directive 2004/51/EC(2), entered into force on 1 January 2005. Opening the railways up to competition is very important in order to attain the Lisbon objectives and to guarantee competitiveness in Europe. However, certain measures can sometimes serve to hinder the process of full liberalisation. For example, this can happen as a result of a lack of harmonisation with regard to safety certificates.
What steps does the Commission intend to take to ensure that all the practical effects of liberalisation are addressed and to prevent certain Member States from setting up internal mechanisms that could hinder liberalisation?
Mr Guardans Cambó, the Commission is ensuring that the Member States implement the  in the area of rail transport.
By now, the Member States should have transposed the directives relating to the ‘railway infrastructure package’ and the directives on railway interoperability. So far as the opening up of the rail freight market is concerned, the Member States ought to have transposed the ‘infrastructure package’ directives, in particular Directive 2001/12, by 15 March 2003. The Commission brought infringement proceedings for non-communication of transposition measures, or at least some of them, against Germany, the United Kingdom, Greece and Luxembourg. The Court of Justice found against those countries in October-November 2004. Infringement proceedings for incomplete or incorrect transposition have been brought against the Netherlands, Belgium and Spain.
The Commission will continue to ensure that the Member States fully comply with their obligations to transpose Community law. It will do that in particular for the directive to which you refer, which must be transposed by 31 December 2005. The Commission is following the actual implementation of the new regulatory framework for railway infrastructure access very closely through a working group made up of the Member States and market participants’ representatives, who are invited to exchange their analyses and experience of the development of the competitive market with the Commission.
There are also other bodies whose task is to observe and evaluate non-discriminatory access to the market, such as the regulatory and consultative committee set up by Directive 2001/12 on the development of the Community’s railways, which I have already mentioned, and a large number of working groups, such as the railway regulators’ working group or those of the authorities that issue railway licences and safety certificates.
May I say to you, Mr Guardans Cambó, that I for my part believe this is a very important question because it is essential that we have a strong rail transport industry if we are to avoid Europe always having to use road transport; that would be harmful both to the environment and, by creating bottlenecks, to the European mobility we need if Europe is to be competitive; it would also be detrimental to the comfort of its citizens.
Mr President, as you have said, a lot of hopes have been placed in this liberalisation of rail transport. As you know, however, as happened in their day for goods, it is the case that safety certificates in particular – to give you an example involving a country you perhaps know better than others – prevent genuine liberalisation. It is what, in goods transport, are called measures of equivalent effect, restrictions having an effect equivalent to genuine restrictions.
I would therefore like the Commission to check not just that liberalisation as such has been implemented, as a principle, but also to ensure that there are no concrete obstacles to its actually being put into effect on the ground.
Mr Guardans Cambó, I can tell you that I fully share your concern. We must see to it that there are indeed no more or less hidden barriers to this opening up of the rail market. You mention safety certificates in particular. There is clearly a need for an independent authority that is able to issue safety certificates on a completely objective basis. You also refer to a number of Member States which I know well. Let me assure you that I ask just as much of them, and you will see that presently.
Different provisions exist across the EU for the use of headlights during the daytime, and in some Member States daytime running lights are mandatory on all roads, Sweden for example. The experience from these countries illustrates the great safety benefits these provisions deliver. Studies have found up to 24% reduction in daytime road fatalities due to mandatory daytime running lights(3).
I understand the Luxembourg Presidency of the Council wishes to oversee progress on a directive on daytime running lights and has therefore requested the Commission to adopt a proposal that has been in preparation. However, suggestions have been made that the Commission would prefer to delay adopting this proposal until publication of the mid-term review of the third road safety programme due in June.
Can the Commission confirm that it is preparing such a proposal and that it will adopt it with the utmost urgency rather than awaiting completion of another dossier?
Waiting a further six months, when mandatory daytime running lights are known to be very effective in saving lives and have a low cost, and the Council Presidency wants progress, would not be fulfilling the Commission’s own approach to road safety of accepting a shared responsibility.
Thank you for also coming to ask me about one of the important questions which will, I hope, enable us to improve road safety in Europe.
The Commission confirms that it is looking into the feasibility of an initiative to introduce daytime use of dipped headlights on all motor vehicles. As you point out, this measure appears in several national highway codes and has in any case been recommended in other Member States. If the examination proves positive, the Commission intends submitting its proposal after the publication of the mid-term review of the European road safety programme I mentioned just now and which is expected in the second half of this year. We shall see how to respond to this suggestion.
In the meantime, the Commission will continue its consultations with the circles concerned, in particular the motor industry. We need, for example, to look at the possibility of introducing, for new vehicles, special lights that would be switched on automatically when moving off. These new lights will use less power than dipped headlights, because one of the objections made to us is about the energy used by having them on during the day. When we come to update the road safety programme, we will try to answer this question in the light of all the experience and of all the lessons drawn from that experience.
Thank you very much for your answer, which I found encouraging. We must make use of every option for promoting road safety: all the various existing options and those which are becoming available in the different Member States. There is naturally concern about having to wait for a review and about not being able to take initiatives. I should like to ask the Commissioner whether he thinks that the Commission will present more than one proposal for a directive following the mid-term review, because that possibility was in actual fact mentioned in the road safety programme we have now.
Mrs Hedkvist Petersen, I do not intend to delay the taking of decisions. I believe the technical documents will be available in the next few months and then of course the Commission will have to shoulder its responsibilities and make proposals. I would like to thank you in advance for your support because this is an area where, as you know, some Member States will always have reasons for rejecting certain measures even though we know they will cut the number of road deaths in Europe.
Could I ask the Commissioner if he would circulate the research that has been done to show that cars running with daytime lights significantly reduces road accidents. Can I also ask his view in relation to this being an issue best applied by Member States? If the Commissioner is interested in the issue of safety there are many areas in which the Commission could involve itself – for example, I note that in France, taxi drivers do not have to wear seatbelts but once they cross into Germany, they do. Is this not a matter best left to Member States?
There are already Member States where the use of dipped headlights is compulsory: the Czech Republic, Denmark, Finland, Italy, Hungary and Sweden. France introduced them as a recommendation during the winter of 2004/2005. We will be able to begin talks with the motor industry to get new vehicles fitted with devices that automatically switch dipped headlights on as soon as the engine is started. Then we will see how to introduce the use of dipped headlights during the day on all motor vehicles.
As you pointed out following Mrs Hedkvist’s question, a recent study has shown that using dipped headlights during the day will help to reduce the number of road accidents appreciably: by between 5 and 15%. There was also a problem with motorcycle drivers, but I think all these problems are being resolved.
That is what I can say with things as they are at present. I am asking Parliament to be a little patient so that we can really prepare this package of additional measures for improved safety on Europe’s roads.
The Commission’s work programme refers to the ‘Commission Communication on the rights of users in the transport sector’ 2004/TREN/052.
To what extent is the Commission willing to include in this Communication, and explicitly support, the right to safety for passengers and goods using road infrastructure, by making it compulsory for maintenance work to take into account the needs of users and ensuring better designed road access and protection from the dangers of the road network in the Member States?
First, let me go back a bit: the Commission is making the study on dipped headlights available to you. I did not have the information, but the study is available to you.
Now I will answer Mrs Vincenzi’s question. As set out in its White Paper, in its Communication of 16 February on strengthening the rights of passengers, the Commission promised that in 2005 it would look at the best way of improving and guaranteeing passengers’ rights in the different modes of transport. This Communication approaches the question of passengers’ rights in the road sector from the point of view of international coach services.
So far as road safety is concerned, Mr President, and we have already spoken about it at some length, the 2001 White Paper proposed cutting the number of casualties by half by the year 2010. In the countries of the present Union, the Union of 25 Member States, 50 000 people were killed in 2001; there must be no more than 25 000 in 2010. The European Parliament and the Council have adopted this ambitious target. In 2003, the Commission adopted an action plan concerning the vehicle, user behaviour and the road infrastructure: three aspects. Well, this year we are going to publish a review of the efforts made to reach that target.
As I said, and I want to stress this, we will have to make new legislative proposals, one of which will be concerned in particular with road infrastructure audits and inspections. I would nevertheless like to add, for Parliament’s information, that motorists’ behaviour will also have to be taken into account, and we shall have to see what we can do to bring some harmonisation to the rules in force throughout the Union in this field as well.
– Thank you, Commissioner. I would, however, ask you to be more explicit about the interpretation of Article 16 of the EC Treaty, from which it seems to me that one can infer that users have a right to mobility and hence to having minimum safety standards drawn up in the field of services.
I ask you, therefore, whether we can begin to class motorways, or at least toll motorways, as a service in the public interest. The reason would be, in part, to prevent the legitimate call for safety – which has resulted in the Charter of Passengers’ Rights being drawn up for the airline sector and also in future for the railways – from making such carriers less competitive in comparison with the motorways. I believe that putting all those involved on a level playing field and increasing safety for everyone should be an explicit objective.
What we must do is draw up rules for the road that will apply along the length of the major routes, rather as we have done for air and rail transport. So far as possible, we are in fact going to demand that the same rules be applied for Trans-European networks. As you know, we are touching here on problems that come under the third package of Justice and Home Affairs measures. It is the whole problem of sanctions; it is the whole problem of controls and offences. Clearly, all this now needs to be harmonised; it will no doubt be rather difficult to achieve, but it is necessary. In any case, so far as Trans-European networks are concerned, we are very definite that we want this improvement. We are thinking of presenting a proposal for a directive on greater security and safety in Trans-European transport networks before the end of 2005.
Could the Commission explain the lengthy delay in tabling the ‘Regulation on the rights of passengers with reduced mobility when travelling by air’, which was originally scheduled for submission in the first quarter of 2004? Will the Commission undertake to defend a final version of the Regulation which does not contain an opt-out clause for airlines?
.  I would like to thank Mr Howitt for his question. Thank you Mr Howitt, because this gives me the opportunity to reiterate how important the Commission believes it is for persons with reduced mobility to be able to count on being treated fairly by being guaranteed appropriate assistance so that they can travel throughout the European Union with confidence.
Only three months after taking office as Commission Vice-President responsible for transport, I submitted to the College a regulation which gives real and tangible rights to persons with reduced mobility travelling by plane. It seeks to ensure them fair treatment by preventing carriers or tour operators from refusing to carry them because of their reduced mobility except for justified safety reasons. The proposed regulation therefore asks airport managers to provide the necessary assistance at airports free of charge and asks carriers to make the necessary assistance available on board aircraft, also free of charge. The regulation would apply to cases of departure, arrival or transit in airports located in Member States.
It goes without saying, Mr Howitt, that I am very much counting on Parliament’s support and I am confident that, with the Council, you will work on this dossier diligently so that it can be adopted quickly. The contacts I have had with disabled persons’ organisations have enabled me to gauge the hope to which this regulation, which is the start of a policy of non-discrimination towards the disabled, gives rise. I can tell you that I will continue to treat this as an essential concern, since I am convinced that guaranteeing accessibility and mobility for all is for us a European ideal.
That is the reply I wanted to give you, Mr Howitt. You are right, there has undoubtedly been some delay, but today we are hard at work and we must now press on resolutely.
Commissioner, you can count on my support, and, I hope, that of Parliament. We criticise the Commission when we need to, but you have put forward an excellent regulation and I hope it will be passed swiftly. I hope you will be pleased to hear that one low-cost operator, Easyjet, which serves Luton airport in my constituency, has said that prices need not go up because of this draft regulation. That comment removes some of the scare stories about the regulation.
Could the Commissioner answer one question which was put to me: why, if this is right for air travel, should it not apply to other modes of transport?
In its communication, the Commission gave an undertaking, in accordance with the White Paper, that during 2005 it would examine the need for legislation to extend the rules on the protection of passengers with reduced mobility to other modes of transport, in particular shipping and international coach transport.
Having said that, Mr Howitt, you have clearly understood, so far as rail transport is concerned, that the third railway package contains a legislative proposal introducing minimum rules for assistance to persons with reduced mobility. I know that Parliament feels strongly about this third railway package and that it does not want the package’s various measures to be broken up. I believe this is very important and that the measure concerning persons with reduced mobility will be added to those that came into force on 17 February 2005, that is last Thursday, on denied boarding, cancellation and major delays to a flight. All this has shown Europe’s citizens that the Union, its Parliament, its Council and its Commission are also there to make everyone’s daily life easier and to make things safer for everyone. In any case, I thank you for having underlined the importance that should be attached to persons with reduced mobility.
Questions 53 and 54 will be answered in writing.
The Less-Favoured Areas (LFA) system is an important mechanism providing funding for the regions concerned. In the case of Ireland € 230 million is paid out to 100 000 farmers under the regime.
Given that in the future national handicaps, as opposed to socio-economic criteria, will be used to define LFAs, can the Commission guarantee that the same level of payments will continue to be made to those farmers currently in receipt of LFA funding?
. One of the main issues in the proposed Council regulation laying down general provisions of support for rural development from the EU rural development fund is the review of intermediate less-favoured areas.
The Commission proposed a revision of the existing classification based, to a large extent, on socio-economic criteria which change over time. It seems that, decades after their designation, some of these areas would not qualify as LFAs due to the evolution of their socio-economic features. This was the reason for the critical observations made both by the Court of Auditors in its special report on Less-Favoured Areas, and by the European Parliament.
Our own evaluation studies also confirmed these observations. The Commission cannot ignore these observations and this explains its proposal. From the new period onwards, LFAs should be addressed on the basis of objective natural criteria which do not change over time, thereby corresponding to a permanent handicap, such as low soil productivity or poor climate conditions.
As a result of the application of the new criteria, areas may no longer qualify for LFA status and farmers located in these areas may no longer be eligible for the intermediate LFA payment. The level of compensation is a distinct issue from the delimitation of a Less-Favoured Area. Support is granted per hectare and should compensate farmers for the additional costs incurred and income foregone due to the handicap to agricultural production in the areas concerned.
In its proposal for the next programming period, the Commission will introduce a distinction between mountain areas and other Less-Favoured Areas with regard to the maximum compensation payable. Since mountain areas are affected by the most severe handicaps, the Commission proposes setting the maximum amount to EUR 250 per hectare, while the maximum amount for other categories is set at EUR 150 per hectare.
Thank you, Commissioner, for your very direct and clear answer. There will probably be no winners, but there will certainly be losers.
Could you outline when people will know whether their area will receive less, or more, funding under the reclassification?
. We are now working on the conditions for the new less-favoured areas. We will settle upon them very soon – during the first half of March. You are right, there will be losers, but I am quite sure there will be winners as well.
How can the Commissioner justify bringing forward these proposed changes at a time when there has been a major review of the common agricultural policy? In my country, Ireland, where we have just introduced full decoupling from 1 January 2005, Irish farmers feel that they face a very uncertain future as regards their income. Furthermore, would she consider postponing decisions until people have had an opportunity to find their feet under the new system?
. This is part of the ongoing political discussions in the Council and Parliament on the new regulation for rural development policy. To take out the discussion on less-favoured areas and keep it for another decision would, in my view, be out of the question. However, you will have every opportunity to make your statements during the discussion here in Parliament on the new legislation for the rural development policy.
Mr President, I very much welcome the Commissioner’s honest answer to Mrs McGuiness’ question. Nevertheless, Commissioner, continuity of regional development, including the development of mountain areas and less-favoured areas, is in your interests too, because it enables these areas to go on sharing in the general prosperity and social development of the European Union, which is why there must be no abrupt cessation of these compensatory payments in any cases where they are due to expire.
. One of the reasons why this discussion is on the table now is that the Court of Auditors has pointed out the difficulties of maintaining the present situation. Things have changed over the last few decades, and those areas that were less-favoured areas 20 or 25 years ago may no longer be fulfilling the same criteria. That is why things are going to be changed.
Article 18 of Regulation (EC) 1257/99(4) provides a definition of mountain areas with a view to their receiving aid from the European Agricultural Guidance and Guarantee Fund (EAGGF) under the heading of support for rural development.
However, since that definition is not sufficiently comprehensive, calls have been made for many years now for mountain areas to be redefined.
In September 2002, I was informed that a revision would be carried out. Since then, however, nothing has changed.
Can the Commission indicate when the revision of the definition of mountain areas and mountain forests will be carried out and published?
. The definition of mountain areas is based exclusively on natural handicaps such as altitude and slopes or a combination of the two. Unlike the delineation of other less-favoured areas, the delineation criteria for mountain areas have not been contested in the recent special report of the European Court of Auditors on support for less-favoured areas, which I mentioned in my previous answer.
Evaluations of rural development programmes show the relevance of support for the less-favoured areas to maintain mountain-farming populations and for the land management in mountain areas, including landscape and environmental protection. Under these circumstances, the Commission did not propose to modify the classification criteria for this section of the less-favoured areas.
In its proposal for a Council regulation on support for rural development for the next programming period, the Commission introduces a distinction between mountain areas and other less-favoured areas as regards the maximum amount of compensation. Since mountain areas are affected by the most severe handicaps, it is proposed to increase the maximum amount for those areas from EUR 200 to EUR 250 per hectare.
Mr President, Commissioner, thank you for your clear answer and for letting us know that the Commission is introducing this distinction for the next programming period. Something else that would interest me is whether it would not make sense – and whether you could not examine this option – to introduce parameters for mountain areas which would define them as areas above a certain altitude and with a certain degree of steepness, in other words to lay down objective criteria that would prevent overlapping and concurrent support.
. I understand your great interest in this very specific area because it is so important to keep rural areas populated.
I have listened to your proposal. For the time being it is not in the recommendation and I think it would be difficult to include it. I understand that you would regulate based on the steepness of the mountains. I think regulation in this way would be extremely difficult and would encounter many problems in the Court of Auditors, because definition of these mountain areas would be open to interpretation.
The Commission will be aware that, on 12 January 2005, the closure of one of only two remaining sugar factories in Ireland was announced. It is highly likely that this move is the result of the negative scenarios that have been circulating about the future of the sugar industry.
Does the Commission accept that this closure will have a profound effect on the local economy of the catchment area concerned, and, furthermore, will it clearly state that it will not allow – under any circumstances – the transfer of national sugar quotas under the new regime, since that would, in effect, cause the total destruction of the sugar industry in a Member State, as would be the case in Ireland?
. The common organisation of markets in the sugar sector fixes sugar production quotas by Community region. The authorities of the Member States allocate these quotas to their sugar-producing undertakings. It is for each undertaking to decide and organise its production between one or more processing plants according to its own criteria.
The fact that an undertaking closes one of its factories and concentrates its production in only one processing plant – as is the case in Ireland – does not modify its quota or decrease its total production. Irish farmers will therefore be able to continue producing the same quantities of sugar beet as before the closure.
Concentration and rationalisation of production is a common feature of industrial restructuring and, for sugar, reflects the trend over the last ten years, where the number of factories almost halved within the EU of 15.
The quota transfer across Member States was presented by the Commission's communication on the sugar reform in July 2004 to increase the competitiveness of the European sugar sector. It would allow the more competitive undertakings to acquire the quotas of those undertakings that decide to close after the reform, and thus to adjust to the lower price in the market.
The inefficient producers would be able to sell the quotas and thereby reap some of the value of the quotas. If nobody is interested in buying the quotas in the same Member State or other Member States, the undertaking can apply for conversion aid, which should help to cover the costs of restoring good environmental conditions for the factory site and of redeploying the labour force.
Discussions in the Council and Parliament show very strong concern on the part of a number of Member States and stakeholders with regard to the possibility of trans-national quota transfer. In this connection, the Commission needs to underline that the competitiveness of the European sugar industry has to be increased in order to ensure a sustainable, long-term basis for sugar production within the European Union. Transferring quotas between Member States is one way of ensuring this. Alternative and complementary solutions are not to be ruled out and are also being analysed.
Thank you for your reply, Commissioner. Unfortunately, since my last exchange with you, my worst fears have been realised with the closure of one of our two sugar factories in Ireland and the loss of the jobs that the factory provided.
Can I ask you for one assurance, one guarantee at least, that when your proposals finally come before us, you will not allow the sale of quotas across national borders? It has never been allowed before, and it would certainly mean the end of the Irish sugar industry.
Secondly, in formulating these proposals, have you also looked at the use of alternative industry or energy, particularly with respect to the use of sugar beet in biofuels/bioenergy? If not, would you give an undertaking to look at it?
. Concerning the question of the transfer of quotas, at this stage we are discussing a new sugar reform. It is, therefore, much too early to start this discussion in Parliament. We will have many opportunities later on to discuss in detail the different tools in the sugar proposal. It is obviously not possible for me to give you the guarantee that you want today.
On your other question concerning bio-ethanol, yesterday I decided to form a core group to discuss the possibilities of growing renewable energy crops in European fields. It is an interesting area and we need to dig deeper into the substance of the matter to see what the possibilities for them are.
Thank you for your advice in this important area.
The EU’s agricultural aid does cause great damage to the world’s poorest countries. Sugar is also one of the most crucial export products for many of those same poor countries. That is why the recently implemented sugar reform we are now talking about is extremely important, even if I think it should have gone still further.
I think, in actual fact, that it is quite embarrassing that the EU, which otherwise has free competition as its motto, should go to such lengths to favour its own agriculture. I want therefore to ask the Commission what further measures it intends to take to reduce the EU’s agricultural aid and thus make it possible for the world’s poor countries to do something themselves about their at present very difficult situation.
. Thank you for the question. The reason why we are now talking about sugar is that we have been making progress and undertaking reforms in many different sectors of agriculture, but sugar has been untouched for the last 40 years. Therefore, we must reform the sugar industry.
We must do so also because we are now granting access to the EU market to the 49 poorest countries in the world through the 'Everything But Arms' Agreement. From 2006 to 2009, these countries will have progressive access to the European market at a price higher than the world market price. In that way they will have a special chance to escape from poverty. This is also an element of our proposal on sugar.
In general, the suffering of poor people in the Third World is not always eradicated by free trade – sometimes quite the opposite.
For example, Brazil has huge concerns about the proposals because the poor and landless there will suffer if sugar production expands massively, as is predicted. I should like the Commission's view on that.
Secondly, if greater efficiency is to be achieved by freeing up the movement of the beet quota, what are your intentions for the milk quota?
. We are now leaving the original question on sugar production in Ireland. However, I would like to give you ...
Commissioner, let me interrupt you. This supplementary question is not on the same topic.
Just to refer to the Commissioner's response to Mr Aylward's original question with regard to the transferability of sugar quotas. The reason we are discussing this now is because the issue is part of a Commission proposal, and not because it is something that Member States were looking for. The difficulty and danger is that once you transfer the right and entitlement to a quota, then all production stops and sugar production is amalgamated into big multinational interests, rather than into individual national interests as at present. These ensure a solid product growth that allows competition and ensures the diversity of supply and production afterwards.
. I will not enter into a deep technical discussion on the sugar proposal. I will just say that I am very much aware of the different opinions on this matter. I can assure you that I am listening to all stakeholders at this stage.
There are different opinions on how far and how fast we are moving with the new sugar proposal. However, I am happy to say that all members of the Council, and the Members of the European Parliament, realise that something has to happen with regard to sugar. If we sit on our hands and do nothing, we will spoil the opportunity for European sugar production to be competitive in the future, and that is not the way to go.
It is estimated that forest to a value of a little over € 8 billion has been destroyed in the severe storm which recently swept through northern Europe. Employment in the timber, forestry and farming industries is threatened as well as future forestry.
Forest is crucially important in the EU's strategy for biological diversity, Natura 2000 and in the EU's work to promote renewable energy and reduce the greenhouse effect. Work is also currently in progress on drafting a common forestry policy for the Union.
Will the Commission assist the forestry industry in this difficult situation and ensure that no unnecessary red tape stands in the way of measures to make use, as far as possible, of the trees which have been blown to the ground?
Given the forestry industry's great economic, social and environmental importance, what measures will the Commission take in support of that industry in those areas of Sweden affected by the storm?
First of all, I want to state that I completely agree with the honourable Member that forestry is of crucial socio-economic and environmental importance in the EU, especially in rural districts. The Commission has just completed an analysis of the measures taken as part of the European forestry strategy over the last five years, and we shall shortly present the results of this analysis, both to the European Parliament and to the Council.
The investigation has been carried out in close cooperation with the relevant interested parties and the Member States, and statements have been collected, for example via an Internet-based forum. In my view, the Council Resolution of 15 December on a forestry strategy for the European Union forms a suitable basis for the forestry-related measures and initiatives in the EU.
With regard to the damage that occurred in connection with the latest storm, which also caused a lot of damage in other northern European countries too, I should like, in this House too, to express my sincere sympathy with those who were affected by this disaster. We are ready as quickly as possible to look into what we can do to remedy the consequences. Within EU legislation, there are various possible ways of providing aid.
At the request of a country affected by a disaster, the Community action programme for coordinated civil protection in the event of a disaster can form the basis for both facilitating and coordinating aid for other Member States. On 1 February, the Swedish authorities also asked for aid from other Member States in the form of electricity generators for use in the hardest hit parts of the country. It was, in actual fact, possible to comply with the wish within a time frame of less than two days, and both Germany and the Czech Republic in actual fact sent 170 generators to Sweden.
Aid can also be provided from the EU’s Solidarity Fund, which contributes to the initial emergency measures. Aid from the structural funds can be provided within the framework of the current programmes and, if the production potential both of agriculture and of forestry has been damaged, aid can also be provided for re-establishing and introducing preventive measures within the framework of what is possible in terms of rural district policy.
I can tell you that my department is already in contact with the Swedish authorities and is very sympathetic to the possibility of investigating whether the proposals presented by the Swedish authorities can be implemented in practice. If the Swedish authorities wish to request aid from the Solidarity Fund, I would recommend them to approach my colleague, Commissioner Hübner, who deals with this specific area.
Thank you very much for your detailed answer. As you said, a lot has happened since I put that question, and I just want to express my gratitude to the Commission for showing such great understanding and for having been so accommodating towards both Sweden and the Baltic countries, which have been hit hard in the way described. I would say a big thank you for taking the action you have described.
I look forward to receiving the report the Commissioner talked about on the development of our forestries. In the meantime, can she give us an assurance that the single farm payments that are going to come about as a result of decoupling, and which we know will have an environmental element, will have a strong tree-planting element as well? Will she ensure that these payments are used to encourage farmers to continue to plant trees – and a variety of trees, not just one species? This does not solve the forestry problem, but it would increase the number of trees across the European Union and bring the environmental benefits to which she has referred.
. I completely agree that it is very important to ensure that the number of hectares covered by forest increases. Within the rural development policy, there are different possibilities currently under discussion on sustaining or supporting the possibility of planting new forests.
It must be said that it is ultimately up to the Member States to decide whether they want to use the different tools and the cofinancing in the rural development policy.
As the time allocated to Commission Question Time is at an end, Questions 59 to 103 will be answered in writing(5).
The next item is the continuation of the debate on driving licences.
Mr President, I welcome the proposals on driving licences because they represent a huge advance in combating fraud, improving road safety and, most importantly, providing legal certainty for the free movement of people. I especially welcome proposals for higher standards for driving examiners. I did not like the Commission's original proposals because I thought they were too bureaucratic and too complex. They would have done unnecessary damage to certain groups such as caravanners, so I congratulate the rapporteur on producing a simpler and more practical proposal.
However, we still need to look further into the question of motorcycles, where national practices and problems vary so much in the Member States. In the UK, our problem is not so much young motorcyclists, but middle aged men – like me – having a mid-life crisis, buying a very powerful motorcycle and then killing themselves. We do not have major problems with young motorcyclists because of our requirements for testing, particularly for the moped test.
Other countries have different problems relating to motorcycles and mopeds, so I will argue that the proposal made by the Commission and Parliament for a 'one size fits all' solution will not work. That is why, in conjunction with some of my colleagues in the PSE Group, I have brought forward amendments which will allow for a two-track approach that will respect the principles of progressive access.
On one track there will be a practical test for mopeds and then two further stages of progressive access. The other track will have no requirement for practical tests for mopeds, but then three stages of progressive access to the most powerful motorcycles. In both cases, with regard to decisions on direct access to larger machines, it should be at the discretion of Member States to adopt a minimum age anywhere between 21 and 27. I would hope that we can resolve this problem of motorcycles during the vote.
– Mr President, Commissioner, ladies and gentlemen, I congratulate the rapporteur, Mr Grosch, on the report he has produced. The driving licence directive is very complex and intricate. Overall, I think that it is a great step forwards in terms of freedom of movement, of reducing the possibility of fraud and of attempting to improve road safety. More than 40 000 people die on Europe’s roads every year, a worrying statistic which requires serious and urgent attention.
One of the most vulnerable categories of victim is motorcyclists. Italy has one third of all the two-wheeled vehicles in the whole of Europe, and 60% of the scooters. That is why I followed the debate on age limits with concern, but fortunately it resulted in the acceptance of a certain amount of flexibility. In Italy, for instance, youngsters can ride mopeds from the age of 14, and several studies have shown that that is not the age group at greatest risk. In our country, especially in the major cities, scooters and mopeds are extremely popular forms of transport and are valid alternatives to cars. The way to improve road safety is certainly not to take them out of circulation but to teach people how to ride safely, by introducing training and preparation courses in schools.
In general, the step-up approach is worthwhile, but the report introduces excessive regulation which does not improve the Commission’s proposal and does not lead any closer to the goal of harmonisation. What sense is there in granting a motorcycle licence at the age of 24 and allowing for the possibility of a car licence at just 17?
Lastly, introducing tests for access to every category does not allow users and much less the authorities to manage and monitor the system, and there is not the slightest guarantee that safety will be improved. The issue needs to be addressed boldly, without penalising motorcyclists more than drivers of other categories just to ease our consciences. I call on all my fellow Members to think carefully about these two points, so as to raise safety standards and achieve the goal of harmonisation by introducing sensible, feasible and manageable rules.
Mr President, Commissioner, I should like to deal with two points in this report that strike me as especially noteworthy. Firstly, I am pleased that the Committee on Transport and Tourism has departed from the Commission draft by taking the view that compulsory medical examinations from a certain age should not be imposed by the Directive, because I believe that such a provision would have amounted to unwarranted discrimination.
There are no statistics of any kind to suggest that age-related health impairments are a disproportionately frequent cause of accidents. Moreover, it must be remembered that all of us throughout Europe are confronted at the present time with closures, particularly in rural areas, of groceries, banks, post offices, and so on. Many elderly people live in these areas, and it would surely be wrong to take away their licences and thereby effectively put them at risk of not being able to meet many of their basic needs.
The second point I wish to address is the question of the ten-year time limit. I was initially sceptical on this point, but I realise that, if we are to create a uniform rule, it has to be accepted that there are countries in which the driving licence serves not only as a certificate of authorisation but also as an identity document. Let me turn this on its head and suggest that, if this ten-year limit is to apply, as I believe it should, it might be worth ensuring that this driving licence serves everywhere as a means of identification. The benefits this brings would make up for the disadvantages the time limit imposes on some countries.
Mr President, first of all, I should like to thank the rapporteur for his important work, because this afternoon and evening have made it once again apparent that it was not easy. I should like to elaborate on a few key points. First of all, we must be really serious about combating European fraud, and thus pave the way for it, but that is impossible with 110 different driving licences in Europe. I do think it vital therefore that driving licences be renewed every ten years and that we move towards one fraud-proof driving licence in credit-card format in another ten years’ time. We cannot leave this to subsidiarity. This Parliament would not take itself seriously if we took a decision and subsequently needed 80 years to introduce it.
Secondly, the Commission proposal was too restrictive for owners of caravans, boat trailers and horse trailers which, in accordance with the proposal, must obtain an additional category E driving licence to add to their regular category B driving licence. I am pleased with a majority backing for my proposal so that the current situation can be maintained. Since there is no evidence that this should be unsafe, we should not make the rules unnecessarily complicated.
Thirdly, with regard to driving licences for heavy goods vehicles, if we were to follow the outcome of the Committee on Transport and Tourism, gradual access to heavy goods vehicles would even apply up to the age of 24 years. And that is going too far. An 18-year old is allowed to drive a big Landrover but you must be 24 years of age to be able to drive a heavy goods vehicle straight away. That is really too crazy for words and very unfair.
That is why, with Mr Bradbourn’s backing, I have tabled an amendment along with the Group of the European People’s Party (Christian Democrats) and European Democrats, which, as is currently the case, makes it possible to drive a heavy goods vehicle straight away from the age of 21. I should like to urge this House to support this amendment, which is a very important revision. The 10 years are vital to establish a uniform driving licence in Europe and combat real fraud. Thank you.
– Mr President, ladies and gentlemen, I too feel strongly about the aspect of promoting road safety, particularly for motorcycles.
In this respect, I think it would be useful to harmonise four general principles, which are already included in the directive. I am referring to the principle of progressive access and the fundamental role of training; the need not to discriminate between car drivers and motorcyclists in the issuing of licences; the awareness that speed and the power/weight ratio must be regarded as one of the main causes of accidents; and the fact that the situation across Europe is highly diversified. This diversity should, however, give rise to a strong demand for greater safety and a greater sense of responsibility on the road, but not the establishment of a four-wheeled monoculture over a two-wheeled one.
Within this framework, other colleagues in the Socialist Group in the European Parliament and I are tabling some amendments. On the one hand, they are designed to limit the speed of motorcycles that can be driven at the age of 18 and to recognise the differences among the various countries in the types of vehicles on their roads. On the other, they reaffirm the principle of progressive access, rewarding driving experience and practical testing when people step up from mopeds to faster motorcycles and considering that, when they move up from one category to another, people have already acquired the skills of driving in urban traffic and behaving correctly towards other road users.
With better harmonisation of these aspects, I believe that the motorcycle issue, which has been raised by many speakers, can be reconciled into a single scheme within the framework of this proposal, on which I congratulate the rapporteur.
– Mr President, Commissioner, ladies and gentlemen, the proposal for a directive on driving licences brings more Europe into the everyday lives of our citizens. Legislation is becoming more accessible, more transparent and more efficient in sectors which are basic to our freedom of movement within a single European market.
Our rapporteur, Mr Mathieu Grosch, has come down a long road and has made a huge effort to reconcile various sore points and different practices and has, in his way, contributed to the improvement of this proposal and we thank him for that.
Indeed, a harmonised, but not necessarily homogenised system for issuing driving licences will, to begin with, help combat the fraud and confusion which can easily arise today, due to the variety of different licences which exist in the European Union. Issuing licences in the form of a plastic card, replacing old licences within 10 years and the facility, albeit optional, to introduce a microchip facilitate controls and reduce the risk of fraud. The mutual recognition of sanctions will help this, thereby promoting an area of security and justice in the European Union.
This proposal for a directive also helps to strengthen road safety, which is the basic objective of the European policy. The right criteria for selecting examiners, their continuing training, periodic medical examinations of drivers, extending the principle of gradual access to driving licences for more powerful types of vehicles are elements which govern the protection of our life, the quality of our life and, finally, our democracy. They are at the heart of the European social model and we should protect them.
Mr President, I strongly support the rapporteur's approach to this issue. In fact, I wonder why we cannot consider moving more quickly to the credit card-size licence. Considering we transferred from 15 different currencies to the single European currency in a matter of weeks, it seems to me that transferring from 110 different models of licence to a single licence must be a far easier process.
One of the points that concerns me is the cost of licensing for young people in particular. It must be a disincentive for them, having also to pay for training and in many cases repeating their tests. This must result in a large number of young people around Europe driving without proper licensing and, therefore, presumably without proper insurance.
I know that in Ireland, the Automobile Association estimated that a fifth of the drivers on our roads have provisional licences. These are licences issued on the basis of paying a fee and getting a licence over the counter. There is at least a 12-month waiting list to get a test, and if people then fail that test - as a high proportion do - they drive on the roads without adequate training and proper knowledge for a period of at least two years.
Whilst it is a very good idea to have common standards across Europe, we must address the question of whether Member States are ensuring that the people who get these provisional licences in particular, are capable of driving safely. Road death statistics seem to prove that they do not.
Mr President, Commissioner, ladies and gentlemen, the subject of the directive on driving licences has been a particularly hot potato in my country. I am very pleased that many points in the initial proposals which people rightly criticised no longer apply now, such as health checks for older drivers, on which much has already been said.
As far as the question of time limits is concerned, we should certainly take into consideration that individual Member States have very different cultures and traditions. In Germany there have been driving licences for more than a hundred years; no other country in the EU can lay claim to such a long history of driver licensing. We have our own tradition; others have theirs. It makes no sense for European legislators in general or the European Parliament in particular to go beyond what the Member States have hitherto agreed.
As for the introduction of the credit-card type of licence, this option has been available for five years now, and it is the Member States’ own fault if they have not yet taken it. Its introduction remains, however, a task for them; it is not our responsibility to impose it at this level as a binding obligation on everyone.
Allow me to raise another point of criticism. The new driving licence is supposed to contain a microchip; this will cost money and achieve nothing. Why did we spend time discussing digital codes and the like during the penultimate legislative term? It was so that the driving licence could be understood in every country. We do not need a chip, which will only cost money and serve no useful purpose.
I am delighted that the trailer problem has been resolved. I had very intensive discussions on this point with the rapporteur, and I believe we arrived at a good, practicable and people-friendly solution. Let us also please come up with people-friendly solutions to problems such as compulsory exchanging of licences and the like. We annoy people more than we help them by bestowing these unsolicited favours.
I therefore address myself to you, Commissioner, since yours is the honourable task of taking the final decision on the 129 amendments that have been tabled. These are very close to the Council’s position, and that is what best serves the public interest.
Mr President, I hasten to add to Mr De Rossa's contribution that most of those driving around on provisional licences in Ireland are doing so legally such is the crazy system we have in case people think that a fifth of the drivers are outside the law. That is not the case.
I fully support the third directive on driving licences that is before us and I thank Mr Grosch for the work he has done on it. We are trying to ensure greater freedom of movement for our citizens, to combat fraud and above all to promote road safety. The slaughter on our roads in every one of the Member States needs no underlining from me, and this is but a very small contribution.
A plastic credit card-type driving licence would be ideal. The current paper licences lend themselves to fraud. We could have a credit card type with an optional microchip to reinforce further anti-fraud measures. I agree that it should be regularly renewed, again to reinforce anti-fraud protection and to renew the holder's photograph. It would also put an end to driving licence tourism by ensuring one holder, one licence. At the moment, as we euphemistically say in the English language, if you 'lose' your licence you can go and get a European driving licence or get a licence in another country. 'Lose' means having it withdrawn for some major transgression of the law!
Harmonising the scheduling of medical checks for professional drivers has to be good and so too having minimum requirements for training for our driving examiners. This area has never been harmonised and it is most important that we go down that route.
I would support all driving licences being replaced by the credit card type when they come up for renewal. I know that there is some debate around this and that there are two options. The big problem at the moment is that we must not diminish the holder's right to drive. I think there is a subliminal fear of renewing all paper driving licences, as they come up for renewal. People, particularly the more elderly amongst us, are afraid that their right to drive will in some way be threatened and that they will not get their licence back. We should give assurances that there will be no diminishing of the right to drive and that all driving licences will be transferred as they come up for renewal. I also strongly support the right to pull a trailer or a caravan under 3½ tonnes with a car licence.
Mr President, much as I regret it, I must start by replying to the comments made earlier by Mr Piecyk, who said that anyone who fails the German theory and attitude test known appropriately as the can resort to various tricks to obtain a driving licence in another country such as the Czech Republic. I should like to assure Mr Piecyk that the requirements for obtaining a driving licence in both the Czech Republic and Poland are a great deal more stringent than merely passing the . High standards are required not only of drivers, but also of welders, doctors and nurses, who are so highly sought after in the old EU Member States.
I should now like to turn to my main concern. The Grosch report combines two issues we know from experience to be extremely complex. The first of these is the drive towards standardisation, or harmonisation, and the second is the desire to ensure respect for the principle of subsidiarity. There is no question that driving licences need to be standardised, as we cannot expect any policeman anywhere in Europe to be familiar with all their various permutations. Yet although there is a great temptation to do so, standardisation should not be followed up with measures that interfere with the sovereign laws of individual states, for example those relating to the age of drivers, medical examinations or systems for training learner drivers. I should like to congratulate Mr Grosch on having resisted this temptation.
What is absolutely crucial, however, is to set up a European network of databases. Until such a network exists it will be impossible to reduce forgeries, and hence to increase road safety. The reason for this, as is well known, is that those who cannot obtain driving licences legally resort to illegal means, and pose a threat to themselves and to others because they do not have the necessary skills to drive a vehicle. It has come to my attention that the European Commission has experienced problems with the implementation of this database, and I have to admit that I find this perplexing. Given that nowadays one can easily purchase items on the Internet, reserve tickets for flights or carry out complicated banking operations, why should the Commission regard the setting up of such a system as a near-Herculean task? I thank you.
Mr President, ladies and gentlemen, the common European driving licence is long overdue, not as some sort of supplementary version but as the one and only valid one. While it may be fascinating to flick through the catalogue with the 110 models currently in circulation and study the various periods of validity and security features, it is not practical to operate with such a catalogue. Exchanging old driving licences will not make licence holders observe the highway code any more diligently, nor will it result in vehicles being equipped with better safety devices, but it will improve freedom of movement and considerably enhance people’s security and safety, whether on or off the road.
Updating driving licences brings more security without additional red tape and will be effected in full compliance with the subsidiarity principle. Exercising their sovereignty, the Member States should find a host of ways to administer the exchange, for example when vehicles are licensed or undergo their regular roadworthiness test. Both of these take place far more often than the updating of driving licences, involve considerable red tape and are far more expensive too.
All vehicle users who drive abroad will enjoy a higher level of safety by virtue of the fact that, when they are stopped for roadside checks and even when they hire cars, their up-to-date readable driving licence will make irritating and nerve-racking complications a thing of the past. Evidence shows that such complications lead to stress, which puts these drivers at risk on the road.
In the context of the fight against terrorism, I believe that a verifiable driving licence is an entirely legitimate requirement. The licence-holder must be identifiable beyond any shadow of doubt. In this way, the scope for fraud is reduced, licences become more forgery-proof, and we may be sure that the driver of a bus or of a vehicle carrying hazardous materials is qualified to drive that particular vehicle.
If we want to take serious action to combat driving-licence tourism, we need a registry of issued driving licences as part of a network of national registers. If the Committee’s assumptions turn out to be justified, we shall achieve this goal in the year 2030. We should certainly not defer our target dates any further.
Mr President, I would like to thank all the Members of Parliament who have taken part in this debate, which I believe has indeed been an important one. I would also like to thank Mr Grosch very much for a report the quality of which has been unanimously recognised. I thank him, and the Committee on Transport and Tourism, warmly for their support and, I would say, their improvement of the Commission’s text. Congratulations, Mr Grosch! It is a very sensitive subject for Europe’s citizens and you have therefore succeeded in finding the right balance. I have of course heard some of you warning the Union against excessive regulation, but I have to say nevertheless that this new driving licence, a few of which I have already seen here and there in some Member States, will in my opinion bring greater safety for everyone, simplicity for its users and a subsidiarity that leaves a number of decisions to the Member States.
I would therefore say that it is a very well balanced text. It is true, ladies and gentlemen, that we are legislating on a very sensitive subject. The driving licence, Mr President, is now the most widespread qualification in the European Union: almost 300 million holders often depend on it for their mobility, for their everyday lives. On the other hand, of course, the diversity of responses shows that there are as many experts as there are holders of driving licences and that each expert has his or her own opinion on the subject.
However, in the light of the agreement reached in the Council last October and in the light of the vote in committee – your committee – there is a very broad consensus, which confirms that the other institutions largely share the Commission’s objectives. Clearly, given the number of amendments and the variety of reactions, I cannot respond on every point.
I can tell you, Mr Grosch, that the Commission is able to accept virtually all your amendments; on the other hand, however, it feels obliged to suggest that you reject a number of amendments which, while reflecting laudable intentions, would in a way unbalance the text and make it more cumbersome. This is one stage, and we know there will be other improvements yet. I am thinking for example of Amendments 97 to 129. Obviously, Mr President, I will arrange for the detail of the Commission’s response to all the amendments to be forwarded in writing, but I would like in particular to answer a few questions and, first of all, to explain my position on the replacement of licences that are already in circulation.
Your report, Mr Grosch, proposes replacing all existing licences within a period of 10 years for paper models and 20 years for other models. It is true that the Commission did not originally propose replacing all the licences already in circulation. However, recent revelations of document fraud and the fraudulent obtaining of driving licences – which a number of you have mentioned, referring to ‘driving licence tourism’ – have led to a change of attitude on the subject in the Member States.
In view of this, ladies and gentlemen, replacing every licence will allow databases to be updated, and forged licences and the duplicate and triplicate licences many citizens hold to be withdrawn. This operation will make a direct contribution to improving road checks and create an additional means of reducing impunity. The creation of a computer network will also serve this objective. With this in mind, I would like to inform Parliament that the Commission is cooperating with the Member States on the creation of a driving licence network to be known as Resper. This database will connect the national databases and the relevant work will be completed in 2005.
That is therefore why all the amendments are acceptable to the Commission, and I have no doubt that the formulation proposed by the Grosch report opens up the prospect of a fruitful debate in the Council on this replacement of licences already in circulation. Obviously, the Commission cannot accept amendments that are not consistent with this and which might in future even prevent the problems I have already mentioned being resolved.
I would also like to say a few words about limited administrative validity. The Commission has proposed an administrative validity of 10 years for future driving licences. This document in evidence of rights to drive will have to include a recent photograph and incorporate the most advanced possible anti-fraud protection. This will enable checks to be effective and road safety to be improved without excessive cost.
It is nevertheless true that the Commission did not propose linking this regular renewal with a medical examination because we still have to leave the Member States some responsibility in this field in the name of subsidiarity. So much for limited administrative validity, which nevertheless looks interesting to us in that it will help to prevent fraud and to update the licence without undue formality. As I said, the Commission has not proposed regular medical examinations, and limited validity is not automatically linked to such checks, which remain the responsibility of the Member States.
I would like to thank everyone who has raised the problem of motorcycles, bearing in mind in particular the young, and sometimes not so young, people who use them. One of you stressed that at a particular age people might want a motorcycle without necessarily being ready for one. It is true that we must be very careful. Motorcycle drivers are 16 times more likely to be involved in accidents than motorists. If the present trend continues and we do nothing, two-wheel drivers will account for as much as one third of fatalities in 2010.
I have been Minister for Health in a Member State and I can tell you that the number of deaths, and also the number of accidents that leave young people quadriplegic will affect me for the rest of my life. I therefore believe we must be extremely careful.
That is why, Mr President, I now want to express my warmest thanks to the honourable Members who, with their rapporteur, have done a quite remarkable piece of work. I am sure that our fellow European citizens will be very sensitive to the progress we have made, even if, of course, we still have some way to go.
I am aware that the problem of the cost of the driving licence and of the need to train examiners has also been mentioned. That is another matter for action and investigation in the Member States, because the younger generation in particular must not be faced with difficulties in obtaining a driving licence, since for many young people it is a way of obtaining employment. That is what I wanted to say.
On behalf of the Commission, I therefore accept your amendments, Mr Grosch. I am obliged to reject a few of them, but I nevertheless thank those who tabled them for their contribution to this debate, a contribution which must not be underestimated when we see its importance for the everyday lives of Europe’s citizens.(1)
The debate is closed.
The vote will take place tomorrow, Wednesday, at 11.30 a.m.
The next item is the recommendation for second reading (A6-0015/2005) on the Council common position for adopting a directive of the European Parliament and of the Council on ship-source pollution and on the introduction of sanctions for infringements (Rapporteur: Mrs Corien Wortmann-Kool).
.  Mr President, we are discussing the directive on criminal penalties to combat illegal oil discharges at sea, and as your rapporteur, I am delighted with the agreement reached with the Council at second reading. It required a great deal of intensive consultation, and the agreement we have reached with the Council guarantees a firm but fair European approach to illegal oil discharges and oil disasters. I should like to underline to the House the social importance of this directive. The immediate motivation for the present legislative proposal was the oil disaster involving the . Hundreds of kilometres of coastline were seriously polluted and the present package of measures really does not only pertain to those accidents but also aims to combat illegal discharges in European coastal waters. Those illegal discharges may not make newspaper headlines, but they do constitute a seriously underestimated and underexposed problem, for every year, some 90 000 cases of illegal discharge take place in European waters. Beaches are polluted year in and year out, and oil pollution accounts for no less than 40% of the dead seabirds along the North Sea coast.
The Council has taken a long time to reach a common position, and it proved inadequate for Parliament. We do not want a paper tiger but sound European tracing and penal agreements. The Council has accommodated Parliament to a large extent, which benefits the European citizens and the environment. I should like to enlarge on the key points.
Firstly, there are tough sanctions to combat illegal discharges. The Council accepted a framework decision in December in which the penalties are incorporated in the third pillar. The Council has thus paved the way to reach this agreement. This third-pillar proposal is also firmly anchored in the directive by including a criminal offences clause. Moreover, the Council has guaranteed the parallel adoption of both legislative proposals. In this way, and in advance of the new Constitution, Parliament has strengthened its institutional position.
Secondly, illegal discharges are to be traced. Most countries can only just act against illegal discharges, if at all, but by lowering the threshold for combating these to serious negligence, we can guarantee that infringements can be tackled fairly and squarely. However, we should not veer to the other extreme, namely to the disproportionate criminalisation of captain and crew, a subject which has been hotly debated. Parliament values the protection offered by international conventions in the event of illegal discharges, but this is more complicated in the case of accidents.
The Commission and Council do not want any additional Marpol protection within the territorial waters, believing that this would then make it virtually impossible to act, a view endorsed by a majority in the Committee on Transport and Tourism. Nevertheless, I have noticed that this topic is continuing to be discussed, for it was only yesterday that I received a letter from the International Maritime Organisation on this very subject, a letter with which the Commissioner is also familiar. Can you, Commissioner, remove the fear that is still being felt by some that, in the case of accidents, the crew is being criminalised from the word go, because that is not the intention?
Thirdly, this House has cherished the dream of a European coastguard for a long time. It is necessary for oil pollution to be prevented and traced effectively. This wish has so far not been recognised by the Council, but that is now the case with this agreement. I am therefore delighted that the Council recognises the principle of a European coastguard. It has been agreed that the Commission will present a feasibility study before the end of 2006, and we are looking forward, Commissioner, to the outcome of your study and also to your proposal for a European coastguard.
Finally, we should, naturally, do everything in our power to prevent pollution, and that is where the Directive on port reception facilities comes in, although it is still woefully inadequate. What will the Commission do to improve it?
My thanks go to my fellow Members for the trust they have placed in me and for the good cooperation, as well as to the secretariat of the Committee on Transport and Tourism. I should also like to thank the Commission warmly for all the support and cooperation. Last but not least, I should like to thank the Luxembourg Presidency for the dynamic way in which it steered the negotiations, which was not an easy task. I am pleased with the result, for which I would thank you, particularly from the perspective of the public interest and that of the environment along our coasts and in our coastal waters.
Mr President, I would first of all like to thank Mrs Wortmann-Kool for her outstanding review of the context, explanation of the issues and description of the content of this compromise solution, which I very much hope will be endorsed by Parliament tomorrow. I would simply like to add a few words.
Negotiations on this proposal for a directive began nearly two years ago. We had obstacles to overcome, we did not always agree with some of you, and I would like to pay tribute and offer my warmest thanks to the three rapporteurs, who in turn took part in those negotiations, and more particularly to Mrs Wortmann-Kool, who is the real author of today’s success.
With this future directive, the European institutions will at last be responding in a concrete fashion to the expectations of our citizens, who want to see an end to the degassings and other disasters of the past. I have heard it said, and you have just said so yourself, Mrs Wortmann-Kool, that we wanted to turn masters and crews into criminals. Well, I really must make it clear that such is certainly not our intention. On the contrary, we want to serve the industry with this directive. Our target is the rarest of cases, those which are intolerable and unacceptable; we want to make all operators upstream in the long maritime transport chain aware of their responsibilities. I must say I was rather taken aback by the reaction of the Secretary-General of the International Maritime Organisation, whom I met last week. As I pointed out to him at the IMO headquarters in London, the text that Parliament has before it is perfectly consistent with international law, that is the Marpol Convention on the prevention of pollution and the United Nations Convention on the Law of the Sea. Our text is in keeping with them and we are quite simply making use of the option available under the Marpol Convention of bringing in stricter provisions.
Obviously, we are acting at European Union level and not at the level of each Member State, but I do not honestly believe that the IMO can read into this measure the least desire to criminalise masters and crews. I say that emphatically and with conviction, and I would like to reassure all honourable Members who, to judge by a letter I have received, may have felt they did not entirely understand our intentions.
I would say, Mr President, that the adoption of this text will be a success. It is true that in its proposal for a directive the Commission did have in mind to establish a proper system of criminal sanctions. From that point of view, the text before Parliament is less ambitious, since the elements of a criminal nature have been transferred to the third pillar, that is a framework decision. I regret that, it is true, the Commission regrets it, but we accept it because none of the other aspects of the proposal have been watered down, and we have managed to get pollution offences defined in the same way and made subject to similar dissuasive sanctions throughout Europe. That is very important and I would like to say that all the Members of the European Parliament who have witnessed oil slick disasters at one time or another understand that we have to take action; otherwise, sooner or later, we will be faced with another disaster and the finger will point at us.
This directive means that, in future, the Commission, assisted by the European Maritime Safety Agency, and all the competent authorities of the Member States will have to join forces to increase surveillance, detect offences and punish those at fault. In this connection, I have to say for my part that we fully share Parliament’s desire for European coastguards.
Mr President, without taking up too much time, I would like to say something about Amendments 19 to 23. The Commission recommends that Parliament reject them for two reasons. Firstly because they call the compromise package into question, while conciliation could complicate things, and also for reasons of substance. Amendments 19 and 22 seek to draw up an exhaustive list of all operators who, in the long chain of maritime transport, might be held responsible in the event of an accident and of pollution. In fact, that list already exists in shorter form in the seventh recital to the common position, which is not threatened by any compromise. Amendment 20 concerns the system of responsibility for compensation for places of refuge. This is a very important question and the Commission is looking at it very closely; I must refer here to a study on the subject that I shall be sending to the European Parliament in the next few days.
Amendments 21 and 23 seek to call into question something the Commission considers a real step forward. The European Union is going to set up a really operational system of deterrence and sanctions in its territorial waters: all polluters will have to be sanctioned if they are guilty of serious negligence. That is an improvement on international standards, the Marpol Convention in particular, and they need to be amplified. Penalties can only be imposed on those who have acted deliberately or have made an inexcusable error.
Our text is therefore a step forward, made possible by the Law of the Sea Convention. That Convention allows coastal states to strengthen their pollution prevention and control regimes in their territorial waters. The opportunity is open, we have taken it, and that is why I do not believe there can be any question of going back. That is why the Commission does not agree on the substance and why it is glad that the Committee on Transport and Tourism has been wise enough not to accept Amendments 21 and 23.
Finally, a word on Amendment 2, which relates to recital 7. This amendment concerns the revision of the international compensation regime for damage caused by oil pollution, the International Oil Pollution Compensation Fund (IOPCF). This amendment was not accepted by the Council; it is true that its aim goes rather further than the scope of the directive. At the trialogue meeting, Parliament’s delegation agreed to withdraw this amendment. May I remind you that at the invitation of the Council and Parliament, the Commission agreed to make a three-point statement. First of all, the Commission reaffirms its determination to help the Member States to find middle ground on revision of the international IOPCF system. Secondly, the Commission stresses that the international conventions on liability and compensation in the event of pollution must be implemented. Thirdly, the Commission wishes to present a legislative proposal, as part of the third ‘maritime safety’ package, on mandatory insurance for all vessels entering a Community port.
In conclusion, Mr President, if you will forgive me for taking so long, the Commission supports the package of 13 compromise amendments and looks forward with confidence to the position Parliament will take on this package.
Please be vigilant: it is essential that the Council abides by its commitments and adopts the directive and the framework decision quickly and concomitantly. For my part, I will do my best to ensure the framework decision is put into effect. All this is necessary if the compromise is to be meaningful and if European public opinion is in future to feel much better protected against all the marine pollution, to the extremely disastrous effects of which on our natural heritage and all the wealth of the sea Mrs Wortmann-Kool has drawn our attention.
May I, Mr President, impress on Parliament that it should not be tempted to pay any attention to what I believe to be mistaken comments suggesting that we are criminalising seafarers. On the contrary, we are trying within reasonable and proportionate limits to make them more responsible. I have to say that the text is balanced and, since the trialogue resulted in an interinstitutional agreement, I think we are well on the way to getting it implemented; I can assure you it will be very well received by all who dread another oil slick happening sooner or later. I therefore thank Parliament, Mr President, for the attention it has given to this text, which is very important for our fellow European citizens.
. – Mr President, Commissioner, I have listened to you very carefully and to our rapporteur, Mrs Wortmann-Kool, because the issue we are debating this evening is particularly important and encompasses numerous aspects relating to the sustainable development of our economy and the creation of jobs.
The policy of the European Union aims to develop maritime transport and, at the same time, to protect the marine environment and this is an objective we all share. Unfortunately, however, the common position and its amendment by the Committee on Transport and Tourism do not respond to these challenges, despite the efforts of the rapporteur – and we thank her for that – during the processing of the proposal in committee.
The basic reason for this finding is that, with the provisions being introduced, the MARPOL international convention is being surpassed as regards the basis for responsibility for accidental pollution and the maritime zones in which it is applied. This issue may have important repercussions from a legal and economic point of view. In such a case, Community law will violate international law and, at the same time, will undermine the authority of the International Maritime Organisation, which is the only agency which can apply measures to protect the seas at international level because, we must not forget, shipping is a global activity which cannot have numerous standards. Experience has shown that regional measures cause confusion, legal inequality and administrative difficulties. Moreover, our international statistics tell us that, while international trade by sea is increasing, cases of pollution are decreasing.
Another important element of this proposal is the criminalisation of work at sea because, in essence, the proposal also concerns this aspect. Seamen already have a hard and dangerous life. This sort of penal approach discourages young people from going to sea, especially those with technical know-how and a good education, and they are precisely the people that European shipping needs.
That is why, ladies and gentlemen, I ask you to approach this matter with a sense of responsibility and perspective and for us to vote for the amendment tabled by the New Democracy MEPs and their colleagues from other political groups and countries which aims to bring our proposal into line with the MARPOL international convention. I thank you and I believe that, irrespective of the outcome of the vote, we need to look at a long-term strategy which goes beyond restrictive measures and criminal sanctions.
Mr President, ladies and gentlemen, with all due respect, environmental pollution does happen, one way or the other. The rapporteur has pointed out that we behave in a rather schizoid manner, because whenever there are environmental disasters we are all appalled; this turns to outrage, and the media come running. But the daily – and I repeat daily – pollution scandal in European and international waters seems not to attract widespread public attention. The figures speak for themselves. The Commission proposal referred at the time to 390 illegal oil discharges in the Baltic in the year 2001 alone and 596 illegal discharges in the North Sea. The environmental organisation Oceania estimates that there are three thousand illegal discharges a year in European waters. This is three thousand too many! Discharging pollutants must no longer be treated as a minor infringement; it is high time that it was made a criminal offence, with those who commit it being prosecuted and receiving stiff penalties.
Investigation and prosecution depend on the availability of appropriate instruments. As has been said, the Member States do, of course, have their responsibilities, but in the longer term we shall need an efficient European coastguard. We shall not have it today or in the immediate future, but I believe it must come in the medium term. The prosecution and sentencing of marine polluters must not be thwarted by nations jealously guarding their rights of jurisdiction.
Tomorrow, Parliament, the Council and the Commission will decide on a reasonably fair compromise, and the rapporteur can claim a great deal of the credit for its coming to pass. I should like to congratulate her and thank her for a very, very good piece of work, which has ensured that we are able to discuss this today and complete the process tomorrow, in other words that we do not need to activate the conciliation procedure but can proceed straight to adoption.
It its framework agreement, the Council undertakes to impose severe penalties for criminal marine pollution: fines, imprisonment and prohibition of economic activity. The Commission and the Council intend to pursue the matter in the IMO. It defies comprehension, for example, that shipowners can still insure themselves against fines for marine pollution. Such rules need to be amended in the IMO framework. By agreeing to a feasibility study, we shall be taking an important first step towards a European coastguard.
I will also, therefore, compliment the presidency on its fruitful cooperation with us on this issue. Luxembourg does not readily spring to mind when you think of countries with long coastlines, but at least it does have a very large fleet, which also imposes responsibility on this presidency, to which my thanks are also due. I believe all of us bear a great deal of responsibility for the natural world, including the seas and oceans. This is why tomorrow’s decisions must be very quickly implemented. Our coasts, our seas and our marine life will thank us for it.
. Mr President, Commissioner, ladies and gentlemen, oil is dumped at sea every six minutes and more than 20 000 tonnes of oil is dumped into European seas each year as a result of maritime traffic, enough to fill 10 000 Olympic-sized swimming pools. That is what is stated in the OCEANA report on sea pollution, which has also been mentioned by Mr Piecyk.
However, this report says more. For example that each year 3 000 illegal dumpings of oil are detected each year, but there may be many more deliberate discharges because, for example, in the busiest port in the whole of the European Union and one of the most important in the world, Rotterdam, just 7% of the ships which dock there deposit the waste from their bilges and tanks in the port collection installations. Where do they dump the other 93%? Most of it in the sea, probably.
We must approve more effective control legislation as soon as possible in order to prevent the more than 77 000 deaths per year of birds as a result of oil impregnation and the unknown number of deaths of cetaceans, turtles, fish species and marine fauna and flora in general, as well as rules which also put an end to pollution of coasts and beaches everywhere. Patented on-board monitoring instruments are in the process of being approved, a kind of inviolable black box which can reliably verify whether a ship has carried out illegal dumpings.
In the implementation of the accompanying measures laid down in Article 10 of the Directive we are debating today, all ships must be required to install these black boxes, all ports, without exception, must have installations for collecting waste and State and Community systems for registering controlled illegal discharges must be established, and there must be public information on illegal dumping and the penalties applied as a result of it.
The States must be obliged to comply with the legislation requiring them to provide refuge ports for ships in trouble and a European coastguard service must be created to control dumping, illegal immigration and drug trafficking. Furthermore, it is essential that sanctions be applied to all those involved in the sea transport chain without exception, including the owners of the cargo and contracting agents, charterers, consignees, shipowners, classification societies and insurers, captains, crew members and others, regardless of whether they carry out their duties on land or at sea, if they are responsible for those accidents or dumping.
The International Fund for Compensation for Oil Pollution Damage must also be periodically increased and updated and brought into line with the real damage caused and more appropriate account must be taken of the contributions of shipowners, owners, charterers and receivers of oil cargo.
All of this must be applied immediately in Europe and we must demand that it be extended to the rest of the world by means of the International Maritime Organisation, because if we wait for it to be agreed there, we may find that the North Sea, the Baltic or, in particular, the Mediterranean have been damaged beyond repair.
I would like to thank the rapporteur, Mrs Wortmann-Kool, very warmly for her wonderful report and for all the work she has done, both with a view to agreeing on common positions amongst the parliamentary groups, and within the trialogue with the Council and the Commission, and with a view to completing this legislative procedure at this second reading.
I can inform you that our group has just accepted the thirteen compromise amendments and has also agreed to withdraw the three amendments we had presented. We have done all of this so that we can approve this report tomorrow and so that this crucial Directive can enter into force as quickly as possible.
. – Mr President, the large majority of my political group supports the proposal and rejects the amendments which seek to weaken it.
The large majority of citizens call for stricter measures to prevent pollution from ships, which affects not only the environment and public health but also fishing and tourism.
The package of measures which we are debating today endeavours to complete a task which started years ago and which has been delayed on account of reactions from three Member States which were against the Commission's original proposal for a directive.
How can you be against such a directive, when you calculate the ecological cost? The cost to the fishing industry and the cost from the blow to tourism and from the unemployment which plagues areas hit by oil pollution. In 1999 alone, in the area of the Mediterranean – and the Mediterranean is a closed sea – 1 638 cases of illegal dumping were reported. Think how many there were which were not reported because they were not identified. A similar number of oil slicks was identified in 2001 in the North Sea and the Baltic Sea.
For reasons of the protection of the marine environment and the need for a positive step to be taken at long last, we accept the points of the compromise amendments, even though they do not fully satisfy us.
Finally, I should like to call on the Greek Government, the government of my country, to abandon its policy of stonewalling. Greece, as a world shipping power, should not be acting as rear guard; it should be at the vanguard in combating pollution from ships and, with its constructive stand, should not leave room for criticism to be levelled at the Greek fleet.
.  Mr President, we are currently discussing not only the report by Mrs Wortmann-Kool, but also the agreement she has reached with the Council. There are two aspects of importance for me in this debate. First of all, we should realise that seafaring is a global industry which only functions properly when legislation is laid down globally. I thus welcome the fact that both the Council and the rapporteur endorse the Marpol Convention.
Also, legislation without adequate monitoring and penalties is meaningless. I am therefore pleased that the rapporteur has managed to prompt the Council to make a specific pledge with regard to this dossier’s criminal dimension. Finally, I should like to note that I am looking forward to the Commission’s study on the setting up of a European coastguard. I hope that this report will help me appreciate the usefulness of such a body. Thank you.
Mr President, I am disappointed that Amendment 7 of this report was rejected by the Committee on Transport and Tourism. I must stress that I am fully in favour of the principle that ship-source pollution must be combated. However, we must be more sensible in applying this principle. We seem to have forgotten that the hazards of the sea can at times cause accidents in spite of all the precautions that one can take. It is, therefore, unjust that shipowners, masters and crew members who have taken all reasonable measures to prevent pollution resulting from an accident should be treated in the same way as people who have committed intentional pollution, or pollution resulting from reckless or negligent behaviour.
There are two reasons why I believe this approach is illogical. Firstly, because it goes beyond, if it is not contrary to, MARPOL. We should be making an effort to improve the effectiveness of international conventions and not seek to compete with them or work at a tangent to them. Because of the very nature of the maritime sector, international conventions have proved to be good and effective tools. Let us continue to use them.
Secondly, it is illogical, because it places shipping in the European Union at a disadvantage when compared to shipping from outside European Union waters. At a time when we are striving to improve competitiveness and create jobs, we have to be careful not to legislate in a way that creates a disincentive for the important maritime sector to stay here in Europe.
I am aware that a lot has been done to reach a compromise on this issue and I thank the rapporteur for this. However, I suspect that there remains an insufficient appreciation of the real impact of these provisions. We all agree on the need to regulate ship-source pollution, but in doing so we must, and should, adopt a practical approach that can help us reach our goals in an effective yet pragmatic manner.
Mr President, I also wish to thank the rapporteur and the Commissioner for his interesting remarks. This is, as others have said, an important piece of legislation for maritime safety and for forcing ships to act responsibly. As Mr Piecyk, Mr Ortuondo Larrea, Mr Papadimoulis and others have said, most oil pollution does not come from the disasters which get the headlines, but from deliberate discharges. It is vital that we combat these illegal acts together in a vigorous way, and this compromise is a positive step forward.
Cooperation on European issues to counter criminality or carelessness is important and I yield to no one in my determination to do all that we can to prevent pollution and protect the environment. We will also achieve far more if we work together as a European Union rather than as individual countries.
Therefore, as Mr Blokland has said, we will await the feasibility study on the issue of a European coastguard with great interest. At present, as I understand it, the functions of national coastguards vary considerably from country to country. Some are concerned with border protection and countering illegal immigration; others to counter pollution along the lines we have described. In some countries their responsibilities include search-and-rescue operations, which might be the responsibility of the military in others.
From the UK's point of view, its coastguard functions include search-and-rescue and its borderline of responsibility, the zone, abuts those of the United States and Canada. Therefore the area of responsibility for UK coastguards is somewhat larger than that of some of the other countries. I therefore look forward to this feasibility study with interest. We can reflect on this after the report has been adopted tomorrow and then move forward.
– Mr President, ladies and gentlemen, experience has shown that preventive and repressive measures for imposing sanctions for pollution-related infringements on shipowners, ship's operators, managers and persons and authorised agencies in general responsible for the state, operation and seaworthiness of vessels are woefully inadequate.
With court rulings, shipowners, ship's operators, managers, agents, insurers, charterers, cargo owners and others who constitute the chain of the material and technical shipping infrastructure, responsible for crimes at sea and environmental disasters, exploit national and international law to escape punishment while, with great strictness and contrary to international legislation, seafarers are used as scapegoats and hostages in order to allay the concerns of the workers and oppose the fights of the mass grass-roots movement for environmental protection.
It has been proven that the policy defined on the basis of the incentive of reinforcing competitiveness and increasing the profits of industrial operations at sea and on shore, in other words of the monopolies, is highly dangerous to the protection of human life at sea and environmental protection.
The relevant directive on pollution at sea, which introduces sanctions for infringements, comes within the framework of this anti-grass roots policy of reinforcing the competitiveness of companies and increasing the profitability of big business. It shifts the blame for accidents to ships' crew members, perpetuates the unaccountability of industrial companies at sea and on shore and leaves shipowners, ship's operators, managers, charterers, shipping registers, insurance companies and others untouched. It maintains and reinforces the joint responsibility of ship's operators and seafarers. If time were not in fact so short, I could cite thousands of examples which show that there is no connection whatsoever between the responsibilities of the master and crew and those of the ship's operators and shipowners. Pollution at sea and the destruction of the environment are questions of huge political importance.
To close, allow me in response to the reference to Amendment 19, which we tabled, to note the following: we really do not understand as regards Amendment 19, given that the Commissioner, the rapporteur and the Council accept that the content does not change, why they do not accept terms under which the persons responsible for pollution-related infringements really are determined with greater clarity ...
Mr President, there is a very well known English saying that the road to hell is paved with good intentions. I hope that this directive is not one of them. Obviously, pollution is a maritime catastrophe and we all agree on that.
My country, Malta, is highly susceptible because it is dependent on tourism, and our maritime philosophy has always been appreciated, especially as we were one of the forerunners with relation to certain theories regarding the common heritage of mankind, especially with regard to the sea bed. So, no one can accuse us of putting our national interest before that of the European Union – and I will explain why.
I do not think in all sincerity that this directive will reduce pollution. Why? Up to now, I have not been given a direct and concrete answer as to whether this directive will affect ships that are not registered in countries within the European Union. If it will not, what will the effect be? The effect will be that ships currently registered in Greece, Cyprus and Malta will migrate to other flag countries. I would appreciate it if this could be clarified because, as far as I have been informed by my Government, the law as it stands discriminates between flags of European and non-European states. If this is the case, this would go against the International Convention. How will you, Commissioner, enforce it? I would appreciate it if this could be answered in the conclusions.
Mr President, Commissioner, the marine environment is vitally important to us all and to future generations. That has been said many times in this House today, and I can only agree. It is also the case that pollution in the seas and in the marine environment is a genuine cross-border problem and a genuine cross-border challenge. As I see it, the decision we shall take tomorrow will lead to an improvement in the situation in the seas and in the marine environment.
I also think that a European coastguard – an issue that must of course be looked into – could be a good contribution to this work. It could be helpful in combating oil pollution in its various forms. It would be important to define the coastguard’s tasks and roles so that it could also operate in relation to national responsibilities. I shall therefore be brief and simply conclude by supporting the proposed agreement.
– Mr President, ladies and gentlemen, today we are debating a proposal for a directive which is the direct consequence of a tragic incident. I refer to the sinking of the in November 2002, which resulted in massive loss of marine wealth and seafarers from a European country.
The investigations which ensued in the wake of this tragic incident proved that responsibility in such cases is apportioned between numerous agencies and agents involved. Unfortunately, we had to suffer a major ecological disaster in order to understand that, although the overwhelming majority of those engaged in shipping act responsibly, there are a few whose irresponsibility can have a tremendous adverse impact on the marine environment.
Greece, a country with a long shipping tradition, has not so far suffered any major accidental pollution, thanks to the conscientiousness of workers in the shipping sector and, of course, of shipowners and Greek seafarers and everyone else involved.
As Greek socialists with a real awareness about both environmental protection and protection of the people who work in the shipping sector, we support the proposal and believe that the present proposal for a directive is a positive step in combating both operational and accidental pollution and intentional pollution, as the rapporteur, Mrs Wortmann-Kool, rightly stated. We need to stand firm against unaccountability and irresponsibility.
In a big pond like the Mediterranean, with heavy shipping traffic which increases day by day, as a Greek from a country which is the biggest shipping power in the Union and a country in which tourism is a basic sector of the economy, a country with a huge coastline and hundreds of islands, I consider it our duty to lead the fight against pollution at sea and protection of the marine world.
.  Mr President, I will try to be brief, but I should nevertheless like to answer a couple of questions. Firstly, I cannot allow it to be said that a conflict exists between this proposal for a directive and the Marpol Convention, as this is entirely untrue. The Marpol Convention provides only for sanctions against those who have acted deliberately or those who have committed inexcusable errors, but it must be read in conjunction with the Convention on the Law of the Sea. The latter allows coastal states to step up measures to prevent and combat pollution within their territorial waters, and it is this clause of the Convention on the Law of the Sea that we have invoked.
Given that this clause can be invoked by any Member State, it can also be invoked by the EU, and this is an issue I have discussed with the Secretary-General of the IMO. I therefore find this criticism puzzling, as the directive complies with both the Marpol Convention and the Convention on the Law of the Sea. I would also note, as the rapporteur rightly mentioned, that the sanctions are proportionate; the aim is to impose penalties for gross negligence, and to ensure that these penalties fit the crime. What we want is not to turn people into criminals, but to make them aware of their responsibilities. I may be speaking with a little too much passion on this matter, but that is only because I believe in this cause, which is the protection of our common heritage.
I should therefore like to answer Mr Attard-Montalto’s question as politely as possible – is Mr Attard-Montalto present, by any chance? Sanctions can be imposed on ships flying flags of third countries when these ships enter a Community port. Flags of European States will therefore not be discriminated against in that respect. That was the point I wished to make.
I would add that not only do we believe this approach to comply fully with that of the International Maritime Organisation, it is also our aim to cooperate with this organisation, as I have told the IMO Secretary-General. We are using the work carried out by the IMO as a basis, as it also wishes to promote the use of black boxes, and has even drawn up a detailed timetable on this issue.
Mr President, the point I having been trying to make is that we have reached a unanimous political agreement within the Council. I should therefore like to warn this House that this agreement is backed by a majority that is emerging throughout Europe, and which took shape during the trialogue held with the Council.
Finally, we must not wait for the next disaster to happen before suddenly realising what is happening and becoming aware of our responsibilities. Until now, progress has only been made with marine protection legislation when disasters have hit, yet we now have a great opportunity to prevent this from happening. This is why I personally believe that this text is balanced and that its aim is not to turn anyone into a criminal, but to make everyone aware of their responsibilities. This is why, Mrs Wortmann-Kool, I should like to thank this House in advance for voting in favour of this text with as large a majority as possible(1).
Many thanks for your answer, Commissioner, and for the passion with which you delivered it.
Mr President, on a point of order, the Commissioner has misquoted me. He has no right to misquote me. My intention was clear: I did not refer in any way to discharges, whether negligent or intentional, within home ports or home waters, and he knows that. He quoted me as saying that the discrimination that would be created between ships of a third country and ships flying Member States' flags was applicable to discharges in home waters, when he knows very well that I did not say that.
I asked, and I still await his answer, whether, with regard to discharges made outside home waters, there is discrimination between ships flying flags of European nations and those flying flags of third countries. I should like the Commissioner to answer that question, and not a question that I did not ask.
Mr Attard-Montalto, strictly speaking that was not a point of order; I believe instead that your comments related to a personal accusation.
Commissioner, would you like to provide a further answer?
.  I apologise. My aim was to give an entirely honest answer, and I have every respect for the opinions of all those present, even though I may have been a little too passionate in defending this text. I should like to make it very clear that I have absolutely no intention of accusing Members of this House in any way, and indeed accusing anyone was the last thing I wanted to do. My point is that ships flying flags of third countries are subject to regulations when they enter a Community port; I believe that you agree on this matter, even though I may not be answering your question in full.
If you wish, Mr President, I should like to suggest to Mr Attard-Montalto that we hold a face-to-face meeting to clear up the matter. All I have done is to explain which legislation I believe applies to the current situation. He may have other situations in mind, and so I would suggest that the two of us meet to discuss the issue in more detail.
The presidency of the sitting would like to thank you for being so accommodating, Commissioner. I believe that that would in fact be the most sensible solution.
The debate is closed.
The vote will take place tomorrow, Wednesday, at 11.30 a.m.
The next item is the report (A6-0055/2004), by Mrs Renate Sommer, on the proposal for a directive of the European Parliament and of the Council on harmonised River Traffic Information Services on inland waterways in the Community.
Mr President, ladies and gentlemen, I am delighted to be able to present this proposal for a directive on river information services to you today. Its aim is to harmonise information services on inland waterways in the Community, and indeed Parliament called for such a directive in its resolution on the White Paper on European transport policy.
The Commission has acknowledged for many years that inland waterways offer enormous potential for substitution, given the problems of overuse experienced by other transport sectors. To put it another way, inland waterways transport is frequently more economical, more reliable and more environmentally friendly than other modes of transport.
River information services, which are based on modern information and communications technologies and which allow improvements to be made to the planning and management of traffic and transport, represent an outstanding opportunity for inland waterways. The services involved include the provision of information on inland waterways, conditions of navigability, the traffic situation and port and terminal capacities, as well as calamity abatement services.
River information services allow journeys to be planned more accurately and make it easier to adapt to traffic conditions and conditions of navigability, which means that they result in reduced fuel consumption, and hence in a reduction in emissions. They also make it possible to monitor the transport of hazardous goods, and, as a result, to react appropriately in the event of accidents or potential damage to the environment. The use of information services will help to modernise the river network, as well as increasing its safety, reliability and efficiency.
The directive serves a dual purpose. Firstly, it seeks to provide the governments that supply the services, the people who use them and the businesses that manufacture the relevant hardware and software with the security they need to invest in this field. Its second aim is to ensure that applications are interoperable and compatible at national and European level, and of course to ensure that continuity can be achieved with the services used by other modes of transport.
The directive does not force private users to use river information services, but we are convinced that the benefits of these services will encourage users to take advantage of them. We are also convinced that businesses will perceive RIS technology as a market opportunity, and offer it at a reasonable and affordable price. The fact that the internal waterways sector is made up mainly of small and medium-sized enterprises makes cost a key factor, and the Commission intends to monitor developments in this area closely.
The Council has reached a broad understanding, and I am delighted that the rapporteur and the committee responsible for the issue, the Committee on Transport and Tourism, have sought to reach agreement at first reading. The Council and Parliament have adopted a constructive approach that should enable us to adopt the directive without delay and to embark on the implementation of river information services. I should like to express my wholehearted thanks to Mrs Sommer and the Committee on Transport and Tourism for having supported this approach.
There are three issues that are worth emphasising; the interoperability of services, deadlines for implementation and correlation tables. Parliament was entirely right to place particular emphasis on the interoperability of services and the compatibility of equipment, as these matters lie at the very heart of the directive, and I should like to thank the rapporteur once again for this. A compromise has been reached whereby a deadline of 30 months will be set for implementation, and I believe this to be a reasonable deadline. Turning to the correlation tables, the Commission obviously regrets the fact that the obligation to provide such tables has been included only in a recital, and not in an article. Yet in spite of this difference of opinion, which must be settled at institutional level, it is our opinion that we cannot risk this directive not being adopted. Mr President, ladies and gentlemen, I should like to repeat that this directive will facilitate the flow of traffic on rivers, as well as making it safer and increasing its functionality. I believe that it is crucial for us to be able to exploit this transport and mobility potential, and this is why I should like to thank this House in advance for welcoming this proposal for a directive of the European Parliament and of the Council.
. Mr President, contrary to what we hear promised in political speeches and announced in policy statements, the interests of inland navigation are often neglected in practice by politicians in many Member States. As Commissioner Barrot has said, it is the Commission that has focused most sharply on the potential of this mode of transport, and a few years ago now, back in September 2001, its White Paper on European transport policy for 2010 formulated the aim of reinforcing the position of inland navigation as an alternative mode of transport to which a considerable volume of road traffic could be switched. At the present time, however, we are very far from achieving that aim. Many people evidently find it difficult to recognise the real significance of inland navigation, and yet such great importance attaches to the potential role of inland waterways in the EU.
It was therefore high time that the Commission fleshed out the statements of intent from the White Paper, which it did in May of last year in this proposal for a directive on river-traffic information services. It is about applications of modern information and communication technology that should make it easier in future for Member States to manage traffic flows and transport operations on inland waterways.
The European Union has 30 000 kilometres of canals and rivers linking hundreds of major towns, cities and industrial areas. What we might call the core network connects the Benelux countries, France, Germany and Austria with each other. Despite the enormous potential of the whole network, only 7% of all inland traffic, excluding air traffic, is carried on our inland waterways – yes, only 7%! On the other hand, in view of the increasing volume of traffic – which has been due in part to the welcome eastward enlargement of the EU – Europe’s roads, railways and air space have long been working close to maximum capacity. This makes it all the more important to promote at long last the only mode of transport that still has significant spare capacity. The present draft directive makes it possible to harness the potential of inland waterway transport more effectively and to include it in the intermodal transport chain.
Let me briefly outline some of the core points of the agreement we reached at the informal trialogue. Besides the fact that the work already done by such recognised international organisations as the Central Commission for Navigation on the Rhine is to be taken into account, we have now also agreed that these organisations will continue to be involved in the establishment of the harmonised river-traffic information services. They can advise the RIS Committee, which will ensure that a patchwork of differing systems does not develop in the European Union.
Commissioner Barrot has listed the potential applications of this RIS approach: fairway information, traffic information, traffic management, disaster-relief support – especially important, because we intend to include hazardous materials in the cargos shifted from roads to waterways – and information for transport management, statistics and customs and for waterway charges and port dues. Other service applications are possible; this list is not exhaustive.
These types of information must be made accessible to all RIS users without discrimination. Besides the legitimate public interest in details such as the precise location of vessels with cargos of hazardous materials, the equally legitimate economic interests of the interested parties – cargo shippers, fleet managers, port operators, among others – must not be forgotten either.
For this reason, we have clearly re-emphasised that data protection law does, of course, apply without exception to trade secrets such as these. Bearing in mind the structure of the sector, which is composed predominantly of small and medium-sized businesses, we have barred the fees charged for RIS information from exceeding the cost price, thus protecting the sector from excessive costs resulting from use of the system. It has to be said, though, that there was no chance whatever of getting the Council to agree to additional support for the sector, for example through supplementary aid or loans at reduced rates, which I would have thought would make perfect sense. That the Council should so abominate such things is extraordinary in view of the importance of this sector to so many Member States, but, as river traffic information services of this kind are needed without delay, we agreed to this compromise.
Let me conclude by thanking the Council, the Commission, and particularly my fellow-Members the shadow rapporteurs for the cooperation between them, which has been extraordinarily good. I extend the warmest of thanks to them, for without the cooperation of all parties the compromise we have here would not have been possible.
I would now like to appeal to the whole House to vote in accordance with my list of the original 34 amendments from the Committee on Transport and Tourism, and also to accept the 32 amendments tabled in the plenary, for these are the outcome of the informal trialogue, on which we have all agreed. As we all want to support the inland shipping sector, I think the first reading tomorrow will also be the last.
. Mr President, on behalf of my committee I would like to indicate support for the general aims of this proposal on river information services. I shall offer the insights gained from my own experience as an amateur rowing man and yachtsman to bear witness to the importance of information for safe and successful navigation.
Our committee was concerned about two aspects. I am grateful that the Commissioner has already mentioned one of these: our concern about the interests of SMEs and the impact this measure will have on them. Regulation and legislation always weighs more heavily on small businesses than on large organisations. I am grateful for the references to this in the main body of the report.
The second point we make concerns the general issue of comitology and the advisory committee that is proposed. It is very important that all those involved should be able to make some contribution to this advisory committee. This is a matter we have addressed in other reports on other topics in our committee and I particularly welcome the rapporteur's Amendment 29, which calls on the Commission to consult representatives of the sector regularly. SMEs and consulting are very important.
.  Thank you, Mr President, I am delighted with the agreement at first reading on River Information Services, and on behalf of the PPE-DE Group, I should also like to thank this rapporteur warmly for all her efforts and congratulate her on the result that has been achieved, for this is an important proposal for improving safety in inland navigation. Skippers will have extensive information at their disposal on water levels, lock levels and other sailing information across the whole of Europe, and thanks to this system, port and terminal businesses will be able to work more to their potential. As such, it is an important proposal to promote European inland navigation.
I think it is important that the costs of this system, both for inland navigation and the government, should be kept down. The inland navigation sector consists of independent, small enterprises with limited investment capacity, which should not be forced into expensive systems when cheaper alternatives are still available on the market.
It should be possible for skippers to use one and the same system to register with the River Traffic Information Services (RIS) in all countries, and I am pleased that this has been provided for effectively in the agreement that the rapporteur has reached on Parliament’s behalf. Furthermore, it is also very important that it be recognised that the systems used should be proof against leaks of all kinds of company-sensitive information.
I would like to support the rapporteur’s result wholeheartedly, because this directive has created a framework for River Information Services. However, much of the technical detail is yet to be worked out before the system can actually be launched. I am therefore keen to endorse Mr Chichester’s appeal that this technical detailing be practical and should tie in with the skippers’ work processes. Consultation is necessary, and I should like to urge the Commissioner to involve the inland navigation sector in this technical process. Especially now that the European Union is becoming increasingly involved in European inland navigation policy, consultation with the sector is vital with regard to this directive but also in other areas. Can you deliver on this, Commissioner? After all, successful inland navigation is essential for sustainable European transport.
Mr President, Commissioner, ladies and gentlemen, let me begin by thanking the rapporteur for her truly excellent cooperation with us. Inland navigation is making headway, and RIS will do a little more to dispel the image of a romantic but outdated form of transport. An interoperable cross-border information and communication system will help to realise our vision of making inland navigation as strong as any other link in the transport chain. It would be a wise move to strengthen inland waterway transport in this way, given all the infrastructural developments that are required in other areas of the transport system.
RIS brings added value in environmental and economic terms, while also contributing to the overall efficiency of transport policies. Firstly, the improvement of traffic and transport management makes it conceivable that something like the ‘just in time’ approach could be extended to supplies transported on our rivers. RIS provides up-to-date information that can be used in the planning of journeys and the compilation of reliable timetables. It will make individual transport operations safer and more efficient.
Secondly, ports will be upgraded to intermodal interfaces. RIS will make it easier for port and terminal operators to maximise the use of their capacities.
Thirdly, this directive will finally give us a standardised identification number too, a number plate for inland vessels. Efficient inland navigation makes such a standardised registration number necessary, since it makes vessels identifiable, makes it possible to track consignments and promotes safety. All of these factors will enhance the competitiveness and appeal of inland waterway transport.
What remains to be done? The real challenge lies in the interfaces. Ports, of course, are often focal points of economic development, but many of them are not designed and equipped for trimodal operations. There is a great deal to be done here.
Further improvements are also needed in the links with short sea shipping, a very fast-growing mode of transport. In this case there are administrative obstacles to be removed.
Last but not least, there is the creation and application of the European intermodal loading unit. As you know, we have had the first reading of that draft, and we now await the Council’s common position. I see this as another indispensable step towards the goal of a truly competitive intermodal transport chain.
There is still, however, one fly in the ointment, and that is the relatively non-binding nature of this directive. It is for this reason that we now need to adopt without delay the various technical provisions and standards for the implementation of RIS in order to preclude the emergence of a patchwork of divergent RIS applications, if this has not already happened.
First, I would like to thank the rapporteur, Mrs Sommer, who did a great job. There is one issue I would like to raise, which has already been mentioned by Commissioner Barrot.
Over and over again, all European institutions and Member States have publicly declared that they will make every effort to improve the transparency of EU decision-making. That is something we in the European Parliament and, in particular the ALDE Group, fully support. In line with the inter-institutional agreement and a number of other action plans, the Commission decided that all its proposals for directives should contain a specific provision to make it compulsory for Member States to establish tables illustrating the correlation between the act in question and the transposition measures. This should include the communication of these tables to the Commission.
However, during recent informal inter-institutional negotiations with the Dutch and Luxembourg presidencies on proposals for a Directive on River Information Services and a seafarers' certificate, it became clear that the Council is not willing to maintain that provision. As the Commissioner said, the Council's solution is a recital which refers to the agreement on the subject and deletes the obligation imposed on Member States in the text of the Directive itself.
The ALDE Group is very concerned by the Council's approach, as it is not only limited to this Directive. Our Group therefore decided to single out this issue and to request a split vote on Amendment 53. I am aware that not all of you are happy about resolving this political issue with the Council through specific dossiers. However, I think it is time for this House to act. I can only hope that the other Groups make every effort to improve the transparency of EU decision-making and follow our line in this matter.
Mr President, thank you for giving me the floor. Above all, may I add my emphatic and sincere thanks to the rapporteur. The talks were conducted in a pleasant atmosphere, and the majority of the Members who examined this proposal were women, a point that is worth re-emphasising. We dealt with a subject that offers scope for further development, a process that is far from completed. We shall have to ensure that the agreed measures are actually implemented, and of course there is that fly in the ointment to which the previous speaker referred.
There are also two key concerns on which we need to be extremely vigilant here. Firstly, due account must be taken of the need for interoperability, because general acceptance of this new facility and its impact depend to a great extent on its interoperability. If we do not manage to ensure that the interfaces between the various modes of transport actually work, we shall see very little freight haulage being shifted onto our rivers.
The second point is that waterway vessels must be made environmentally safer. Much remains to be done in this respect. Finally, I am grateful that RIS will help to satisfy my concerns regarding the safety of waterway transport operations involving hazardous goods.
.  I intend to keep my remarks brief, Mr President, but I should like to start by thanking Mrs Sommer and the Committee on Transport and Tourism once again for their outstanding work, which I hope will result in the proposal being adopted at first reading. The Commission should be able to agree to the compromise reached during the informal trialogue held with the Council. We accept the 15 amendments adopted by the Committee on Transport and Tourism that support the Council’s position, and we accept the 34 new amendments Mrs Sommer has tabled that reflect the compromise reached during the informal trialogue with the Council. I hope that the House will be able to lend its support to this approach.
I should also like to pay tribute to Mr Chichester and to thank him, and to tell him that other interested parties cannot sit on comitology committees, as institutional comitology procedures only allow representatives of the Member States to do so. Nevertheless, I agree with his remarks to the effect that the Commission must ensure that industry is duly consulted before proposals are presented. This is necessary if businesses are to be able to perceive RIS technology as a market opportunity, and if they are to be able to offer it at a reasonable and affordable price. Like Mrs Sommer, you stressed that small and medium-sized enterprises must not be saddled with excessive costs as a result of the introduction of RIS. That was the point I wanted to make.
A number of Members have stressed the need for intermodality, and they are entirely right to do so, as this is a key issue. If we wish to increase the use of rivers for transport purposes, we really must succeed in putting intermodality into practice. This will be one of the main thrusts of my work.
I should also like to say that I agree entirely with Mrs Hennis-Plasschaert’s comments on correlation tables, and it is true that we need to act. The whole point of the EU is that the Member States agree to transpose directives, and, on a gradual basis, to account for the way in which they have done so.
That said, I would warn Members against jeopardising this proposal. Mr President, I believe that interinstitutional dialogue will be needed in order to ensure that correlation tables become a ‘good habit’, and something we use for all texts. I would repeat that if this text, which Mrs Sommer very ably improved on behalf of the House and with its help, were not to be adopted without delay at first reading I would be disappointed, especially because I believe there is a real possibility that it could be. Mr President, I should therefore like to thank this House in advance for closely monitoring the implementation of this directive, which I hope will allow us to enhance river navigation in Europe(1).
The debate is closed.
The vote will take place tomorrow, Wednesday, at 11.30 a.m.
The next item is the report (A6-0057/2004) by Mr Robert Evans, on the proposal for a directive of the European Parliament and of the Council on the recognition of seafarers’ certificates issued by the Member States and amending Directive 2001/25/EC.
.  Mr President, ladies and gentlemen, the fact that certain Member States are currently experiencing a growing decline in the number of Community seafarers means that maritime know-how could be lost. Training for seafarers is particularly important in terms of the prevention of maritime accidents. What we need are ways of enhancing the profession of Community seafarer by facilitating the free movement of seafarers within the EU and by promoting excellence and quality in their training.
The proposal before you responds to these two concerns by providing for recognition at EU level of seafarers’ certificates issued by any Member State. The goals pursued by the Commission with this directive are threefold. The first is that there be a prompt and efficient procedure for the recognition by Member States of seafarers’ certificates that are issued within the EU. The proposed system will put an end to the delays that are a feature of the current recognition system.
The second goal is to ensure compliance with Community requirements relating to training, certification and watchkeeping. The proposal provides for full and ongoing compliance with existing training and certification standards, and the Commission will regularly evaluate maritime training and certification systems in the Member States, with the assistance of the Maritime Safety Agency.
The third and final goal relates to the fight against fraudulent practices associated with certification. Provision has been made for additional measures to prevent and combat fraudulent practices associated with the obtaining or issuing of certificates.
As you are aware, the Transport Council reached a broad understanding on the proposal in December 2004, and I am delighted that Parliament has made such a positive contribution on this matter. I am counting on the support of this House to ensure that this key text, which will facilitate the certification of seafarers from other EU Member States, is adopted without delay.
Mr President, ladies and gentlemen, I should like to thank you for your attention. I hope that we will be able to send out a very clear signal to our fellow citizens that in the European Union the profession of seafarer continues to be particularly attractive, and that it is a profession that young Europeans should be proud to exercise.
. Mr President, my report amends the current legislation on the recognition of seafarers' certificates, making the legislation more appropriate and ironing out the anomalies that currently exist. I had a number of meetings about the report with the Commission, the Netherlands and Luxembourg presidencies, Parliament's Secretariat, the United Kingdom Government and my colleagues, and I am grateful to everyone for their contributions. I can confirm that the Council has given me an understanding, in accordance with Article 251 of the Treaty, that if we vote according to plan tomorrow, we can adopt this without further ado.
The starting point of this legislation is safety. The safety and security of seafarers is important not just for those involved in the industry, but also for consumers, whether they are travellers on ships or buy the products of the sea.
As the Commissioner said, the maritime industry is in general decline. Going to sea is no longer the attractive career that it might have been. The decline of the shipping and fishing industries means that wages are usually low and opportunities are few. Against this there will still always be a demand for travel by sea, both for industry and passengers. In spite of diminishing fish stocks in the waters, there will always be a demand for fish. Therefore the industry will always need workers.
However, as Mr Barrot has said, there is a shortage of workers at the moment. As countries and companies strive to balance supply and demand with regard to ship crews, the role of the European Union becomes more important. We need to provide for a common European system of freedom of movement. The current lack of availability of local staff means there is a vacuum which, as in other industries, will be filled by migrant labour. These workers need protection and standards that are equal to those enjoyed by existing workers.
My report is a timely measure, updating the existing European directive that dates from 2001. It aims to reduce the current administrative burden, combat discrimination and promote the mobility of workers in the maritime sector. European rules should, as far as possible, be in line with existing international agreements. In this case, the Standards of Training, Certification and Watchkeeping for Seafarers Convention gets rid of European red tape. This has been an important point and one that the trialogue has shared as a joint objective, which is how we have been able to reach this informal agreement before the debate. The training and certification requirements for seafarers are laid down by the International Maritime Organization, which also contains agreements on the recognition of certificates.
At the moment, the system of recognition for certificates from third countries has been simplified, which leads to a rather unsatisfactory situation in which it is easier and simpler to get recognition for certificates from outside the European Union than it is to get recognition for certificates from within the European Union. This is discriminatory, restricts the free movement of seafarers and is an anomaly which needs to be removed, especially as we are dealing with a diminishing number of workers. I would like to stress, however, that the mere possession of a certificate of any sort does not in itself give a guarantee of employment, no more than a driving licence gives you the right to a job as a driver.
On language proficiency, which has been a thorny issue, we have agreed that a satisfactory command of language is necessary. In this case, English is the language involved. This will also apply to workers from third countries who might be affected by accidents if no provision for language proficiency was established.
The prevention of fraud is a very important issue. All 25 Member States will be required to pursue their efforts in the context of the IMO towards the worldwide combating of fraud so as to ensure that safety standards are as high as possible. It is beholden on all of us to get our own fleets and regulatory processes in order, to ensure high standards throughout the IMO.
Finally, my report states that the Commission should prepare an evaluation report after five years. We heard in an earlier report of shipwrecks off the European coast, and the European Parliament has repeatedly put safety at the top of its agenda. We will be setting high standards on safety, high standards for workers and for certification. I am sure my colleagues will be able to support this report in the vote tomorrow.
. Mr President, I would like to begin, in particular, by thanking and congratulating the rapporteur, Mr Evans, on his magnificent work and in particular on the consensus reached both with the Council and with the Commission. I would also like to thank the Commission and the Commissioner for their dedication and commitment to combating fraud in relation to certificates issued to seafarers.
As you are well aware, in order to speed up this report, it was decided to bring together the Council and the Commission with a view to presenting an agreed draft. Both institutions have made interesting and enriching contributions and there was no great disagreement between the parties during the debate, and agreement prevailed at all times.
We can state that, following months of hard work, the proposal, which falls within the framework of the conventions of the International Maritime Organisation, will be one of the regulations that makes the greatest contribution to combating fraud in relation to certifications. As a result of my special relationship with the Balearic Islands, in Spain, I must express my personal satisfaction at the adoption of these measures, which will contribute to guaranteeing the safety and lives of seafarers, and also to protecting the marine environment.
The islands require special attention in the field of maritime protection since they receive a large amount of merchant sea traffic. As a result of this experience — and this is why I am telling you about it — I know that the work of Mr Evans has not been insignificant. Amongst all of us, we have now increased the quality and quantity of work for our seafarers and, above all, we have safeguarded their reputation in society, which on occasions has been damaged by past cases of fraud.
.  Mr President, I should like to start by extending my sincere thanks to Mr Evans and the Committee on Transport and Tourism, as they have not only lent their support to the Commission proposal, but also improved it. I believe that the comments made a short time ago by Mr López-Istúriz White are ample proof that the image of seafarers needs to be boosted in order to ensure that young people view this splendid profession as an attractive option.
It is paradoxical that the maritime industry is in decline even though enormous potential exists in Europe for transport by sea. It is therefore absolutely essential to improve training for seafarers, and to eliminate the existing shortcomings in order to attract enough young Europeans into these professions. As Mr Evans mentioned, free movement and the recognition of certificates will be additional tools to help us achieve this goal.
The proposed amendments further the Commission’s goals. As I just said, any measures that promote the free movement of seafarers, as well as any measures that make it possible to carry out strict checks on existing rules and to combat illegal practices associated with seafarers’ certificates, are steps in the right direction. The amendments seek to make the proposal clearer, whilst complying with the Council’s broad approach.
I can therefore tell you, Mr Evans, that the Commission accepts all of Parliament’s amendments. I should like to draw your attention to Amendment 32, however, which does away with the need to issue correlation tables listing the national measures implementing the directive, and adds a recital in its place. This position is in line with the approach taken by the Council, yet in view of my earlier comments I am sure that you will understand my misgivings. Although I am delighted that Parliament and the Council have decided to put forward similar texts in order to reach agreement at first reading, that does not mean that we should forget that correlation tables are needed for better lawmaking. As I said with regard to the previous text, Mr President, we must reach an interinstitutional agreement in order to implement this provision, as it will make it easier to apply anything that is decided by your Parliament, in agreement with the Council. The Commission will issue a declaration to this effect when the directive is finally adopted.
I am counting on Parliament’s support for this key text, which will promote the free movement of seafarers between Member States, and which I hope will give rise to fresh enthusiasm for this much-needed profession(1).
Commissioner, the House would like to thank you for having joined it at the helm of this particular ship.
The debate is closed.
The vote will take place tomorrow, Wednesday, at 11.30 a.m.
The next item is the report (A6-0022/2005) by Mrs Elspeth Attwooll, on the proposal for a Council regulation establishing a Community Fisheries Control Agency and amending Regulation (EEC) No 2847/93 establishing a control system applicable to the Common Fisheries Policy.
. Mr President, first of all, I would like to thank the honourable Member for her report on the proposal for a Council regulation establishing a Community Fisheries Control Agency and amending Regulation (EEC) No 2847/93 establishing a control system applicable to the common fisheries policy.
The Commission views the establishment of the agency as a crucial element in the implementation of the reform of the common fisheries policy. You will recall that the creation of this agency is a clear signal that more uniform and effective enforcement of the rules is a priority for the reformed common fisheries policy. We believe that a well-functioning agency will be critical not only in enhancing the control capacity of Member States but also in further committing ourselves to combating illegal fishing. In addition, it is our firm belief that, as our control capabilities are enhanced, so too is the reliability of the data that is available to scientists, thus contributing to sounder scientific advice on which to base our policy for sustainable fisheries. It is for this reason that the Commission is committed to an effective and reliable agency.
On an operational level, we see the agency as a means of strengthening the tools and methods of control undertaken by Member States.
The Commission is very pleased with the close cooperation it has had with the rapporteur and the members of the Committee on Fisheries during our work on this important proposal. I am happy to be able to inform you that we accept more than half of the amendments of the Committee on Fisheries which greatly reinforce our proposal and which we will readily defend in the Council.
Let me now turn to the amendments proposed in the report before us.
The Commission can accept Amendment 1.
The Commission has difficulty in accepting Amendment 2. It is not advisable to prioritise tasks in the regulation since priorities may change in future years as a result of tasks fulfilled and objectives attained. The Commission does, however, note the merit in including controls of illegal, unreported and unregulated fisheries in the work programme of the agency.
The Commission can accept Amendment 3.
The Commission cannot accept Amendments 4, 25 and 27. Voting arrangements must take into account the specific characteristics of this body, which is charged with control tasks. The proposal is based on the need to strike a balance between the part played by the Member States and the necessity at Commission level to ensure that the agency develops in conformity with the stated objectives of the common fisheries policy.
The Commission has difficulty in accepting Amendment 5. It involves an increase in the scope of the agency into areas beyond its inspection and control remit. The Commission is convinced that the scope of its proposal is adequate as it stands and should remain focused on its core tasks – that is, those of control and inspection. Research activities directly related to control can, of course, be considered.
The Commission can accept Amendment 6.
As far as Amendment 7 is concerned, the Commission has difficulty in accepting the substance of this amendment as currently worded. It is too restrictive in that not all fisheries agreements currently include an enforcement arrangement.
Although the Commission cannot accept Amendment 8, the scope of the agency can, of course, include the control of vessels involved in illegal, unreported and unregulated fishing as long as it is within the framework of schemes adopted by regional fisheries organisations.
The Commission can accept Amendments 9, 10, 11, 12 and 13.
However, the Commission has a difficulty with Amendment 14 concerning the provision of information on the applicability and cost-effectiveness of the rules of the common fisheries policy with regard to control and inspection, since it would substantially modify the mission and tasks of the agency.
The Commission cannot accept Amendment 15 since Article 7 refers only to the obligations of Member States. It should be noted, however, that the Commission has a right to request that the agency provide services relating to the obligations of the Community under Article 5 of the proposal.
I can certainly agree to the important role that the agency will play in training; however, I have difficulty in accepting Amendment 16 since the agency should not be obliged to create a training centre. Member States may, for practical and operational reasons, prefer to have training courses and seminars provided locally. The remit of the agency should not lead to a curtailment of this eventuality.
The Commission can accept Amendment 17.
As for Amendment 18, the Commission has difficulty in accepting the substance of the amendment as currently worded. The suggested role of the Advisory Committee for Fisheries and Aquaculture (ACFA) cannot be accepted, as it would put this body, which is of an advisory character only, in a position that is similar to those of the Community institutions such as the European Parliament, the Commission and the Council. Therefore, as much as the Commission welcomes those proposals by which Parliament can be better informed about the works of the agency, it is not in favour of giving the same standing to advisory bodies such as ACFA and the RACs. For the same reason the Commission cannot accept Amendments 22, 42 and 43.
While the Commission cannot accept Amendment 19, it accepts that there is a need to amend the text of the second recital so that it refers to activities both within Community waters and outside Community waters.
The Commission has no comment to make on Amendment 20 as the location of the agency falls within the competence of the Spanish authorities.
The Commission cannot accept Amendment 21.
The Commission has difficulty with Amendments 23 and 24. Firstly, ACFA is an advisory body and should not be involved in management. Secondly, concerning the appointment of the fishing industry representatives, the Commission proposal follows the pattern of other agencies wherever stakeholder representatives are present in administrative boards. In such cases it is usually the Commission that nominates the representatives of the sector.
The Commission has difficulty in accepting Amendment 26 as the administrative board must be able to examine specific items on its agenda without the presence of industry representatives where there is an issue of confidentiality or conflict of interest.
The Commission can accept Amendments 28, 29, 30 and 31.
The Commission has difficulty with Amendment 32. The Commission believes that it is in the Community interest that it retains the power to propose the dismissal of the executive director and that this should be on the basis of a simple majority; otherwise, the position of the Commission is weakened.
The Commission cannot accept Amendment 33 as it is felt that three years is too short a period within which to have an external evaluation.
The Commission has difficulty in accepting Amendment 34 as the text of the Commission proposal is consistent with standard agreed drafting rules whereas the amendment is not.
While the Commission understands the principle of Amendment 35, it cannot accept it since it would be contentious and difficult to implement in practice.
The Commission cannot accept Amendments 36, 38, 39, 40 and 41. They have the effect of weakening the proposal. As I said at the outset, we must succeed in establishing a fisheries control agency that is effective and that can function well. In any case, I understand that the Committee on Fisheries voted against similar amendments at its meeting of 2 February.
The Commission cannot accept Amendment 37 – as I have stated previously, RACs have an advisory role and should not be involved in management.
. Mr President, Commissioner, the Committee on Fisheries warmly welcomes the proposal to establish a Community Fisheries Control Agency. We believe that it can make a major contribution to the uniform and cost-effective implementation of control and inspection programmes. In the view of the committee, the Agency should also play a significant role in the fight against illegal unreported and unregulated fishing, including in appropriate circumstances its occurrence outside Community waters.
Other amendments seek to establish that the Agency can provide appropriate information and assistance to the Commission and to Member States, for example in relation to health and safety at work, the development of technical inspection solutions and the cost-effectiveness of the common fisheries policy rules on control and inspection. The committee also, as the Commissioner has mentioned, calls for the Agency to be able to establish a training centre for inspectors, rather than just develop a core curriculum.
Where the report differs significantly from the Commission proposal is in the belief that the fishing industry, not the Commission, should nominate its own representatives to the administrative board and that these representatives should have the right to vote.
I turn now to the amendments tabled by the ALDE Group. Two concern the role of regional advisory councils. We believe that there is merit in their being consulted in the course of drafting joint deployment plans, and certainly that they should be informed of the Agency's assessment of the effectiveness of such plans. The remaining amendments centre on joint deployment plans. This, Commissioner, is not an attempt to weaken the proposal.
There appear to be differing interpretations of what is meant by operational coordination. On one interpretation the Agency will be concerned only with providing for the practical deployment of resources which have already been committed by Member States and ensuring that these resources are actually deployed in the manner determined by the plan. This seems to be the model envisaged by the Commission in the flow chart that it provided.
Unfortunately, this model is not adequately reflected in the current wording of Article 12, nor does it square with Article 11(1)(b) of the proposal which, and I quote: 'gives the Agency power to identify the means of control and inspection to be pooled according to the criteria in Article 11(2)'. Similarly, Article 13 specifies that Member States, and I quote again: 'shall commit and make available those means of control and inspection that are identified in the joint deployment plan'.
This is a much more extensive interpretation of the tasks involved in operational coordination and from reading the Commission's flow chart, although not the legal text, it appears to result in considerable control over the actual commitment of resources being placed in the hands of the Agency's executive director alone. The ALDE Group amendments are designed to reconcile these differing interpretations and to ensure that the rules and the practice march hand in hand.
I hope very much that Parliament will accept the amendments but whether it does or not I believe that the Commission and the Council will themselves have to find a means of resolving these issues. I wish to reassure my colleagues again that I am not engaged in any kind of subversive activity. Indeed, I actually favour the more extensive interpretation of operational coordination, subject to the appropriate safeguards.
My fundamental concern is that bad law will not make for a good Agency. For this reason, I shall be recommending to my own Group that we abstain on the report unless Amendments 38 and 39 at least are passed, although we shall of course support the legislative resolution.
.  Mr President, I thank you, and also the rapporteur for her efforts. It may be symbolic that after the ‘yes’ for the Constitution in Spain, the Fisheries Control Agency will be based in Vigo, which appears to me to be a just reward, given also the major political efforts made by our fellow MEPs to achieve this positive outcome with regard to the Constitution.
At the same time, I am somewhat disappointed with the response from the Commissioner, who claimed that many of the amendments that the Committee on Fisheries had approved were either unacceptable or impractical. I do think that the Commissioner lacks a certain degree of ambition in those areas. If I apply this to the Constitution, if this report were to be discussed in five years’ time, it would not be so easy for the Commission to get away with saying that this is unacceptable or impractical. In that respect, it would be good if the Commissioner were to display a little more ambition, also with regard to the implementation of the amendments, including those tabled by my group.
One of my group’s key concerns is that we have noticed that in the whole of fisheries policy, there is a growing lack of trust between the fisheries sector and Brussels. This gap must be closed, and the sector’s own commitment and contribution, as well as those of the fisheries organisations in the board of this Fisheries Control Agency, could very well help close that gap between the European Union and the fisheries sector.
There are, outside the European Union, fine examples of how things do work well. Just look at Iceland or Norway, where the fisheries sector has more influence on policy and is more involved in it being adopted and controlled effectively. In that respect, the Commission could display slightly more ambition and show more understanding, including for the PPE-DE Group’s commitment to closing that gap.
Once again, I would urge the Commissioner to act as if the new Constitution were already in place and also to take Parliament’s commitment more seriously. Then I am convinced that the new Commissioner and the new Agency will as yet find their feet.
Mr President, control is already an important component of the common fisheries policy, and it will become even more so in the future. It has been and remains a priority aim of this House to make controls more effective in the fisheries sector. For this reason, we support the proposal for the establishment of a European Fisheries Control Agency.
There are, however, wide disparities between the various fishing regions in the European Union. We therefore believe it would be wise to ensure that the organisational structure of the agency takes account of regional differences. The common fisheries policy has undergone further development over the past few years, but the international obligations of the European Union with regard to fisheries remain a major element of the CFP. All of this requires not only effective but also uniform control procedures or coordination of control activities, as appropriate. The establishment of a European control agency should guarantee this. The aim must be the improvement of national control structures, with the Member States continuing to determine how they use their own control instruments. We assume that the establishment of organisational structures at the Community level could result in more consistent compliance with existing statutory provisions.
In our view, some of the rapporteur’s amendments do not contribute to the pursuit of these aims and are too broad in their scope. The competence of the agency must remain clearly visible. For this reason we are opposed to the inclusion of regional advisory councils in the organisational structure. Although the rapporteur has done a very good job, we are unable to support amendments that would take us down that road.
. Mr President, around the world, fish conservation is only effective when it is under national control. I have spoken to dozens of fishermen in Devon and Cornwall who know precisely how to conserve fish stocks, but nobody ever asks for their advice. I suggest that the current common fisheries policy, with its totally unworkable quota system designed by office-bound bureaucrats, should be scrapped immediately and replaced by a new fisheries policy designed by the fishermen themselves.
The problem for Britain has been the strict enforcement of the CFP to the nth degree, first of all by MAFF and then by Defra. One example was their insistence that a fisherman called Ken Bagley – whom I happen to know very well – should rub his thumb on the underbellies of five tonnes of sprats to ensure that there were no immature herrings in the catch. In the UK we say 'it takes a sprat to catch a mackerel'. Perhaps we should be saying 'it takes a sprat to catch a herring'! Little wonder that Britain's GDP for fishing has gone down from GBP 561 million in 1964 to GBP 520 million in 2003, despite inflation. In Norway, which controls its own fisheries policy, the figures have increased from NOK 7.5 billion to NOK 10.1 billion over the same period.
The environmental crisis in the North Sea is man-made. It is a classic stratagem of the European Commission to exploit such a crisis in the cause of closer European integration. This is known as a beneficial crisis. Europe's solution to something which is not working is to put even more Europe into it, thus a new fisheries agency is created, based in Vigo, Spain. Surprise, surprise! In future, British fishing boats will be policed in our own territorial waters by patrol boats operating under the control of this new agency and sent out on the authority of the EU's inspectorate based in Madrid. Poor old Francis Drake must be turning in his grave. Perhaps we should get ready to light the beacons!
Mr President, to believe in a Community fisheries control agency, one has to believe in the common fisheries policy. Northern Ireland's experiences of it have been dire. Courtesy of the CFP, we have seen our fishing fleet drastically reduced by over-regulation and punitive closures. I cannot support the common fisheries policy, and therefore I will not support a Community control agency. In my view, fishing is properly a matter for national control, not EU control. Therefore all inspection mechanisms should be initiated and operated nationally. This agency, alas, is but another part of the empire-building that Brussels so readily takes upon itself.
Faced with the probable reality of the Community fisheries control agency, I will use my vote in this House, as I did in committee, to seek to restrict its ambit and enhance national input.
Commissioner, I, on the other hand, do support and applaud the creation of the Fisheries Control Agency and I would therefore simply ask that it become operational as soon as possible.
Furthermore, the amendments introduced by the Committee on Fisheries considerably improve and supplement both the Commission’s initial proposal and the rapporteur’s report in terms of the genuine responsibilities the Agency should have and without prejudice to the competences that currently fall to the Member States.
This report confirms my conviction that it is not possible to have sustainable resources and restructure fishing practices unless the control policy is dealt with in an honest and unhypocritical way and, unfortunately, this proposal has once again highlighted that some of the countries that talk most about control are then the most reticent, rejecting serious and effective proposals.
This Agency is a step in the right direction in terms of increasing the prominence of those attitudes and, although there is still much to be done, in particular, in relation to the transparency of the criteria for inspections by Member States and European harmonisation on legislation and penalties, having it will be the best guarantee that this can be resolved in the near future.
The Committee on Fisheries has also improved the way the proposal treated the sector and in that regard, Commissioner, I do not agree that the Commission should not accept the proposals, because the sector is given a genuine voice and representation in an area that affects it so much and in which it would be crazy not to have its support, and the responsibilities of the Agency have been increased in order to try to make the Commission take its responsibilities seriously in relation to non-declared and non-regulated illegal fishing once and for all.
I would also like to acknowledge the efforts the rapporteur has made in order to seek areas of compromise, and I would like to end by expressing my pleasure at the fact that this Agency is going to be based in Spain, in the city of Vigo, a city which is so significant in terms of world fishing.
Mr President, I hope that the amendment establishing the Agency in Vigo is one of the long list of amendments the Commissioner has mentioned, since I was one of the people who proposed that city for its headquarters.
Commissioner, I believe that the role of the Committee on Fisheries has been very evident during the work on this report, both that of the rapporteur, Mrs Attwooll, who has worked extremely hard and who I believe has done laudable work and, from what I know is an entirely Europeanist point of view, that of those of us who have tried to amend her report in the best possible spirit from two points of view.
On the one hand, our committee has worked quickly so that the Agency can be set up and become operational as soon as possible and, furthermore, it has tried to improve the text of the Commission’s proposal, because it is true that we have always believed that the initial proposal, which was not yours but which was from the European Commission, was too modest, and our amendments have sought to resolve that.
It is true that this Agency is the first to be created with exclusively fisheries responsibilities and we have therefore looked at other agencies which perhaps were also set up with rather modest roles but which nevertheless were soon required to play increasingly significant roles. I am thinking, for example, of the European Maritime Safety Agency.
Extending its responsibilities, Commissioner, and please do not forget this, would help to endear it to the fisheries sector. Because it is true that the proposal to create it stems from the debates on the reform of the common fisheries policy as a method for improving coordination between Member States on certain very specific monitoring and control aspects, but it remains the case that our intention is to extend those competences so that, furthermore, the Member States and the Commission can receive technical and scientific assistance to help them in the correct application of the common fisheries policy rules.
Mr President, I am sure that by now Commissioner Borg will have come to recognise the uncertain pleasure of addressing an empty House on the subject of fisheries late on a Tuesday evening, but at least he has the privilege of talking for more than two minutes. It was also refreshing to hear Commissioner Borg say that he could accept almost half of the committee's amendments. That must be without precedent in the last decade of statements from fisheries Commissioners.
My party, the UK Conservative Party, has a manifesto commitment to withdrawing Britain from the CFP and restoring fisheries management to national and local control. Nevertheless, I recognise that even in circumstances in which Britain is no longer a participating member of the CFP, we will still have many vessels fishing outwith the UK 200-mile limit and in EU and international waters. In these circumstances, and accepting that this proposal is a , it is therefore important that we support a workable proposal for the creation of an EU fisheries control agency. I would like to congratulate Mrs Attwooll on the great work she has done on this report.
There is no doubt that the different approach to fisheries control in different Member States has caused widespread ill-feeling in the past. I have often heard fishermen in Scotland saying that fishermen in Spain get off far too lightly. Then you go to Spain and hear fishermen there saying that fishermen in Scotland get off too lightly, so we clearly need a level playing field.
There is also a need for the even-handed application of the rules. The Commission's proposals seek to achieve that objective. I believe, however, that we should try not to gild the lily by embellishing the Commission's plans with amendments which vest even more power in the new agency. On that basis, I am alarmed that the Commission has rejected the consultation of regional advisory councils, which form a very important pillar in CFP reform and give meaningful stakeholder involvement to fishermen, scientists and others involved in the industry. I hope the Commission will reconsider that.
– Mr President, Commissioner, I should like to join in the words of congratulation for Mrs Attwooll on her excellent report. As Mr Kindermann has said, we do have our differences of opinion, but the quality of this report should certainly be highlighted.
I should like to start by pointing out that there are now electronic devices that make it possible effectively to control the entire Community fleet and to provide rapid access to scientific data that is extremely important to sustainable fishing. It is for this very reason that I find it utterly incomprehensible that although we have an exclusive power that the Committee on Fisheries rightly called anomalous and unjustified, there is a failure by the Community to exercise any concrete power, particularly in areas where it is most needed and it would be most effective, which is in this field of remote control.
In connection with this, I should like to raise the following points. Firstly, it is obviously to be welcomed, as has been said by many of the Members of this House, but welcomed from an operational point of view; in other words, it should become an operational instrument and not merely a paper factory and a way of keeping the bureaucratic world ticking over, resolving nothing and doing nothing. My second major concern is that this agency should not mean that Community policies are at the mercy of power play and vested interests, because the outright losers in such situations tend to be the smallest regions, along with sustainable fishing itself.
Mr President, Commissioner, ladies and gentlemen, it was the European Council of December 2003 that, on the proposal of the Group of the European People’s Party (Christian Democrats) and European Democrats, took the initiative to create a European Fisheries Agency. It was a good idea.
The European Commission presented a proposal which clearly needed improving. Our committee produced a draft report which also clearly needed improving. We can therefore say that the draft now being presented to Parliament is considerably better than the initial drafts.
Of the substantial improvements, I would emphasise the inclusion of the sector with full rights of participation, the extension of the competences to IUU fishing and the inclusion of training responsibilities.
Nevertheless, I regret that the competences only include researching and developing technical solutions in relation to control and inspection, and that the Socialist Group has opposed amendments aimed at giving the Agency genuine competences in the field of scientific fisheries research which could contribute to improving the reports on the basis of which the Commission produces its legislative proposals on technical measures, the conservation of resources, TACs and quotas, since that would mean that the Agency and its experts would participate more actively in the common fisheries policy, thereby giving it greater credibility in the eyes of the fisheries sector.
The Agency was strengthened as a result of the meeting of the Committee on Fisheries and I hope that it will be strengthened tomorrow in Parliament, although not in the way I would have liked. I trust that the Council can improve the situation.
Mr President, I am sure we can all agree that the establishment of a Community fisheries control agency should be welcomed in principle. We hear a lot about the importance of having a level playing field for the application of rules under the common fisheries policy. The creation of the agency in Vigo has the potential to help create more uniform, more effective control and inspection procedures and so increase compliance. It might also reduce overall expenditure on control and inspection measures.
A feasibility study published after the drafting of the regulation suggested that such potential will only be fulfilled if certain organisational and operational criteria are met. This led the rapporteur, Mrs Attwooll, to propose a number of amendments clarifying the text. Many members of the Committee on Fisheries argued that the rapporteur's amendments watered down the role of the agency. I disagreed with this and supported the draft report in committee. The draft report seemed, to me, to clarify the role and responsibility of the Member States, the Commission and the agency and to improve regional involvement.
Joint deployment plans, involving a pooling by Member States of their inspection and control resources are crucial to the success of the agency's work. The amendment retabled by the rapporteur aimed to make sure that the role of the agency as a facilitator is clear.
I have consistently supported a meaningful role for regional advisory councils in fisheries management. For this reason I believe it would also be appropriate for RACs to be consulted during the drafting of joint deployment plans. That would help ensure compliance.
Information about the activities of the agency should be widely circulated and an annual assessment given to the European Parliament, the Commission, the Member States, the Advisory Committee on Fisheries and Aquaculture and the regional advisory councils. I have had some differences with PSE Group colleagues in defining the role of the agency, but I can certainly join with them in welcoming its creation and looking forward to more effective compliance in our fisheries.
. Mr President, in my concluding remarks I shall try to reply very briefly to all the speeches made.
In reply to the rapporteur, Mrs Attwooll, I repeat that, with regard to illegal, unregulated and unreported fishing, it is important to have these in the work programme, but the Commission does not agree that they should be indicated as a priority task since priorities can change and, therefore, it would be an unnecessary curtailment of the priorities with regard to the agency's functions.
As regards the agency having the remit to set up a training centre: again, the Commission does not believe that this function should be centralised in the hands of the agency, but that there should be flexibility and it should be retained as it is. We consider the changes to the wording – I am referring here to Amendments 36, 38, 39, 40 and 41, from 'preparing', for example, to 'drafting', working 'through its executive director' or the need for 'the endorsement of Member States' and the change from 'instructions' to 'operational guidance' – as a weakening of the text, in spite of the good intentions of Mrs Attwooll. Accepting Amendment 39, for example, would lead to an intergovernmental process.
Let me turn to the comments made by Mr Maat. The five-year period is necessary as the Commission considers that three years is too short a period in which to carry out the necessary evaluation. On the lack of trust between representatives of the fishery industry and the Commission, I would like to say here that the Fisheries Control Agency is a start. As regards the composition of the administrative board and its functions – here we are speaking of control and not simple administration – the fishing industry is a stakeholder and, therefore, giving it voting rights would make it, so to speak, .
With regard to the comment made by Mr Kindermann– if I understood him correctly – that the competence of the agency must remain clear and that, therefore, RACs should not be included, the Commission agrees with this position.
As regards the comments made by Mr Booth and Mr Allister with regard to the present CFP, that it should be scrapped and that the new policy designed by fishermen, in other words, the nationalisation of the fisheries policy: my own comment is that this is a much wider debate and, therefore, goes beyond the scope of this proposal. Mr Allister again made the same comments as Mr Booth.
As regards the comments by Mrs Fraga Estévez and Mrs Miguélez Ramos that the amendments improved the thrust of the proposal: a number of them do, as I said, and in fact we were in a position to accept over half of them. As regards the others, the Commission's view is that they do not, because they tend to go beyond the scope of the proposal and of the agency, or else destroy the necessary balance of the control mechanism.
As regards the points regarding the industry, again I refer to what I have just said with regard to the comments made by Mr Maat.
Concerning Mr Stevenson, who is willing to support a workable proposal, the Commission, with the amendments accepted by it, attains exactly this. The Commission rejects obligatory consultation of RACs because the RACs have, so far at least, an advisory and not a management role.
As regards Mr Casaca's point that this has to be a real control agency and not another bureaucracy: the Commission agrees, and the proposal tries to give an effective role to the agency.
Mr Varela Suanzes-Carpegna said that a list of competences is not enough: this is noted. At this juncture I can say that not mentioning a specific technological development, for example, that could be used for control purposes does not mean that such would not be possible.
With regard to Mrs Stihler's point on the watering down or otherwise, I can only repeat what I said to Mrs Attwooll. As regards the RACs, I would not exclude voluntary consultation of RACs and redrafting the deployment plans, but I would not advise an obligatory inclusion of consultation of RACs, at least at this juncture.
The debate is closed.
The vote will take place on Wednesday at 11.30 a.m.
The next item is the oral question (O-0005/2005 - B6-0010/2005) to the Commission on the International Plan of Action on by-catch reduction.
Commissioner, the debate that has just been held will have given you some indication of the keen interest my fellow Members and I have in the credibility of the common fisheries policy, whether this interest stems from a desire to strengthen it or, as in the case of a number of Members, to do quite the contrary, namely to challenge it.
One of the arguments we hear put forward most frequently by those who challenge the need for a common fisheries policy relates to the volume of fish which the existing regulations encourage EU fishermen to discard, and which will not survive their capture anyway most of the time. As you are well aware, this problem has been a source of concern to our committee for many years, and has prompted your Commission, with our agreement, to arrange for several hundred studies to be carried out, with the aim of finding a solution if possible. It is also the reason behind my oral question to you, which I ask on behalf of the committee that I have the honour of chairing. As I stated in the question, by-catch is a global problem and remains one of the principal fisheries issues not to be addressed at present by an International Plan of Action by the FAO or by any other body.
There is an urgent need to adopt an International Plan of Action on by-catch reduction, which could play a pivotal role in reducing by-catch internationally. A great many leading marine scientists and NGOs advocate the adoption of such a plan, and several member nations of the FAO have already committed to supporting such a proposal at the next meeting of the FAO Committee on Fisheries in March 2005. As yet, no nation has pledged to take a lead in proposing this initiative.
Given that the European Union is a major fishing power, is the European Commission therefore committed to taking a lead in proposing an International Plan of Action on by-catch reduction? Does the Commission recognise that if an International Plan of Action is not put on the FAO agenda in 2005, it will be necessary to wait for the next session in 2007? I should like to thank the Commissioner for having agreed to be present to answer both this question and the other questions my fellow Members will ask.
. I thank Chairman Morillon and the Fisheries Committee for bringing this matter up for debate. It is fitting that we have an exchange of views in Plenary in advance of the opening of the FAO Committee on Fisheries, which is meeting on 7 March. I note that this issue has already been raised in the question submitted by Mrs Attwooll and Mr Davies on behalf of the ALDE Group, to which a written response has been provided, and that I have had the opportunity of replying to a recent letter from Mrs Attwooll in the same vein.
I would like to reiterate that I share your concerns on the severity of the by-catch problem and on the need to take action, both at Community and international level, to address it. There is already a considerable on specific by-catch issues dealt with in various international agreements and other instruments, including standing international action plans. The Community contributes actively to the development and implementation of this , which particularly concerns species that are caught in the course of fishing operations, such as seabirds, sharks, marine mammals and sea turtles.
However, I agree with you that to reduce by-catch and discards of non-target species, there is considerable room for improved international co-operation, and the figures mentioned illustrate the magnitude of the problem and the urgency with which the matter should be considered.
Within the scope of its powers, the Community is already taking action under the common fisheries policy on a number of fronts. Specific measures were reported in the Commission’s reply to the written question submitted by Mr Davies in November 2003 on the by-catch associated with shrimp fisheries. These include: the Action Plan on discards; financial incentives for the use of selective fishing gear under Council Regulation (EC) No 2792/1999; a specific three-year research project under the 6th Framework Programme to develop low-impact, species-selective fishing gears, and to formulate alternative fishing tactics; the setting of by-catch quotas in bilateral fisheries partnership agreements; the obligations to monitor discards for specific stocks set forth in the Data Collection Regulation. Regular efforts are also made to integrate by-catch reduction measures in Community regulations establishing fishing limits through TACs, effort limitations and technical measures.
The Commission is thus convinced of the need to promote a global, comprehensive strategy to deal with the problems posed by by-catch and discards, since such an analysis lies at the core of an ecosystem approach to fisheries management. It is important that an internationally agreed set of principles is established that should not only build on the existing international , but go on to integrate and further develop the ecosystem approach in worldwide fisheries management.
Therefore, the Commission is ready to support the development of an international action plan on by-catch and will seek Member States' agreement to convey this position to the FAO and its members during the forthcoming Committee on Fisheries (COFI) meeting, in particular at the time that COFI’s work programme in the short and medium term is discussed.
The Commission would be prepared to take the lead in the formulation and development of such an initiative if the necessary extra resources required to tackle such a work-intensive task can be made available to it.
. Mr President, few things have come to symbolise the failure of the common fisheries policy more than the spectacle of by-catch. As we see from this oral question, the situation is not unique to the EU. It is a worldwide problem and the Commission can offer leadership on the issue by proposing an international plan of action. I am delighted that this evening the Commissioner has said that he is willing to do that.
First, we need to take action within the EU. It is estimated that fishermen discard up to 2 million tonnes of dead fish into the sea every year within EU waters as a result of high grading or simply because the fish are undersized or out of quota. We have forced fishermen into this destructive and unsustainable behaviour in the name of conservation, so one of the first policies we have to pursue is to insist on all fish being landed. There should be tough penalties for anyone caught discarding fish. This is the policy in Iceland, Norway and the Faroes.
By insisting on everything being landed, the scientists get a much more accurate picture of the size and nature of the catch, enabling more accurate stock recovery measures to be put in place and more rapid action to be taken to close areas where juveniles are being caught. I am well aware that to implement such a dramatic reversal of policy will require sticks and carrots: sticks to hit those who offend and continue to dump dead fish, but carrots by way of financial compensation to the fishermen who land fish they would otherwise have thrown over the side.
The Commission should not panic: it will not have to pay. The fishmeal and fish oil industry are desperate for more raw material. I hope that the unjustified ban on feeding fishmeal to ruminants will soon be lifted, thereby increasing demand. The expanding aquaculture industry is also a major user of fishmeal, so the fishmeal industry will be happy to pay for this material at prices of perhaps up to EUR 70 per tonne. I understand the Commission is keen on this idea and has already identified two trawlers to try out the policy. I applaud Commissioner Borg for this initiative.
. Mr President, scientists publish figures on a regular basis showing that the world's fish stocks are at risk and that currently popular fish stocks may face extinction unless drastic action is taken to allow stocks to recover. In the context of declining fish stocks, the problem of by-catch is all the more regrettable. According to the most recent figures from the UN Food and Agriculture Organization, 7.3 million tonnes of non-target marine species are discarded globally each year as a result of unselective fishing practices. This figure is truly shocking, and is not far below the EU 15's entire landed fish production in 2002-2003.
Discarding fish has various consequences: biological consequences because the majority are dead or moribund; and economic consequences because small fish produce less profit if sold, and no profit at all if they are discarded and therefore never grow because they are dead. In stock assessment and fisheries management, where discards are an unknown quantity, fishing mortality rates are also unknown quantities.
In 2003 the European Parliament adopted an own-initiative report, drafted by Nils Busk, on the Commission action plan to reduce fish discards. The report made many useful suggestions to improve on the Commission's strategy for dealing with the problem of discards. These included calling for adequate data collection to obtain a better, more precise picture of the extent of the problem; finding ways of rewarding those fleets employing more selective fishing gear, resulting in lower discards; and monitoring research findings on alternative fishing gear with a view to improving technical measures such as net mesh sizes and windows. It also asked the Commission to examine how regional advisory councils might be involved.
I welcome the initiatives taken by the Commission on technical measures in recent years. Over the past 10 years the EU budget has contributed EUR 8 million annually to over 400 research projects aimed at increasing gear selectivity, reducing discards or quantifying the impact of fishing on the environment. It is vital that the focus now shifts to by-catch reduction measures.
I believe the Commission recognises that by-catch is a global problem. The next meeting of the Food and Agriculture Organization's committee on fisheries in March 2005 offers a valuable opportunity to propose an FAO international plan of action. I welcome the Commissioner's desire to work on this issue and take a lead. Commissioner, I urge you to not allow the opportunity to slip away, because the next meeting is not until 2007.
. Mr President, on behalf of the ALDE Group, I would like to thank the Commissioner for his very supportive response, which recognises the severity of the by-catch problem and the importance of addressing it internationally as a matter of urgency. We are particularly grateful that he is willing to raise the issue at the meeting of the FAO Committee in March. For, as has already been said, without agreement there in principle, the formulation of any international plan of action would have to wait for another two years.
By-catch is a global problem that requires a genuinely global solution, a genuinely global commitment to tackling it. As Mrs Stihler has said, the FAO data estimates the extent of the problem at 7.3 million tonnes a year.
An international plan of action would not, of course, be the first or only attempt to tackle the problem. Much valuable work is already being done both within and outside the EU. This tends to involve a piecemeal focus on specific fisheries or specific by-catch species. An integrated approach would help support and extend the success of such schemes and crucially prevent displacement of the problem from one area, or species, to another. It makes real sense for the EU to be at the forefront of promoting such an integrated approach. After all, our vessels fish far beyond EU waters. Our actions impact on others as, of course, do the actions of others on us.
I believe, too, that our citizens, like so many citizens across the globe, feel a real sense of responsibility for the stewardship of natural resources. Putting the EU at the forefront of action to prevent this particular kind of wastage would be welcomed by them. I look forward to hearing of the progress made at the meeting and whilst I cannot make any promises as to the outcome, am ready to try to persuade my colleagues to give favourable consideration to any substantiated request from the Commission for a temporary transfer of budgetary resources to allow them to participate fully in the drawing up of such an international plan of action.
I would thank you for your answer, Commissioner Borg and wish you luck with your fight in the FAO. No one gains anything from by-catches, and we are obliged to find methods of reducing them. When it is caught as by-catch, fishermen are forced to discard splendid cod caught in quantities over and above given quotas.
The rules must be laid down in such a way that no fish may be caught before it has had time to reproduce itself at least once. In the case of certain species, an increased minimum size can bring about a win-win situation in which, in the long term, we increase reproduction, the biomass and catches. We must therefore ensure that, where nets are concerned, mesh sizes are adjusted in accordance with these minimum sizes.
Moreover, it is time to devote more attention to by-catch of non-commercial fish. Internationally, there is growing opposition to these catches, especially of cute marine mammals, but also of other species. The rules have been focused upon commercial species but, in the interests of the biosystems and of the commercial species’ health, we must conserve and protect the non-commercial species too. Greater selectivity and research into ways of reducing these by-catches are necessary. In this context, it is important to remember that trying to avoid a species should not lead to increased by-catch of another species. If we do not find solutions to these problems, our oceans will soon be as empty as this House is at the moment.
– Mr President, I, too, was naturally pleased with Commissioner Borg’s positive response to the clear issue that our committee and, in particular, our chair, have brought before this House at a most opportune moment.
I should like to say, however, that, to my mind, so-called by-catch is, more than anything, a problem of civilisation. I find it utterly barbaric that millions of tons of wild animals are fished for no reason whatsoever. This is death for death’s sake, death by bureaucratic rules and by the industrial mindset that finds it cheaper to kill more and use less, on the grounds that nature has no value whatsoever. The crux of the matter is that we must respect nature. Like every other living being, we naturally use nature and what we do is legitimate, but we must respect nature. There can be no sustainable fishing without respect for nature and this is perhaps the greatest demonstration of the negative side of our common fisheries policy. Furthermore, as has been mentioned in this House, all we have to do is to look at our neighbours in Norway and Iceland, where this practice is in fact banned, and I am appalled that we do not follow their lead.
I welcome the fact that the Commission is taking this position in the FAO, but, as has been said here, we must not forget the two million tonnes that are discarded every year. I should like to remind you, Commissioner, of the following: not long ago this House adopted a ban on bottom trawling, which is an extremely unselective method – the Commission itself acknowledges this – it is a highly predatory method and causes the highest by-catch rate. There has been such a ban in the Azores for a very long time, where the practice had never previously existed.
The Commission did not wish to know about this and imposed – or, was in favour of re-imposing – liberalisation of this kind of fishing in the waters off the Azores. This is a practical demonstration of an attitude that flies in the face of what was said earlier, because before we speak at the FAO, I believe it essential that we ensure good practice within the EU.
. Mr President, firstly I would like to thank the Members for all their comments and remarks. I will group the interventions into four points.
First, the by-catch problem being a worldwide problem and the question of the Commission taking leadership. As I said in my original response, we are willing to do so but we have to have the necessary resources made available to us because this will be a mammoth task. We will be taking the matter up with the Council in the very short term.
With regard to the forthcoming FAO meeting, the Commission, as I said before, is ready to support the development of an international plan of action on by-catch and again we will seek Member States' agreement to convey this position to FAO and its members during the forthcoming Committee on Fisheries meeting, in particular when the work programme for the short and medium-term will be discussed. With regard to discards, we are actively considering this problem and hopefully we will be coming up with specific proposals soon.
Another point concerned declining fish stocks and by-catch being all the more regrettable as a result. Here I would like to say that one way in which the Commission tries to reduce discards is by improving selectivity by technical measures such as enforcing minimum mesh sizes or closed areas which can limit the catches of juveniles. Other measures such as the use of separator trawls or separator grids can reduce the by-catch of non-target species.
Well-applied technical measures can be effective but they are not without problems. For example, it is difficult to find the appropriate mesh size in mixed fisheries. The minimum mesh size needed to protect juvenile cod, for example, would be too big to catch adult haddock and whiting. Nevertheless technical measures have a part to play.
The Commission intends to revise completely the technical measures regulation in 2005 to follow up its communication on environmentally-friendly fishing. To deal with mixed fisheries the Commission tries to propose TACs to take into account associations between species. This is difficult to do but steps in this direction have already been taken. The Commission has asked ISIS to give its advice on a fisheries basis rather than on a single stock basis. These are the first steps in adopting an ecosystem approach to fisheries management.
Another approach advocated by the Commission is to manage the fisheries through effort control rather than rely on individual TACs. In principle it could be used instead of TACs, with fishermen allowed to land all catches, but in practice effort control will usually complement rather than replace TACs.
At the end of 2002 the Commission presented a discard action plan which discussed the problems of discards more fully and the ways in which the problem could be tackled. Following up this plan, the Commission will consult with Member States and the industry during 2005 with a view to initiating a number of pilot projects to eliminate or at least reduce discards in selected fisheries.
My final point concerning RACs is that they can be involved and certainly we find no problem in involving RACS in giving advice on the formulation of such plans.
Many thanks, Commissioner. That brings us to the end of the agenda.
I hope that everyone enjoys what remains of the evening.
The Commission can accept the following amendments: 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 20, 21, 22, 23, 24, 25, 26, 27, 29, 30, 31, 32, 33, 34, 35, 36, 37, 38, 41, 44, 45, 46, 47, 49, 50, 51, 53, 56, 58, 59, 61, 62, 63, 64, 65, 68, 72, 75, 77, 78, 79 and 83.
The Commission can accept in principle the following amendments: 48, 52, 55, 60 and 86.
The Commission can accept in part the following amendments: 19, 28, 40, 42, 54, 57 and 84.
The Commission cannot accept the following amendments: 39, 43, 66, 67, 69, 70, 71, 73, 74, 80, 81, 82, 85, 87, 88, 89, 90, 91, 92, 93, 94, 95, 96, 97, 98, 99, 100, 101, 102, 103, 104, 105, 106, 107, 108, 109, 110, 111, 112, 113, 114, 115, 116, 117, 118, 119, 120, 121, 122, 123, 124, 125, 126 and 127.
The Commission can accept the following amendments, subject to rewording: 9, 10, 17, 25, 26, 27, 28, 29, 30, 31, 32, 33, 34, 35, 36 and 37.
The Commission cannot accept the following amendments: 1, 2, 3, 4, 5, 6, 7, 8, 11, 12, 13, 14, 15, 16, 18, 19, 20, 21, 22 and 23.
The Commission can accept the following amendments, subject to rewording: 1, 3, 8, 9, 11, 13, 16, 18, 19, 24, 26, 31, 32, 33, 34, 35, 36, 37, 38, 39, 40, 41, 42, 43, 44, 45, 46, 47, 48, 49, 50, 51, 52, 53, 54, 55, 56, 57, 58, 59, 60, 61, 62, 63, 64, 65 and 66.
The Commission cannot accept the following amendments: 2, 4, 5, 6, 7, 10, 12, 14, 15, 17, 20, 21, 22, 23, 25, 27, 28, 29 and 30.
The Commission can accept the following amendments, subject to rewording: 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, 30, 31 and 32.
The Commission cannot accept the following amendments: 1, 2, 3, 4, 5, 6, 7, 8 and 9.